Exhibit 10.26

 

Information marked with “[***]” has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

MASTER STATEMENT OF WORK

 

FOR MANAGED SERVICES

 

(“MSOWMS”)

 

--------------------------------------------------------------------------------

 

between

 

USCC Services, LLC (“USCC”)

 

and

 

Amdocs Software Systems Limited
(“Amdocs,” “Consultant” or “Provider”)

 

Effective as of October 1, 2014

 

--------------------------------------------------------------------------------


 

Information marked with “[***]” has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

1.                                      Introduction

 

1.1.                            This Master Statement of Work for Managed
Services (“MSOWMS”), when supplemented by one or more Managed Services
Statements of Work (each, an “MSSOW” or “Managed Services Statement of Work”),
is a Statement of Work as defined in and pursuant to the August 17, 2010, Master
Service Agreement (the “Agreement”) between USCC Services, LLC (“USCC”), a
Delaware limited liability company, having its principal offices at 8410 West
Bryn Mawr Avenue, Suite 700, Chicago, Illinois 60631 (successor-in-interest to
United States Cellular Corporation), and Amdocs Software Systems Limited
(“Amdocs,” “Consultant” or “Provider”), an Irish corporation, having its
principal offices at First Floor, Block S, East Point Business Park, Dublin
3, Ireland.  This MSOWMS is effective as of October 1, 2014 (the “MSOWMS
Effective Date”) and is subject to and incorporates by reference the provisions
of the Agreement.  Each combination of this MSOWMS and a Managed Services
Statement of Work shall be an “MS Bundle.”

 

1.2.                            The following Appendices and Schedules, and any
Exhibits, Annexes or other attachments or documents referenced therein, are
hereby incorporated into this MSOWMS:

 

(a)                                 Appendices.

 

(i)                                     Appendix A — Definitions

 

(ii)                                  Appendix B — USCC Competitors

 

(iii)                               Appendix C — USCC Policies

 

(iv)                              Appendix D — Approved Pass-Through Charges

 

(v)                                 Appendix E — Approved Subcontractors

 

(vi)                              Appendix F — Change Control

 

(vii)                           Appendix G — Form of Acknowledgement of
Nondisclosure Obligations

 

(b)                                 Schedules.

 

(i)                                     Schedule A — Transition Services

 

(ii)                                  Schedule B — Performance Requirements
(SLAs and KPIs)

 

(iii)                               Schedule C — Charges and Invoicing

 

(iv)                              Schedule D — Governance

 

(v)                                 Schedule E — Disaster Recovery and Business
Continuity

 

(vi)                              Schedule F — Service Locations

 

1.3.                            Construction.

 

(a)                                 Except as provided below, capitalized terms
used herein or in an MSSOW without definition shall have the meanings ascribed
to them in Appendix A.

 

(b)                                 Any unqualified reference to “day” or “days”
shall mean “calendar day” or “calendar days,” respectively.

 

1

--------------------------------------------------------------------------------


 

Information marked with “[***]” has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

(c)                                  Where capitalized terms or acronyms are
used but not otherwise defined in the Agreement or MS Bundle, the parties may
apply a definition for such term or acronym used in the industry or internally
by one or both of the parties.

 

(d)                                 Capitalized terms describing a function,
business unit, operational area, process, procedure, or position of a party that
is used but not otherwise defined in the Agreement or MS Bundle shall refer to
such function, business unit, operational area, process, procedure, or position
of the party to which the term applies.

 

1.4.                            USCC desires that Provider perform, and Provider
is willing to perform, the Services for USCC in accordance with the terms and
conditions of each MS Bundle.

 

2.                                      Provider’s Services

 

2.1.                            Services.  Provider shall provide personnel and
expertise and perform professional, technical and project management Services to
fulfill all of the responsibilities and obligations described in each MS Bundle.
Although the parties will endeavor in each Managed Services Statement of Work to
describe in detail the specific Services to be performed by Provider, the
parties acknowledge that any such description will have inherent limitations
such that some items may not be specifically identified. Accordingly, Provider
acknowledges that the specific enumeration of certain of Provider’s duties or
obligations is not an implied limitation on, or alteration of, other duties or
obligations imposed on Provider elsewhere in this MSOWMS.  The Services shall
include the following:

 

(a)                                 The activities, services, functions and
responsibilities described in each MS Bundle.

 

(b)                                 Any related activities, satisfying all of
the following criteria that (i) are not specifically included in an MS Bundle as
part of Services to be performed by Provider, (ii) USCC identifies to Provider
on or before [***], and (iii) USCC can reasonably demonstrate were performed
during the one-year period ending on the applicable Commencement Date (as
specified in an applicable Managed Services Statement of Work) by personnel
(including Third-Party Contractors) of USCC [***] (“[***] Personnel
Activities”); provided that, if Provider’s effort associated with [***]
Personnel Activities exceeds, in the aggregate, [***], then Provider may charge
USCC for any such effort over and above [***] in accordance with the manpower
rates set forth in Schedule C to this MSOWMS.  Notwithstanding the foregoing,
[***] Personnel Activities shall not include any such activities that are not
necessary for Provider to perform because Provider can demonstrate that Provider
is already performing replacement activities (i.e., activities that achieve the
same result in all material respects) in a manner that differs from the manner
in which such activities were performed by USCC (including USCC’s Third-Party
Contractors) prior to the Commencement Date.

 

(c)                                  Any related activities, functions or
responsibilities that are not specifically included as part of the Services to
be performed by Provider in an MS Bundle that are an inherent, necessary or
customary part of the Services in an MS Bundle [***] reasonably required for the
proper performance or provision of the Services in an MS Bundle in accordance
with the MS Bundle, and such activities, functions or responsibilities are not
designated in such MS Bundle as the responsibility of USCC or any of its
Third-Party Contractors.  In determining if a related activity, function or
responsibility is an inherent, necessary or customary part of a Service [***] is
reasonably required for proper performance or provision of such Service,
reference may be made to any of the activities, functions or responsibilities
included in the managed services performed by Amdocs [***] along with the
following:  (i) the industry standard definitions (if any) of the activities,
functions or responsibilities inherent in services equivalent to the Services
otherwise set forth in the applicable MS Bundle as of the Commencement Date of
such MS Bundle; and/or (ii) the

 

2

--------------------------------------------------------------------------------


 

 

Information marked with “[***]” has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

activities, functions or responsibilities included in the managed services
performed by other service providers for other telecommunications and/or
wireless services providers that have outsourced the support, operations and/or
management of their B/OSS systems and such managed services share similar
attributes with the Services (taking into account USCC’s unique needs,
requirements or limitations as well as any differences in the nature, quality
and type of services and the respective services’ environments).

 

2.2.                            Required Resources.  Except as otherwise
expressly provided in this MSOWMS or in any MS Bundle, Provider shall be
responsible for providing the facilities, personnel, Equipment, software,
technical knowledge, expertise and other resources necessary for Provider to
perform the Services.

 

2.3.                            Transition. Provider shall, in accordance with
the transition plan developed by the parties and attached to the applicable
MSSOW (the “Transition Plan”), accomplish the timely, orderly transition from
the manner in which USCC is then receiving the kinds of services that are
encompassed within the Services to the provision of the Services by Provider
(the “Transition Services”).

 

(a)                                 Quality. To the extent under the control and
responsibility of Provider, Provider shall perform the Transition Services in a
manner that will have no reasonably foreseeable material adverse effect upon the
quality or continuity of the services that are encompassed within the Services.

 

(b)                                 Right to Suspend.  At any time during the
transition of the services that are encompassed within the Services to the
provision of the Services by Provider, if USCC determines [***] that USCC or the
quality or continuity of the services that are encompassed within the Services
(or of the Services) has been materially adversely affected in any way by the
Transition Services, or that any such material adverse effect seems reasonably
likely to occur, then USCC may direct Provider to cease the Transition Services
immediately, and such cessation shall continue until Provider has: (i) analyzed
the cause of such material adverse effect; (ii) developed a reasonable plan for
resuming such Transition Services in a manner that will eliminate or avoid such
material adverse effect (and any other negative or adverse consequences of the
Transition Services); and (iii) received USCC’s written consent to recommence
the Transition Services.  If Provider is primarily responsible for such actual
or likely material adverse effect, then nothing in this Section (including
USCC’s exercise of its rights pursuant to this Section) shall in any way reduce
any obligation of Provider to meet any schedule, target, completion schedule, or
other commitment specified in the applicable MS Bundle including the applicable
Transition Plan.  If Provider is not primarily responsible for such actual or
likely material adverse effect, then the parties shall agree upon a revised
transition schedule that will give Provider a reasonable extension of the
transition completion date; provided that Provider shall use commercially
reasonable efforts to mitigate the impact on the transition completion date of
such suspension of the Transition Services.

 

(c)                                  Failure to Meet Transition Milestones.  If
Provider fails to complete any Transition Milestone by the time specified in the
Transition Plan, USCC shall be entitled to hold back a portion of the Fee as may
be specified in the applicable MSSOW until such Transition Milestone is
completed.

 

2.4.                            Technology Evolution.

 

(a)                                 Best Practices.  Provider acknowledges that
its current technologies and processes shall continue to evolve and change over
time and, at a minimum, shall remain consistent with the best practices of
leading providers of services that are the same as or substantially similar to
the Services.

 

3

--------------------------------------------------------------------------------


 

Information marked with “[***]” has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

(b)                                 Technology Evolution Proposals.  In addition
to the specific technology evolutions that may be specified in each MSSOW,
Provider shall propose, to the extent known to Provider, but without an
affirmative obligation to identify, the implementation of improvements,
upgrades, additions, modifications, replacements, or enhancements to the
standards, policies, practices, processes, procedures, methods, controls,
scripts, product information, technologies, architectures, standards, Equipment,
software, Systems, tools, products, transport systems, interfaces and personnel
skills associated with the performance of the Services that are likely to:
(i) improve the efficiency and effectiveness of the Services (including cost
savings); (ii) improve the efficiency and effectiveness of the processes,
services and functions performed by or for USCC; (iii) result in cost savings or
revenue increases to USCC in areas of its business outside the Services;
(iv) enhance the ability of USCC to conduct its business and serve its
customers; and/or (v) achieve the objectives of USCC faster and/or more
efficiently than the then-current strategies.

 

2.5.                            Satisfaction Surveys.  [***] during the term of
each MS Bundle:

 

(a)                                 Provider shall prepare and submit to USCC
for USCC’s approval a draft customer satisfaction survey.  As part of USCC’s
approval of each such survey, USCC will specify (i) a set of individuals within
USCC or its Affiliates affected by the Services to receive such survey, and
(ii) the reasonable procedures with which Provider will comply in conducting
such survey.  In addition, Provider shall cooperate and assist USCC with any
satisfaction survey it conducts apart from Provider.

 

(b)                                 If the results of any satisfaction survey
conducted hereunder indicate that the level of satisfaction with Provider’s
performance is less than the target level established by USCC, Provider shall
promptly: (i) conduct a root cause analysis to determine the cause of such
dissatisfaction; (ii) develop an action plan to address and improve the level of
satisfaction; (iii) present such plan to USCC for its review, comment and
approval; and (iv) take action in accordance with the approved plan and as
necessary to improve the level of satisfaction.

 

2.6.                            Managed Service Deliverables.  Provider shall
provide and deliver to USCC each Deliverable described in the applicable Managed
Services Statement of Work (i) on or before the due date(s) therefor set forth
in the applicable Managed Services Statement of Work, and (ii) in compliance
with the requirements for each such Deliverable under the applicable MS Bundle. 
Each such Deliverable is subject to USCC’s Acceptance pursuant to Section 2.7 of
the Agreement to the extent set forth in the applicable MSSOW.  Each Deliverable
provided or due to be provided under an MS Bundle shall be a Deliverable as
defined in the Agreement.

 

2.7.                            Service Levels and Performance Standards.

 

(a)                                 General.  Provider shall perform the
Services in a manner that meets or exceeds the Service Levels set forth in the
applicable MSSOW.

 

(b)                                 Measurement Systems.  Provider shall, [***],
create, maintain and operate the systems and monitoring procedures and devices
that are required pursuant to the applicable MSSOW.  For the avoidance of doubt,
[***].

 

(c)                                  Documentation Standards.  With respect to
the USCC Systems that Provider is responsible for providing under any MS Bundle,
Provider shall ensure that all documentation related to such USCC Systems shall
comply, at a minimum, with the regulatory requirements specified in the
applicable MS Bundle, [***] and USCC policies specified in Appendix C (in that
order of precedence) (“Documentation Standards”).

 

4

--------------------------------------------------------------------------------


 

Information marked with “[***]” has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

2.8.                            Certain Transactions.

 

(a)                                 Support.  Provider acknowledges that USCC
may need support and assistance from Provider in connection with certain
business reorganizations, divestitures, spin-offs, sales of subscriber markets
or similar business transactions (collectively “Transactions”).  Specifically,
USCC may require the assistance and cooperation of Provider to move USCC’s
subscribers to the billing platform of an acquiring entity in connection with
Transactions.  In order to provide USCC with this flexibility, Provider agrees
that, upon USCC’s request, Provider will provide to USCC cost estimates to
perform transition planning and migration support to, or on behalf of, USCC or
its Affiliates in connection with Transactions and to, or on behalf of, any
successor (other than an Amdocs Competitor) that assumes responsibility for the
operation or management of any aspect of their respective businesses in
connection with a Transaction.   The cost of any additional resources needed to
support a Transaction shall be subject to the execution of a Change Request
(including any adjustments to the Fees in accordance therewith).

 

(b)                                 Divestitures and Sales.  Provider
acknowledges that, in connection with Transactions, USCC may be required to
provide billing and customer care services to an acquiring entity by means of
the Services from Provider.  Notwithstanding any provision in this MSOWMS
prohibiting the resale of Services or the assignment of this MSOWMS, Provider
agrees to provide Services to USCC for the benefit of former subscribers of USCC
then owned by an acquiring entity who is not a Consultant Competitor (an
“Eligible Recipient”), for up to [***] following the closing of a Transaction,
subject to the following:  (i) Services will be rendered in accordance with this
MSOWMS, (ii) USCC will remain financially obligated therefor, and (iii) any
requested changes to the Services, including changes requested to accommodate
the Eligible Recipient, shall be subject to the execution of a Change Request
(including any adjustments to the Fees in accordance therewith and, if
appropriate, adjustments to impacted SLAs).  Without diminishing Provider’s
obligation under the preceding sentence, USCC may request Provider to provide
the Services to the acquiring entity pursuant to a separate agreement entered
into by Provider and such acquiring entity.  If USCC requests Provider to
continue providing the Services to such acquiring entity pursuant to the
foregoing, Provider shall, at USCC’s request, enter into good faith negotiations
with such acquiring entity with respect to such a separate agreement.  Following
the execution of such separate agreement between Provider and the acquiring
entity, USCC will have no obligation to pay any fees in relation to those
Services provided to such acquiring entity under such separate agreement.

 

2.9.                            Non-exclusivity.  Nothing herein will prevent
USCC at any time during the Term or thereafter from providing for itself or
obtaining from any third party the Services, the Deliverables, or the Systems,
or any type of products or services in any way analogous, similar or comparable
to the Services, the Deliverables, or the Systems, as applicable, or any other
products or services.  Nothing herein shall be deemed a grant by USCC to
Provider of any exclusive privileges or rights. Except as may be expressly
provided in this MSOWMS or other agreement entered into by the parties
specifically referring to this MSOWMS, in no event will this MSOWMS be construed
as a requirements contract or requiring any minimum amount be spent by USCC or
any minimum volume of services be purchased by USCC.

 

2.10.                     Provider Cooperation.  Provider shall cooperate with
and work in good faith with USCC and USCC’s Third-Party Contractors (subject to
the terms of the Agreement related to Consultant Competitors), all in a
reasonably timely fashion, to enable USCC’s personnel and USCC’s Third-Party
Contractors to perform work assigned to them to the extent such work interfaces
with the Services set forth in an applicable Managed Services Statement of Work.
Subject to the foregoing, such cooperation may include:

 

5

--------------------------------------------------------------------------------


 

Information marked with “[***]” has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

(a)                                 providing access to the portions of those
facilities being used to provide the Services, as is reasonably necessary and to
the extent necessary for USCC’s personnel or USCC’s Third-Party Contractors
(other than Consultant Competitors) to perform the work assigned to them,
subject to Provider’s Technical and Organizational Security Measures and
reasonable prior coordination with Provider; and

 

(b)                                 providing reasonable electronic and physical
access to the processes and associated Equipment, software and/or Systems deemed
by USCC to be necessary and appropriate for USCC’s personnel or USCC’s
Third-Party Contractors (other than Consultant Competitors) to perform the work
assigned to them, subject to Provider’s Technical and Organizational Security
Measures.

 

If any of the foregoing creates a conflict, for example, with Provider’s
Technical and Organizational Security Measures, then the parties shall endeavor
to resolve such conflict in accordance with Schedule D to this MSOWMS and the
applicable MSSOW.

 

3.                                      Personnel

 

3.1.                            Requirements.  Provider shall staff its project
team with qualified professionals including, without limitation: (a) those
individuals in key roles identified as “Key Persons” in the applicable MS
Bundle; and (b) those individuals named in the applicable MS Bundle who are
subject matter experts in a certain area for such MS Bundle (each, a “SME”). 
Provider shall maintain the staffing levels necessary to perform Provider’s
obligations properly under the applicable MS Bundle.

 

(a)                                 Provider shall maintain reasonable
continuity of all Key Persons performing Services.  Provider must obtain USCC’s
written approval before appointing initially or replacing any Key Person
hereunder.

 

(b)                                 Provider shall ensure that each Key Person
is engaged in performing the Services throughout the performance of Provider’s
obligations under the applicable Managed Services Statement of Work and are
present at the appropriate USCC site or Provider site, as required, other than
due to absence for normal personal vacation (to be agreed upon in advance by the
parties each acting reasonably) or in a personal emergency.  If USCC identifies
a reasonably urgent need for one or more Key Persons to perform the Services at
a USCC site, USCC shall notify Provider in writing of such need, and Provider
shall cause each such Key Person to perform the Services at the specified USCC
site commencing as soon as reasonably practicable after Amdocs’ receipt of such
notice from USCC.  If there is a reasonable non-urgent need for one or more Key
Persons to perform the Services at a USCC site, then USCC shall notify Provider
in writing of such non-urgent need and coordinate with Provider for each such
Key Person to perform the Services at the specified USCC site commencing as soon
as reasonably practicable considering the specific nature and time-sensitive
aspects of such non-urgent need.

 

(c)                                  Provider shall provide incentives designed
to encourage the Key Persons to continue as Key Persons hereunder for the
necessary term.

 

(d)                                 Provider shall ensure that a portion of each
Key Person’s annual incentive compensation is based upon the extent to which
Provider fulfills its responsibilities and obligations hereunder. USCC shall
have a reasonable opportunity to provide feedback to the appropriate Provider
executives with respect to the Key Persons, and Provider shall consider such
feedback in establishing each Key Person’s incentive compensation.

 

(e)                                  Consultant shall ensure that no Key Person
is removed from his or her specified role in the performance of Provider’s
obligations under this Agreement or assigned to other duties before the end of
the term of the relevant MS Bundle unless:  (i) he or she ceases

 

6

--------------------------------------------------------------------------------


 

Information marked with “[***]” has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

to be an employee of Provider, any relevant Subcontractor or (in either case)
any of its affiliates; or (ii) USCC’s written consent is first obtained (which
may not be unreasonably withheld or delayed taking into account considerations
of health, family, professional advancement/promotion or relocation requests).

 

(f)                                   Before removing or appointing any Key
Person, Provider shall: (i) notify USCC of the proposed removal or appointment;
(ii) in the case of an appointment, provide USCC with a curriculum vitae of the
proposed Key Person; (iii) discuss the position with USCC and seek USCC’s
approval regarding the change; (iv) provide USCC with such information and
explanation as USCC requests and Consultant is reasonably able to provide in
relation to the proposed removal and/or appointment; and (v) in the case of an
appointment, permit USCC, on request, to interview the proposed Key Person, and
obtain USCC’s prior written approval of the proposed Key Person.

 

(g)                                  With regard to SMEs, during the first [***]
following the Commencement Date of the applicable MS Bundle, Provider shall
provide reasonable advance notice (but not less than [***] days, to the extent
within Provider’s control) to USCC of each appointment, replacement or removal
[***].  Provider shall provide to USCC such requested reasonable [***].  To the
extent reasonable, Provider shall take into consideration [***], provided that
any final determination with regard to [***] will be in Provider’s sole
discretion.

 

3.2.                            WARN Act Commitment.  Provider shall not cause
any of the employees transitioned pursuant to an MSSOW to suffer “employment
loss” as that term is construed under the Worker Adjustment and Retraining
Notification Act (“WARN Act”), if such employment loss could create any
liability for USCC or its Affiliates under the WARN Act, unless Provider
delivers notices under the WARN Act in a manner and at a time such that USCC or
its Affiliates bear no liability with respect thereto.

 

3.3.                            Acknowledgement of Nondisclosure Obligations. 
Provider will create an acknowledgement of nondisclosure obligations
(substantially in the form attached to this MSOWMS as Appendix G) for each of
the Managed Services Statements of Work, and as part of the on-boarding process
for performance of the Services and as part of each such Key Person’s exit
interview with Provider following performance of the Services, each Key Person
will sign and confirm such Key Person’s obligations to protect USCC’s
Confidential Information.  From time to time, USCC may request that Amdocs
create a supplemental acknowledgement of confidentiality obligations for certain
business situations that are especially sensitive to USCC’s business, and before
providing access to such sensitive information, Provider will cause each of the
Provider Personnel (including any Key Persons) performing the Services who will
likely have access to such sensitive information sign and confirm such person’s
obligations to protect USCC’s Confidential Information.

 

4.                                      Transfer of Resources

 

4.1.                            Software, Equipment and Third-Party Contracts.

 

(a)                                 Financial Responsibility.

 

(i)                                     Provider shall be responsible for any
third-party fees and expenses incurred on and after the Commencement Date (or,
if later, the date on which Provider assumes responsibility for the Services in
question in accordance with the Transition Plan) associated with personnel
related matters, software, Equipment, Equipment Leases and Third-Party Contracts
for which Provider is financially responsible under the applicable Managed
Services Statement of Work.

 

7

--------------------------------------------------------------------------------


 

Information marked with “[***]” has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

(ii)                                  USCC shall be responsible for third-party
fees and expenses incurred on and after the Commencement Date (or, if later, the
date on which Provider assumes responsibility for the Services in question in
accordance with the Transition Plan) associated with personnel related matters,
software, Equipment, Equipment Leases and Third-Party Contracts for which USCC
is financially responsible under the applicable Managed Services Statement of
Work.

 

(iii)                               Unless otherwise expressly provided, each
party also shall be responsible for any third-party fees and expenses incurred
on or after the Commencement Date (or, if later, the date on which Provider
assumes responsibility for the Services in question in accordance with the
Transition Plan) associated with new, substitute or replacement software,
Equipment, Equipment Leases or Third-Party Contracts (including upgrades,
enhancements, new versions or new releases of such software or Equipment) for
which such party is financially responsible under the applicable Managed
Services Statement of Work.

 

(iv)                              With respect to Third-Party Software licenses,
Equipment Leases and Third-Party Contracts that are transferred to Provider by
USCC as may be specified in the applicable MSSOW, or for which Provider
otherwise specifically assumes financial responsibility under this MSOWMS or an
applicable Managed Services Statement of Work, Provider shall:

 

(A)                               pay all amounts becoming due under such
licenses, leases or contracts, and all related expenses, for periods on or after
the Commencement Date (or, if later, the date on which Provider assumes
responsibility for the Services in question in accordance with the Transition
Plan);

 

(B)                               rebate to USCC any such amounts prepaid by
USCC prior thereto;

 

(C)                               pay all modification, termination,
cancellation, late payment, renewal or other fees, penalties, charges, interest
or other expenses relating to periods on or after the Commencement Date (or, if
later, the date on which Provider assumes responsibility for the Services in
question in accordance with the Transition Plan) and prior to the end of the
Term of the applicable Managed Services Statement of Work;

 

(D)                               pay all costs associated with the transfer of
such licenses, leases and contracts to Provider, including all taxes associated
with such transfer (and the parties shall cooperate in minimizing or eliminating
any such costs); and

 

(E)                                be responsible for curing any defaults in
Provider’s performance under such licenses, leases and contracts on or after the
Commencement Date (or, if later, the date on which Provider assumes
responsibility for the Services in question in accordance with the Transition
Plan).

 

(v)                                 Subject to Provider obtaining any Required
Consents, on and as of the Commencement Date (or, if later, the date on which
Provider assumes responsibility for the Services in question in accordance with
the Transition Plan), USCC shall assign to Provider, and Provider shall assume
and agree to perform all obligations related to, the Third-Party Software
licenses, Equipment Leases and Third-Party Contracts for which Provider is
financially responsible under this Section, provided, however, that such
assignment shall not include any assignment or transfer of any intellectual
property rights in Work Product developed under such Third-Party Software
licenses, Equipment Leases and

 

8

--------------------------------------------------------------------------------


 

Information marked with “[***]” has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

Third-Party Contracts prior to the date of such assignment and, as between the
parties, USCC hereby expressly reserves and retains such intellectual property
rights.  USCC and Provider shall execute and deliver an assignment and
assumption agreement with respect to such licenses, leases, and contracts,
evidencing the assignment and assumption provided for herein.

 

(b)                                 Operational Responsibility.  With respect to
software, Equipment, Equipment Leases and Third-Party Contracts for which
Provider is financially responsible under this Section 4, Provider shall be
responsible for the specific schedules and exhibits attached to any Managed
Services Statement of Work.  Such responsibilities may include:

 

(i)                                    the evaluation, procurement, testing,
installation, rollout, use, support, management, administration, operation and
maintenance of such software, Equipment, Equipment Leases and Third-Party
Contracts;

 

(ii)                                 the evaluation, procurement, testing,
installation, rollout, use, support, management, administration, operation and
maintenance of new, substitute or replacement software, Equipment, Equipment
Leases and Third-Party Contracts (including upgrades, enhancements, new versions
or new releases of such software);

 

(iii)                             the performance, availability, reliability,
compatibility and interoperability of such software, Equipment and Third-Party
Contracts each in accordance with this MSOWMS or an applicable Managed Services
Statement of Work (including the Service Levels);

 

(iv)                              the compliance with and performance of all
operational, administrative and contractual obligations specified in the
applicable licenses, leases and contracts;

 

(v)                                 the administration and exercise, as
appropriate, of all rights available under such licenses, leases and contracts;
and

 

(vi)                              the payment of any fees, penalties, charges,
interest or other expenses due and owing under or with respect to such licenses,
leases and contracts that are incurred, caused by or result from Provider’s
failure to comply with or perform its obligations under this Section.

 

4.2.                           Required Consents.  The following shall be
applicable with respect to Required Consents that are specifically set forth in
an applicable MSSOW:

 

(a)                                 Provider Responsibility. Provider shall
undertake all administrative activities necessary to obtain all Required
Consents. At Provider’s request, USCC shall reasonably cooperate with Provider
in obtaining the Required Consents including, without limitation, by providing
access to the relevant USCC personnel and by executing appropriate USCC-approved
written communications and other documents prepared or provided by Provider. 
Upon USCC’s approval, Provider shall exercise for the benefit of USCC any rights
Provider has to utilize or transfer license rights or other applicable rights
under Provider’s existing third-party licenses, leases or contracts, and the
parties shall cooperate in minimizing or eliminating any costs associated
therewith.

 

(b)                                 Financial Responsibility. Provider shall pay
all transfer, relicensing or termination fees and expenses associated with
obtaining any Required Consents or terminating any licenses or agreements as to
which Provider is unable to obtain such Required Consents, provided that such
fees and expenses have been identified and agreed upon prior to the effective
date of the applicable Managed Services Statement of Work.

 

9

--------------------------------------------------------------------------------


 

Information marked with “[***]” has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

(c)                                  Contingent Arrangements.

 

(i)                                     If, despite using all commercially
reasonable efforts, Provider is unable to obtain a Required Consent with respect
to USCC-licensed Third-Party Software, Provider shall, upon USCC’s request: 
(A) replace the USCC license for such Third-Party Software with a Provider
license; (B) replace such Third-Party Software with other software providing
equivalent features and functionality; or (C) secure the right to manage the
USCC-licensed Third-Party Software on behalf of USCC.

 

(ii)                                  If, despite using all commercially
reasonable efforts, Provider is unable to obtain a Required Consent with respect
to any other USCC Third-Party Contract, then, unless and until such Required
Consent is obtained, Provider shall manage such Third-Party Contract on USCC’s
behalf and perform all obligations and enforce all rights under such Third-Party
Contract as if Provider were a party to the agreement in USCC’s place.

 

(iii)                               If, despite using all commercially
reasonable efforts, management of such Third-Party Contract is not legally or
contractually possible or Provider is unable to obtain any other Required
Consent, Provider shall use all commercially reasonable efforts to determine and
adopt, subject to USCC’s prior approval, such alternative approaches as are
necessary and sufficient to provide the Services without such Required Consent.

 

(iv)                              If such alternative approaches are required
for a period longer than [***] days following the Commencement Date, the parties
shall equitably adjust the terms and reduce the prices specified in the
applicable Managed Services Statement of Work to reflect any Services not being
provided by Provider and its Affiliates as a result thereof.

 

(v)                                 Except as otherwise expressly provided
herein, Provider’s failure to obtain any Required Consent that has been
identified by USCC to Provider and that Provider has agreed in the applicable
Managed Services Statement of Work to obtain shall not relieve Provider of its
obligations under the applicable MS Bundle, and Provider shall not be entitled
to any additional compensation or reimbursement amounts in connection with
obtaining or failing to obtain any Required Consent or implementing any
alternative approach.

 

5.                                      USCC’s Responsibilities

 

5.1.                            Functions.  USCC shall carry out the following
activities (the “USCC Functions”), which may also be performed through USCC’s
Third-Party Contractors:

 

(a)                                 Timely consideration and response to items
submitted to USCC for approval;

 

(b)                                 Participation in governance activities under
the applicable MS Bundle;

 

(c)                                  Management of USCC’s Third-Party
Contractors;

 

(d)                                 Management of USCC Personnel; and

 

(e)                                  Management of all components under USCC’s
financial responsibility according to the applicable MS Bundle.

 

10

--------------------------------------------------------------------------------


 

Information marked with “[***]” has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

5.2.                            Personnel. USCC shall designate its personnel to
fill the roles identified in or pursuant to an applicable MS Bundle and shall
assign such other personnel as it deems appropriate. USCC may, without the need
for Provider’s approval, replace any USCC personnel working in connection with
any MS Bundle.

 

5.3.                            Facilities.  The number of Provider Personnel
performing the Services for USCC at USCC locations shall be subject to agreement
of the parties.  For the sole and exclusive purpose of such personnel providing
the Services to USCC from USCC locations, USCC will make available to Provider,
at no cost to Provider during the Term, reasonable space, furnishings, fixtures,
telephones and office supplies (“Facilities”) as specified in an applicable
Managed Services Statement of Work or comparable facilities (collectively, with
USCC locations receiving Services, the “USCC Facilities”) for Provider Personnel
performing the Services at USCC locations.  USCC will not be responsible for
providing any other Facilities. Moreover, USCC shall not be responsible for
providing any mobile or portable computing or communications devices to Provider
Personnel. Provider will comply with any policies or lease restrictions
applicable to Provider’s performance of the Services at the USCC Facilities.
Provider’s use of the USCC Facilities shall be subject to the following
requirements:

 

(a)                                 Relocation. USCC may relocate the USCC
Facilities. USCC will notify Provider of any relocation of the USCC Facilities
that USCC is contemplating or has made a final decision to make so that Provider
will have a commercially reasonable amount of time to prepare for and implement
such a change or relocation.

 

(b)                                 No Warranty. USCC shall make the USCC
Facilities available to Provider on an “as is, where is” basis with no
warranties whatsoever. USCC retains all of its right, title and interest in and
to the USCC Facilities. Use of such USCC Facilities by Provider does not
constitute a leasehold interest in favor of Provider or Provider’s customers.

 

(c)                                  Damage.  Provider and its personnel shall
(i) keep the USCC Facilities in good order; (ii) not commit or permit waste or
damage to such USCC Facilities, subject to normal wear and tear; and (iii) not
use the USCC Facilities for any unlawful purpose or act. Provider shall be
responsible for any damage to the USCC Facilities resulting from the abuse,
misuse, neglect or negligence of Provider or its personnel, or other failure to
comply with Provider’s obligations with respect to the USCC Facilities.

 

(d)                                 Improvements.  Provider shall not make any
improvements or changes involving structural, mechanical, electrical or other
alterations to the USCC Facilities without USCC’s prior written approval, which
USCC may withhold in its sole discretion.  Any improvements to the USCC
Facilities will be accomplished at Provider’s expense and become the property of
USCC.

 

(e)                                  Return.  When the USCC Facilities are no
longer required for performance of the Services, Provider shall return such
facilities to USCC in substantially the same condition as when Provider began
use of such facilities, subject to reasonable wear and tear.

 

(f)                                   Provider Facilities. Provider shall not
perform any Services (or allow any Subcontractor to perform Services) from any
location that is not a USCC Facility or an approved Provider Service Location.

 

6.                                      Price and Payments

 

6.1.                            Total Price. Except as specifically provided in
this Section 6.1, the total consideration payable to Provider under an
applicable MS Bundle shall consist of the Fees, and no other fees or charges of
any kind whatsoever shall be payable or reimbursable by USCC under an applicable
MS Bundle with respect to the Deliverables or Provider’s obligations to provide
Services in connection

 

11

--------------------------------------------------------------------------------


 

Information marked with “[***]” has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

with the Deliverables or provide any Services hereunder. For the avoidance of
doubt, charges that are not specifically stated or made a part of the
calculations in the applicable MS Bundle will not be billable by Provider and
will not be paid by USCC. Examples of non-allowable charges include: (a) [***].

 

6.2.                            Invoicing and Payment.

 

(a)                                 Invoice. Within [***] Business Days after
the beginning of each calendar month, Provider shall present USCC with an
invoice for any Fees due and owing by USCC for the preceding month, and each
such invoice shall contain the details set forth in the applicable MSSOW. Each
invoice shall include the pricing calculations and related data utilized by
Provider to establish the Fees as well as, if applicable under such MSSOW,
sufficient information to validate the Service volumes and associated Fees
contained in such invoice.

 

(i)                                     Provider shall deliver to USCC
electronically (if requested by USCC) in a form and format compatible with
USCC’s accounting systems the data underlying each invoice.

 

(ii)                                  Provider shall render separate invoices
for each USCC Affiliate obtaining Services hereunder.

 

(iii)                               Provider shall not bill USCC for any advance
or concurrent charges or other amounts.

 

(b)                                 Service Level Credits.

 

(i)                                     Provider shall include with each invoice
a credit in an amount equal to the aggregate Service Level Credit applicable
during the period that precedes the period of that invoice, if applicable. If
the amount of any Service Level Credits exceeds the amount otherwise to be
billed on the applicable invoice, Provider shall carry such credits forward on
each subsequent invoice until fully credited to USCC, [***].

 

(ii)                                  In the event of Amdocs’ material breach of
a MSSOW, USCC may (A) terminate such MSSOW pursuant to and in accordance with
Section 11.2 of this MSOWMS, and/or (B) pursue all remedies at law or in equity
that may be available to USCC (and are not otherwise excluded by this MSOWMS and
the Agreement) arising out of or in connection with such material breach of such
MSSOW; provided, that if USCC is awarded damages as a result of an action based
upon Provider’s failure or failures to meet or exceed the Service Level Targets
or based upon Provider’s actions or omissions that gave rise to a failure or
failures to meet or exceed Service Level Targets, then [***].  With respect to
the offset to be applied pursuant to this Section 6.2(b)(ii), the parties have
considered the foregoing arrangement and hereby acknowledge and agree that the
foregoing reflects the economic and business arrangement agreed upon by the
parties and is not intended to be construed as an optional liquidated damages
provision.

 

(c)           Payment. USCC shall pay invoices in accordance with Section 3.6 of
the Agreement.

 

7.                                      Relationship Management and Dispute
Resolution

 

7.1.                            Governance. The parties shall manage their
relationship under this MSOWMS using the governance model set forth in
Schedule D and the applicable MSSOW. Provider shall provide all

 

12

--------------------------------------------------------------------------------


 

Information marked with “[***]” has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

resources (including appropriate personnel) to participate in, and shall
participate in, the governance activities required by or established pursuant to
Schedule D and the applicable MSSOW.

 

7.2.                            Savings Clause.

 

(a)                                 USCC’s failure to perform any of the
responsibilities set forth in applicable MS Bundle, except for USCC’s
obligations with respect to payments, Consultant confidentiality (Section 4 of
the Agreement) and proprietary rights (Section 2.6 of the Agreement), will not
be deemed to be grounds for termination by Consultant. Consultant shall provide
USCC with reasonable notice of such nonperformance and, upon written request by
USCC, shall use commercially reasonable efforts to perform notwithstanding
USCC’s failure to perform; provided, however, that with respect to USCC’s
failure to perform as aforesaid, USCC shall pay to Consultant all additional
costs, expenses, fees, and payments incurred by Consultant in connection with
such efforts beyond those efforts that would have been required had USCC
performed appropriately.

 

(b)                                 A party shall be excused from performing its
obligations under an MS Bundle and shall not be deemed to have committed a
breach of or failed to meet any Service Level in an applicable MS Bundle to the
extent that, and during the period that, the aggrieved party’s performance is
prevented by, or the event giving rise to a potential breach or Service Level
failure is caused by, acts or omissions of the other party or a third party
retained by the other party to perform work for the other party; provided,
however, that the aggrieved party shall promptly notify the other party if it
has reason to believe that the actions or omissions of the other party or such a
third party may prevent the aggrieved party’s performance or cause the aggrieved
party to commit a breach or fail to meet a Service Level under an applicable MS
Bundle; provided, further, that the failure by the aggrieved party to deliver
such notice shall not affect the operation of this Section 7.2(b). In any case,
the parties shall use all commercially reasonable efforts to minimize the impact
of any such incident on the Services.

 

(c)                                  The non-aggrieved party shall reimburse the
aggrieved party for any additional reasonable costs and expenses arising in
connection with performing the efforts described in Section 7.2(b) to the extent
that such efforts are in addition to the level of effort the aggrieved party
would otherwise have had to expend.

 

7.3.                           Dispute Resolution.  All disputes under this
MSOWMS and any Managed Services Statement of Work shall be resolved in
accordance with Section 11.17 of the Agreement.

 

8.                                      Proprietary Materials

 

8.1.                            License to Amdocs of USCC-Licensed Third-Party
Materials. Subject to Provider having obtained any Required Consents, USCC
hereby grants to Provider (solely to the extent of USCC’s underlying rights and
solely for purposes of performing the Services or enjoying the use and benefits
of any Deliverable created following the Commencement Date under a Third-Party
Contract transferred to Provider under Section 4.1(a)(iv)) the same rights of
access and use as USCC possesses under the applicable software licenses with
respect to USCC materials procured pursuant to Third-Party Contracts
(“Third-Party Materials”).

 

(a)                                 USCC also shall grant such rights to
Subcontractors designated by Provider if and to the extent necessary for
Provider to provide the Services, and Provider shall pay all fees, costs and
expenses (including taxes) associated with the granting of such rights to such
Subcontractors.

 

13

--------------------------------------------------------------------------------


 

Information marked with “[***]” has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

(b)                                 Provider and its Subcontractors shall comply
with the duties (including use restrictions and nondisclosure obligations)
imposed on USCC by such licenses to the extent disclosed by USCC to Provider.

 

(c)                                  Each Subcontractor shall sign a written
agreement to be bound by all of the terms contained herein applicable to such
Third-Party Materials (such agreement shall be agreed upon by the parties and
shall include the terms specified in this Section 8.1 as well as those
pertaining to the ownership of such Materials and any derivative materials
developed by the parties, the scope and term of the license, the restrictions on
the use of such Materials, the obligations of confidentiality, etc.).

 

(d)                                 Except as otherwise requested or approved by
USCC (or the relevant licensor), Provider and its Subcontractors shall cease all
use of such Third-Party Materials at the end of the Term.

 

(e)                                  THE USCC-LICENSED THIRD-PARTY MATERIALS ARE
PROVIDED BY USCC TO PROVIDER AND ITS SUBCONTRACTORS ON AN “AS-IS, WHERE-IS”
BASIS.  USCC EXPRESSLY DISCLAIMS ANY REPRESENTATIONS OR WARRANTIES, EXPRESSED OR
IMPLIED, AS TO SUCH USCC-LICENSED THIRD-PARTY MATERIALS, OR THE CONDITION OR
SUITABILITY OF SUCH MATERIALS FOR USE BY PROVIDER OR ITS SUBCONTRACTORS TO
PROVIDE THE SERVICES, INCLUDING WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE.

 

8.2.                            Consultant Tools.

 

(a)                                 Applicability.  The terms and conditions of
this Section 8.2 shall govern USCC’s use of the Consultant Tools set forth in an
applicable MSSOW as well as any documentation, training materials, designs,
discoveries, inventions, know-how, techniques, fixes, patches, work-arounds,
upgrades, updates, customizations, modifications, enhancements or derivative
works thereof provided by Amdocs (collectively , the “Ongoing Tools”). Amdocs
shall notify USCC at least [***] days before any addition, removal or
modification of the Ongoing Tools which Amdocs may add, remove and/or modify
from time to time during the term of the applicable MSSOW in Amdocs’ sole
discretion, provided that the [***], and provided further that [***].  For the
avoidance of doubt, [***], and the terms of this Section 8.2 shall not apply to
them.

 

(b)                                 Ownership.  USCC acknowledges that, as
between Amdocs and USCC, all right, title and interest (including copyrights,
patents, trade secrets and/or any other intellectual property rights) in and to
the Ongoing Tools are and will remain solely the property of Amdocs. Amdocs does
not grant USCC any title or ownership rights in the Ongoing Tools in whole or in
part. USCC acknowledges that Amdocs believes (i) that the Ongoing Tools contain
trade secrets of Amdocs and/or its licensors; and (ii) that such trade secrets
include, without limitation: (A) the Ongoing Tools; (B) the specific design,
structure and logic of individual programs; (C) their interactions with other
portions of programs, both internal and external; and (D) the programming
techniques employed therein.  For the avoidance of doubt, in no event will any
Ongoing Tool be deemed a Deliverable under the Agreement.

 

(c)                                  Grant of License.

 

(i)                                     Amdocs grants USCC a limited,
nonexclusive, nontransferable license to use the Ongoing Tools in a manner and
for a term consistent with the provisions of this Section 8.2 and solely for
(A) USCC’s internal purposes (including, without limitation, performance of
services similar to Services performed by Provider (e.g., infrastructure
services)) related to the Services and/or the B/OSS Solution

 

14

--------------------------------------------------------------------------------


 

Information marked with “[***]” has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

during the term of the applicable MSSOW; and (B) USCC’s performance of services
similar to Services performed by Provider after the termination or expiration of
the term of such MSSOW but prior to termination or expiration of the term of
such license.  For the avoidance of doubt, USCC shall not use the Ongoing Tools
for performing services for any third parties.

 

(ii)                                  Each Ongoing Tool is and shall be
classified as either a “Product Tool” or a “Service Tool” in an attachment to an
applicable MSSOW.  USCC may use each Ongoing Tool in accordance with the
restrictions applicable to such Ongoing Tool as either a Product Tool or Service
Tool, as applicable, and for the applicable term therefor, all as set forth in
Sections 8.2(c)(v) and 8.2(c)(vi). Notwithstanding the foregoing, USCC shall
cease all use of an Ongoing Tool [***] days after the date on which Amdocs sends
written notice to USCC notifying USCC of a possible or actual infringement or
misappropriation of third-party rights with respect to the Ongoing Tool or
components thereof or possible or actual damage to Amdocs due to USCC’s use of
the Ongoing Tool (in which case Amdocs shall use commercially reasonable efforts
(I) to obtain a license from the applicable third-party licensor, (II) to
replace such Ongoing Tool with an equivalent tool of substantially similar
functionality, (III) to provide the same tool to USCC as Provider Personnel use
thereafter in place of such Ongoing Tool, or (IV) apply an applicable
workaround.  For the avoidance of doubt and notwithstanding anything to the
contrary that may be contained in the Agreement (including, without limitation,
Section 8.1(a) thereof), Provider shall have no liability or obligation to USCC
with respect to infringement or misappropriation of third-party rights with
respect to the Ongoing Tools or components thereof other than as set forth in
this paragraph.

 

(iii)                               The Ongoing Tools may not be sublicensed,
resold, rented or distributed by USCC to any other party nor may USCC permit any
third party (including USCC’s Third-Party Contractors) to use an Ongoing Tool,
except as may be explicitly provided hereinafter.

 

(iv)                              Product Tools are intended to effectuate the
functionality of the B/OSS Solution.  The term of the license granted under
Section 8.2(c)(i) with respect to each Product Tool will end (and USCC will
cease all use of such Product Tool) upon the later of (A) the termination or
expiration of the MSSOW under which such Product Tool has been provided to USCC;
and (B) the termination or expiration of the Maintenance Order under the SLMA
that encompasses Provider’s maintenance services for the B/OSS Solution.

 

(v)           Notwithstanding Section 8.2(c)(iv), during the term of the license
of each Product Tool, USCC may permit its Third-Party Contractors to utilize
such Product Tool (A) solely for the benefit of USCC, (B) solely on USCC’s
network, (C) in accordance with all the terms and restrictions of the license
therefor provided to USCC hereunder, and (D) subject to all other applicable
terms of the Agreement (including those regarding confidentiality). For the
avoidance of doubt, in no event will USCC permit a Third-Party Contractor to
install any Product Tools outside of USCC’s network or on hardware owned by a
Consultant Competitor.

 

(vi)                              Service Tools are intended to enhance the
ability to provide services with respect to the B/OSS Solution.  The term of the
license granted under Section 8.2(c)(i) with respect to each Service Tool will
end (and USCC will cease all use of such Service Tool) upon the later of (A) the
termination or expiration of the MSSOW under which such Service Tool has been
provided to USCC; and (B) the end of the period ending upon the earlier of
(I) six months after termination or expiration

 

15

--------------------------------------------------------------------------------


 

Information marked with “[***]” has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

of such MSSOW; or (II) the termination or expiration of the Maintenance Orders
under the SLMA that encompasses Provider’s maintenance services for the B/OSS
Solution.

 

(vii)                           Notwithstanding Section 8.2(c)(vi), USCC may
permit its Third-Party Contractors that are not Consultant Competitors to
utilize such Service Tool (A) solely for the benefit of USCC, (B) solely on
USCC’s network, (C) in accordance with all the terms and restrictions of the
license therefor provided to USCC hereunder, and (D) subject to all other
applicable terms of the Agreement (including those regarding confidentiality).
For the avoidance of doubt, in no event will USCC permit a Third-Party
Contractor to install any Service Tools outside of USCC’s network or on hardware
owned by a Consultant Competitor.

 

(viii)                        USCC may not use the Ongoing Tools for any purpose
other than as specifically licensed herein.  Unless the license to USCC for the
use of the Ongoing Tools expressly includes provision by Amdocs to USCC of
source code to the Ongoing Tools or any part thereof, USCC may not make any
changes or modifications to the Ongoing Tools.

 

(ix)                              During the term of the license herein, USCC
may retain for back-up purposes the media, if any, on which the Ongoing Tools
were provided. In addition, USCC may make one copy of the Ongoing Tools for
back-up purposes in the event the media are damaged or destroyed. USCC shall not
remove from such copies or otherwise alter Amdocs’ or its licensors’ respective
copyright, trademark and/or other proprietary notices appearing in or on the
Ongoing Tools as provided by Amdocs.

 

(x)                                 At least [***] days prior to any addition,
removal or modification of any Ongoing Tool that is installed on the USCC
network, Provider shall notify USCC of any such changes, and USCC shall
cooperate with Provider in the installation, deinstallation, update or
reinstallation of such Ongoing Tool on the USCC network, as necessary.

 

(d)                                 Quality; Support and Maintenance.

 

(i)                                     USCC acknowledges that the Ongoing Tools
were developed for internal use by Provider Personnel, and as such, the Ongoing
Tools (A) [***].

 

(ii)                                  Amdocs’ sole obligations with respect to
the quality of the Ongoing Tools that are provided to USCC for use by USCC
[***].

 

(iii)                               For the purpose of clarification, to the
extent that USCC requires implementation services in connection with any update,
upgrade or newer version of the Ongoing Tools, USCC and Amdocs shall enter into
a Statement of Work under the Agreement with respect to such implementation
services.  For the purpose of additional clarification, any updates, upgrades or
newer versions of the Ongoing Tools provided to USCC will be subject to the
terms and conditions of this Section 8.2.

 

(iv)                              [***] Amdocs has no obligation to correct any
bugs, defects or errors in the Ongoing Tools or otherwise provide maintenance,
technical support or updates to USCC for the Ongoing Tools.  No support,
maintenance or Service Level set forth in the Agreement or any MS Bundle shall
apply to USCC’s use of the Ongoing Tools pursuant to the license granted by
Amdocs hereunder.  Amdocs

 

16

--------------------------------------------------------------------------------


 

Information marked with “[***]” has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

shall have no obligation whatsoever to deposit or maintain any of the Ongoing
Tools’ source code in any escrow arrangement.

 

(e)                                  Documentation.

 

(i)                                     In connection with the provision of the
Ongoing Tools, Amdocs shall provide to USCC documentation with respect thereto
as set forth in this Section 8.2(e).  After the [***] of the Commencement Date
of the MSSOW under which Ongoing Tools are provided, within [***] days after the
written request of USCC, Provider shall provide to USCC the documentation
described in Section 8.2(e)(ii) and 8.2(e)(iii) hereof with respect to all then
Ongoing Tools (an “Inflight Documentation Request”), provided that an Inflight
Document Request had not been made previously.  Provided that either (A) an
Inflight Documentation Request has not been made previously by USCC during the
initial or renewal Term of the applicable MSSOW or (B) USCC agrees to pay
Provider’s Fees therefor, then (X) as part of Termination Assistance Services,
Amdocs shall provide to USCC the applicable documentation described in
Section 8.2(e)(ii) or 8.2(e)(iii) for the then Ongoing Tools within the
timeframe provided therefor in the applicable Termination Assistance Services
document and (B) in connection with the removal of Product Tools described in
Section 8.2(a)(ii) and the retention thereof by USCC, Amdocs shall provide to
USCC the documentation described in Section 8.2(e)(ii) no later than [***] days
after such removal and retention.  In addition, after an Inflight Documentation
Request has been made under an applicable MSSOW, when updates, upgrades and
newer versions of the Product Tools are provided to USCC under
Section 8.2(d)(ii)(B) after the termination or expiration of the MSSOW under
which such Ongoing Tools have been provided to USCC, Amdocs shall provide to
USCC the documentation described in Section 8.2(e)(ii) no later than [***] days
after the provision of such updates, upgrades and newer versions.

 

(ii)                                  For each Product Tool, Provider will
provide to USCC a user guide document that will include the following sections:

 

Section Name

 

Section Description

Tool Name

 

Name of the tool

Description

 

What does the tool do, purpose and uses

Input variable

 

What does the tool require?

Output variables

 

What does the tool produce?

Options

 

Describe different options possible in the tool

Errors

 

Error handling, message and action expected

Additional information

 

Warnings or any limitations

 

(iii)                               For each Service Tool, Provider will provide
to USCC a specifications document that will include the following sections:

 

Section Name

 

Section Description

Tool Name

 

Name of the tool

Description

 

What does the tool do, purpose and uses

Users

 

List roles that leverage the tool

Process flows

 

End to end process facilitated by the tool

Input variable

 

What does the tool require?

Output variables

 

What does the tool produce?

Errors

 

Error handling, message and action expected

 

17

--------------------------------------------------------------------------------


 

Information marked with “[***]” has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

Section Name

 

Section Description

Reporting output

 

Sample reports or import/export specifications

Additional information

 

Warnings or any limitations

Requirements

 

List of all activities or functions a that tool performance

Solution details

 

How does the tool work , what database updates or files or configurations change
etc.

Impacted processes

 

Subsystems that may be impacted

Impacted interfaces

 

Describe dependencies on interfaces or 3rd parties and integration methods used;
Describe existing integrations/touch points to other services/tools

Architecture diagrams

 

Pictorial representation of the backend

Data Model

 

Data model where applicable

Operational concepts

 

What procedures does it impact or needs to be modified?

Impacts on Infra

 

Describe hardware, software, performance, storage and database capacity
requirements

Test guidelines

 

Functional and performance testing guidelines

 

(f)                                   USCC’s Responsibility and
Indemnification.  USCC is responsible for ensuring that USCC and any and all
permitted users and permitted USCC Third-Party Contractors using and/or
accessing the Ongoing Tools through USCC use the Ongoing Tools in accordance
with this Section 8.2.  USCC shall indemnify, defend, and hold Amdocs harmless
from any and all claims, demands, and/or liability arising out of USCC’s and/or
any user’s or USCC Third-Party Contractor’s access to or use of the Ongoing
Tools.  USCC shall: (i) promptly notify Amdocs of any material non-conformities
with the provisions of this Section 8.2 in accordance with established reporting
procedures; and (ii) undertake remedial corrective actions as reasonably
instructed by Amdocs.

 

(g)                                  DISCLAIMER.  THE ONGOING TOOLS ARE PROVIDED
“AS IS.” TO THE MAXIMUM EXTENT PERMITTED UNDER APPLICABLE LAW, USCC ACKNOWLEDGES
THAT USCC’S USE (AND THE USE BY PERMITTED USCC THIRD-PARTY CONTRACTORS) OF THE
ONGOING TOOLS IS SOLELY AT USCC’S RISK .  AMDOCS HEREBY DISCLAIMS ALL CONDITIONS
AND WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED, INCLUDING ANY AND ALL
IMPLIED CONDITIONS OR WARRANTIES OF MERCHANTABILITY, TITLE, NONINFRINGEMENT,
FITNESS FOR A PARTICULAR PURPOSE OR THAT DEFECTS IN THE ONGOING TOOLS WILL BE
CORRECTED, ALL WITH RESPECT TO THE ONGOING TOOLS AND/OR REGARDING THE USE OR THE
RESULTS OF SUCH USE. NO ORAL OR WRITTEN INFORMATION OR ADVICE GIVEN BY ANY
PERSON OR ENTITY SHALL DEROGATE FROM THE ABOVE OR CREATE OR ADD ANY OTHER
WARRANTY OR REPRESENTATION. ANY WARRANTY SET FORTH IN THE AGREEMENT, ANY MS
BUNDLE SUBJECT TO THE AGREEMENT, AND/OR ANY AMENDMENT, EXHIBIT, ANNEX, OR
ADDENDUM TO ANY OF THEM SHALL NOT APPLY WITH RESPECT TO THE ONGOING TOOLS.

 

(h)                                 Confidentiality.  The Ongoing Tools,
including their existence and features and related information, are Amdocs
Confidential Information.   Such Ongoing Tools, and all other related
documentation and information, are subject to the confidentiality provisions of
the Agreement; provided, however, that USCC may provide the Product Tools, the
related documentation and information, as well as the specifications documents
for Service Tools (but, for purpose of clarification, not the Service Tools or
any other related documentation or information) to Consultant Competitors solely
in connection with the permitted uses of the  Product Tools or Service Tools, as
applicable, but always subject to the provisions of Section 8.2(c).  For the
purpose of clarification, after termination of the applicable MSSOW and prior to
termination of the license hereunder of the applicable Ongoing Tool,

 

18

--------------------------------------------------------------------------------


 

Information marked with “[***]” has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

the documentation and information related to the Product Tools as well as the
specifications documents for Service Tools may be provided to Consultant
Competitors in order to permit them to build and/or supply a similar tool to
USCC.

 

(i)                                     No Export.  USCC shall not export any of
the Ongoing Tools, in whole or in part, outside of the United States of America
in any manner or by any means without complying with all applicable export
control laws and regulations of both the United States of America and the
applicable country or territory.

 

9.                                      Remedies

 

9.1.                            Certain Acknowledged Damages.  Notwithstanding
anything to the contrary that may be set forth in Section 9.2 of the Agreement,
Amdocs shall be liable to USCC for the following damages to the extent arising
out of or based upon a USCC Termination for Cause of this MSOWMS or any Managed
Services Statement of Work:

 

(a)                                 Costs and expenses of recreating or
reloading any lost, stolen or damaged USCC Data.

 

(b)                                 Costs and expenses of implementing a
work-around in respect of a failure to provide the Services or any part thereof.

 

(c)                                  Costs and expenses of replacing lost,
stolen or damaged Equipment, software, and other materials to the extent such
loss, theft or damage arises out of or is based upon the negligence or willful
misconduct of Provider Personnel.

 

(d)                                 Cover damages, including the costs and
expenses incurred to procure the Services or corrected Services from an
alternate source, that exceed Provider’s charges under this MSOWMS or an
applicable Managed Services Statement of Work for the replaced Services.

 

(e)                                  Costs and expenses incurred to procure
substitute services (and for temporary increases in headcount for customer care,
defect management and resolution, or resources for code revisions or script
writing services), including straight time, overtime and related expenses,
overhead allocations for employees, wages and salaries of additional employees,
travel expenses, telecommunication charges and similar charges.

 

(f)                                   Damages of a USCC Affiliate which would be
direct damages if they had instead been suffered by USCC (including being so
considered under this Section).

 

(g)                                  Amounts of any credits issued, fees or
charges reversed and similar write-offs of all or a portion of customers’
balances due to billing or operational errors including, without limitation,
errors in the customers’ bills and/or late delivery of such bills.

 

(h)                                 Costs and expenses incurred by USCC for
(i) printing, presorting and postage related to duplicate or erroneous bills;
(ii) incremental and/or duplicate advertising and promotional costs related to
errors or delays in the EPC or delays in other product launches; (iii) training
to enhance associates’ skillsets to enable the proper handling of workarounds
and other solutions that are necessary because of Defects; and (iv) correcting
duplicate customers associated with a single Temporary Mobile Subscriber
Identity or “TMSI.”

 

9.2.                            Specific Limitations of Liability.

 

(a)                                 PROVIDER’S LIABILITY TO USCC PURSUANT TO
SECTIONS 9.1(e), 9.1(g) AND 9.1(h) SHALL BE LIMITED TO 50% OF THE AMOUNT OF
USCC’S DAMAGES IN CONNECTION THEREWITH.

 

19

--------------------------------------------------------------------------------


 

Information marked with “[***]” has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

(b)                                 WITH RESPECT TO PROVIDER’S LIABILITY TO USCC
PURSUANT TO SECTIONS 9.1(e), 9.1(g) AND 9.1(h) AND SUBJECT TO SECTION 9.2(a), IN
NO EVENT SHALL PROVIDER BE LIABLE TO USCC FOR ANY REASON, WHETHER IN CONTRACT OR
IN TORT, FOR ANY SUCH DAMAGES ARISING OUT OF OR BASED UPON PROVIDER’S
OBLIGATIONS UNDER SECTIONS 9.1(e), 9.1(g) AND 9.1(h) EXCEEDING IN THE AGGREGATE
60% OF THE FEES PAID BY USCC TO PROVIDER UNDER THE APPLICABLE MANAGED SERVICES
STATEMENT OF WORK DURING THE TWELVE MONTHS PRECEDING THE DATE UPON WHICH THE
RELATED CLAIM ACCRUED, REGARDLESS OF THE FORM IN WHICH ANY LEGAL OR EQUITABLE
ACTION MAY BE BROUGHT.  FOR THE AVOIDANCE OF DOUBT, ANY DAMAGES PAID BY PROVIDER
UNDER SECTION 9.1 IN CONNECTION WITH A GIVEN MANAGED SERVICES STATEMENT OF WORK
SHALL, IN AN AMOUNT EQUAL TO SUCH PAID DAMAGES (a) REDUCE THE LIABILITY LIMIT
APPLICABLE TO SUCH MANAGED SERVICES STATEMENT OF WORK WITH RESPECT TO ANY
DAMAGES FOR WHICH PROVIDER MAY BE LIABLE UNDER SECTION 9.1 DURING THE
TWELVE-MONTH PERIOD COMMENCING ON THE DATE THAT PROVIDER PAID SUCH DAMAGES, AND
(b) REDUCE THE LIABILITY LIMIT SET FORTH IN SECTION 9.1 OF THE AGREEMENT
APPLICABLE TO SUCH MANAGED SERVICES STATEMENT OF WORK WITH RESPECT TO ANY
DAMAGES FOR WHICH PROVIDER MAY BE LIABLE UNDER THE AGREEMENT DURING THE
TWELVE-MONTH PERIOD COMMENCING ON THE DATE THAT PROVIDER PAID SUCH DAMAGES.

 

10.                               Risk of Loss

 

Provider is responsible for the risk of loss of, or damage to, any property
owned or leased by Provider, unless such loss or damage was caused by the
negligence or willful misconduct of USCC.

 

11.                               Term and Termination

 

11.1.                     Term.  The term of this MSOWMS (the “Term”) shall
commence on the MSOWMS Effective Date and shall end simultaneously with the end
of the term of the Agreement; provided, however, that upon written notice to
Provider at least 30 calendar days prior to the date of termination set forth in
such written notice, USCC may terminate (in whole) this MSOWMS, provided that
there are no Managed Services Statements of Work remaining in effect after such
date of termination.

 

11.2.                     USCC Termination.

 

(a)                                 For Cause.  USCC may terminate this MSOWMS
or any one or more Managed Services Statements of Work hereunder (in whole only)
by written notice to Provider upon the occurrence of any of the following events
(any such termination, a “USCC Termination for Cause”):

 

(i)                                     The occurrence of any of the conditions
that are specified in Schedule B to this MSOWMS as qualifying as a cause for
termination under this Section.

 

(ii)                                  If Provider fails to complete the
Transition Services by the time specified in the Transition Plan, if applicable,
to the extent within Provider’s control, and Provider then fails to cure by
completing the Transition Services during the [***]-day period commencing upon
Provider’s receipt of written notice from USCC that Provider has not completed
the Transition Services by the time specified in the Transition Plan, provided
that USCC has not delivered to Provider an Assumption Directive (as defined in
Schedule A to this MSOWMS) in accordance with the terms and conditions of the
applicable MSSOW (other than the terms

 

20

--------------------------------------------------------------------------------


 

Information marked with “[***]” has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

and conditions related to the Transition Services), which Assumption Directive
may be subject to a Post-Assumption Plan (as defined in Schedule A to this
MSOWMS).

 

(iii)                               If USCC elects to terminate this MSOWMS and
all MS Bundles in accordance with the terms of that certain letter agreement as
of October 1, 2014 between the parties regarding “Clean System” (under Section 2
of the second paragraph of the section of such letter entitled “Failure to
Achieve the Clean System Criteria”.

 

(iv)                              Any right to terminate for cause pursuant to
Section 5.2(a) of the Agreement.

 

(b)                                 Without Cause. USCC may terminate an MS
Bundle for convenience only if provided therefor, and subject to the terms and
conditions set forth in the applicable MSSOW.

 

11.3.                     Provider Termination. In addition to the rights
granted to Provider under the Agreement, Provider may terminate this MSOWMS or
any one or more Managed Services Statements of Work hereunder if USCC has failed
to pay either (a) an amount that is equal to or greater than [***] months of
invoices hereunder or the applicable MSSOW, as applicable (regardless of whether
any of such amount is the subject of a dispute), or (b) an amount that is equal
to or greater than [***] months of invoices hereunder or the applicable MSSOW,
as applicable, where such unpaid amount is not the subject of a good faith
dispute.

 

11.4.                     Effects of Termination.

 

(a)                                 Remedies. Subject to Section 9.2, in the
event of a USCC Termination for Cause, Provider shall be liable to USCC for any
actual direct damages resulting from the occurrence giving rise to termination,
subject to any limitations thereon provided for in the Agreement. Termination
shall not constitute a party’s exclusive remedy for any default, and neither
party shall be deemed to have waived any of its rights accruing hereunder prior
to such default.

 

(b)                                 Transition. In the event of any expiration
or termination, Provider shall cooperate reasonably in the orderly wind-down of
the Services and/or transition to another provider, such cooperation to include
reasonable continuity of Provider Personnel during the transition with those
providing Services hereunder.

 

(c)                                  Survival. The obligations and rights of the
parties pursuant to: (i) Section 1.3 (Construction); (ii) Section 3.3
(Acknowledgement of Nondisclosure Obligations); (iii) Section 6 (Price and
Payments) as to amounts due on the date of termination or with respect to
Services provided following termination in connection  with termination
assistance; (iv) Section 7.2 (Savings Clause), (v) Section 7.3 (Dispute
Resolution); (vi) Section 8 (Proprietary Materials); (vi) Sections 9.2 (Specific
Limitations of Liability); (viii) Section 10 (Risk of Loss); (ix) Section 11.4
(Effects of Termination); (x) Section 11.5 (Termination Assistance) and all
other provisions of the MS Bundle applicable to Services provided in connection
with termination assistance; (xi) Section 12.1 (Legal Compliance) solely to the
extent necessary for Termination Assistance Services being provided by Provider;
(xii) Section 13 (Miscellaneous); (xiii) Appendix A (Definitions), as defined
terms are used in the provisions that survive termination; (xiv) Appendix C
(USCC Policies) solely to the extent necessary for Termination Assistance
Services being provided by Provider; (xv) Appendix G (Form of Acknowledgement of
Nondisclosure Obligations); (xvi) Section 2 of Schedule D (Governance); and
(xvii) and any other provision that should naturally extend beyond expiration or
termination, shall survive any expiration or termination of this MSOWMS or an
applicable Managed Services Statement of Work.  Termination of less than all of
the Managed Services Statements of Work shall not affect the parties’
obligations under any non-terminated Managed Services Statement of Work

 

21

--------------------------------------------------------------------------------


 

Information marked with “[***]” has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

then in effect and as to such then-existing Managed Services Statements of Work,
this MSOWMS and the Agreement shall be deemed to continue in full force and
effect until the Services under such Managed Services Statement of Work are
completed.

 

11.5.                     Termination Assistance.

 

(a)                                 General Obligations. In connection with any
expiration or termination of the Term, or with termination of Provider’s
performance of any Services then being provided hereunder, Provider shall take
all reasonably necessary and appropriate actions to assist USCC to accomplish a
transition from Provider to USCC, or to any Third Party Contractor designated by
USCC, of the Services being terminated or expiring, without material
interruption or material adverse impact on the Services or Service Levels, in
accordance with an applicable Managed Services Statement of Work, (all such
actions collectively, “Termination Assistance Services”).  All Termination
Assistance Services provided by Provider shall, other than as provided in an
applicable Managed Services Statement of Work, be deemed Services and the
ongoing Services (but not necessarily the Termination Assistance Services) shall
be at [***] (other than the applicable Fees for the Services) to USCC beyond
what USCC would have paid for the Services.

 

(b)                                 Termination Assistance Process. The
Termination Assistance Services process shall begin on [***] (the “Termination
Assistance Commencement Date”) and, unless the parties subsequently agree in
writing to renew the Term, Provider shall continue to provide Termination
Assistance Services until the Termination Assistance Services have been
completed in accordance with this Section 11.5 and the applicable MSSOW but in
no event for longer than [***] consecutive months (the “Termination Assistance
Period”).

 

(c)                                  Preparation for Termination Assistance. As
the end of the Term approaches or upon commencement of Termination Assistance
Services, Provider shall make available to USCC such documentation and other
information regarding the performance of the Services as specified in the
applicable Managed Services Statement of Work. Provider shall:

 

(i)                                     Procure and deliver to USCC, upon USCC’s
request and at USCC’s cost, such third party authorizations and consents to
permit the timely conveyance or assignment to USCC (or its designee), during
Termination Assistance Services, of all Third Party Contracts licenses, and
agreements between Provider and any third parties who provide goods or services
used by Provider in the provision of Services only for USCC and for no other
Provider customers;

 

(ii)                                  Cooperate with USCC to obtain such
third-party authorizations and consents to permit the conveyance or assignment
to USCC (or its designee) of all other Third Party Contracts, licenses, and
agreements between Provider and any third parties who provide goods or services
used by Provider in the provision of Services; and

 

(iii)                               Provided that in each case, in the event
that such third party authorizations or consents have not been obtained and
cannot be obtained in conjunction with Termination Assistance Services, Provider
shall: (A) promptly notify USCC of which third party authorizations or consents
it is unable to obtain, (B) advise USCC regarding alternative sources of goods,
services or software comparable to those being provided under each such
agreement identified in Section 11.5(c)(i) (to the extent such sources are
identified by USCC or known to Provider), and (C) to the extent USCC and
Provider agree to do so, proceed to procure and implement such alternatives on
behalf of USCC; provided that

 

22

--------------------------------------------------------------------------------


 

Information marked with “[***]” has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

USCC shall have the option at all times to enter into the applicable licenses or
other contracts in its own name.

 

12.                               Provider Compliance Matters

 

12.1.                     Legal Compliance. Provider shall obtain all licenses,
permits and certifications required of Provider as a service provider by law or
regulation for Provider to perform the Services and shall pay all fees, taxes
and related costs associated therewith.  USCC shall obtain all licenses, permits
and certifications required of USCC by law or regulation to receive the Services
and shall pay all fees, taxes and related costs associated therewith.  USCC
shall be responsible for and shall pay or reimburse any costs, damages,
liability, fines or other charges (including any applicable attorneys’ fees)
arising from any noncompliance.

 

12.2.                     Service Locations. The Services shall be provided to
USCC solely from (a) the USCC Service Locations, (b) Provider Service Locations,
and (c) any other location for which Provider has received USCC’s consent.  In
addition, Provider shall not store USCC Data at or through any locations other
than the specified Provider Service Locations or knowingly transmit USCC Data
through a country other than the countries in which the Service Locations are
located. Provider and Provider’s Agents may not provide or market services to a
third party or to itself from an USCC Service Location without USCC’s consent.
Unless otherwise expressly stated in this MSOWMS or an applicable Managed
Services Statement of Work, all connectivity between Provider’s Service
Locations and USCC’s Service Locations and all related charges shall be
Provider’s responsibility.

 

12.3.                     New Service Locations. If Provider requests USCC’s
approval to provide Services from a location other than a location described in
Section 12.2, Provider shall provide to USCC a written relocation proposal that
sets forth a description of the proposed new location, the reasons for the
proposed relocation, how the relocation will be beneficial to USCC in terms of
performance and other relevant measures, as well as any other information
requested by USCC. USCC may reasonably approve or reject any proposal submitted
by Provider pursuant to this Section 12.3. Any incremental costs incurred by
USCC as a result of relocation to, or use of, any location other than the
locations described in Section 12.2 shall be paid by Provider or reimbursed by
Provider to USCC.

 

13.                               Miscellaneous

 

13.1.                    Order of Precedence. In case of conflicts, the order of
precedence of the documents constituting the agreement between the parties with
respect to Services provided under this MSOWMS shall be as follows, with each
listed document superseding the later listed document:

 

(a)                                 Each Managed Services Statement of Work

 

(b)                                 This MSOWMS

 

(c)                                  The Agreement

 

13.2.                     Currency; Language. All amounts stated herein and all
Fees determined hereunder are in United States Dollars, unless otherwise
required by Applicable Law or expressly stated. This MSOWMS and all proceedings
hereunder shall be conducted in the English language; any translation of this
MSOWMS or any Managed Services Statement of Work into another language shall be
for convenience only but shall not modify the meaning hereof in English.

 

13.3.                     Additional Warranties. All Services under this MSOWMS
shall be subject to the warranties under Section 7 of the Agreement.  In
addition to the warranties set forth in Section 7 of the Agreement, the
following warranties shall apply:

 

23

--------------------------------------------------------------------------------


 

Information marked with “[***]” has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

(a)                                 No Financial Interest. Each party represents
and warrants to the other that neither it nor any of its Affiliates has, shall
have, or shall acquire, any contractual, financial, business, or other interest,
direct or indirect, that would materially conflict with its performance of its
duties and responsibilities under this MSOWMS or otherwise create an appearance
of impropriety with respect to the award, performance or receipt of the
Services.

 

(b)                                 No Abuse of Authority for Financial Gain.
Each party represents and warrants to the other that neither it nor any of its
Affiliates has used or shall use the authority provided or to be provided under
this MSOWMS to obtain undisclosed financial gain for itself outside of this
Agreement.

 

(c)                                  No Use of Information for Financial Gain.
Each party represents and warrants to the other that neither it nor any of its
Affiliates has used or shall use any Confidential Information of the other party
to obtain undisclosed financial gain for itself or any such Affiliate outside of
this Agreement.

 

(d)                                 No Influence.  Each party represents and
warrants to the other that neither it nor any of its Affiliates, nor any
employee of either, has accepted or shall accept anything of value in violation
of its own internal business code of conduct or other internal policies intended
to prevent bribery, and that neither it nor any of its Affiliates, nor any
employee of either, shall attempt to influence any employee of the other party
by the direct or indirect offer of anything of value in violation of the
business code of conduct or other internal policies of the recipient party
intended to prevent bribery.

 

13.4.                     Risk Management.  [***]. As new risks are identified
by Consultant, the parties shall work together to develop strategies and plans
to deal with such risks. Key activities include the following: (a) Consultant
will identify risks; (b) Consultant will determine likely impact and probability
for each risk; (c) Consultant will prioritize risks; (d) Consultant will work
with USCC to quantify risks; (e) Consultant will work with USCC to define
mitigation strategies for each risk; (f) Consultant will review mitigation
strategies with key stakeholders; (g) Consultant and USCC will execute
mitigation strategies approved by USCC; (h) Consultant will review risks with
USCC at least once each month (generally as part of status meetings); and
(i) USCC and Consultant will move a risk to the issue management process if such
risk materializes.  For the avoidance of doubt, Consultant’s obligations under
this Section 13.4 shall not apply to any Termination Assistance Services that
are then being provided.

 

IN WITNESS WHEREOF, the parties have executed this MSOWMS as of the MSOWMS
Effective Date by their duly authorized representatives in one or more
counterparts, each of which shall constitute an original.

 

 

AMDOCS SOFTWARE SYSTEMS LIMITED

 

USCC SERVICES, LLC

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

24

--------------------------------------------------------------------------------


 

Information marked with “[***]” has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

APPENDIX A

Definitions

 

1.                                      Introduction

 

The following capitalized terms in this Appendix A shall have the meanings
indicated when used in the MSOWMS, its Appendices, Schedules, Exhibits, Annexes
and Attachments (collectively “MSOWMS Documents”) or an MSSOW, its Appendices.
Schedules, Exhibits, Annexes and Attachments (collectively “MSSOW Documents”). 
Any capitalized term that is not defined in the MSOWMS Documents, including
pursuant to Sections 1.3(c) and 1.3(d) of the MSOWMS, or in the MSSOW Documents,
shall have the meaning assigned to it in the Agreement to the extent it is
defined in the Agreement.  If there is a conflict between a term defined in this
Appendix A and a capitalized term defined in or pursuant to the MSOWMS Documents
(other than this Appendix A), the MSSOW Documents or the Agreement, the
following order of precedence shall apply:

 

(i)                                     the applicable MSSOW Documents; then

 

(ii)                                  the MSOWMS Documents (other than this
Appendix A); then

 

(iii)                               this Appendix A; then

 

(iv)                              the Agreement.

 

2.                                      Definitions

 

2.1.                            “Acceptance” means that a Deliverable meets the
Acceptance Criteria and acceptance of such Deliverable has occurred.
Notwithstanding anything to the contrary, use of any Deliverable or Service in a
production environment shall be deemed an Acceptance of such Deliverable or
Service.

 

2.2.                            “Acceptance Criteria” means, with respect to a
Deliverable, the criteria for determining whether such Deliverable meets the
applicable Specifications.

 

2.3.                            “Acceptance Test Procedures” means the test
procedures and standards set forth in the applicable Statement of Work or such
other standards as are agreed upon in writing, to determine whether a
Deliverable meets the Acceptance Criteria.

 

2.4.                            “Accounts Receivable” or “A/R” means the
function that handles payments owed by and received from USCC’s customers and
provides related operational support.

 

2.5.                           “Agreement” or “Master Service Agreement” means
the August 17, 2010 Master Service Agreement by and between USCC Services, LLC
(successor-in-interest to United States Cellular Corporation) and Amdocs
Software Systems Limited, as amended by Amendment #1 thereto effective July 15,
2013.

 

2.6.                            “AMC” means Amdocs Monitoring & Control.

 

2.7.                            “Applicable Laws” means, as to any Person, all
United States or foreign laws (including, but not limited to, any environmental
laws), treaties, ordinances, judgments, decrees, injunctions, writs, orders and
stipulations of any court, arbitrator or governmental agency or authority and
statutes, rules, regulations, orders and interpretations thereof of any federal,
state, provincial, county,

 

Appendix A (MSOWMS)

 

1

--------------------------------------------------------------------------------


 

Information marked with “[***]” has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

municipal, regional, environmental or other governmental entity,
instrumentality, agency, authority, court or other body (i) applicable to or
binding upon such Person or any of its property or to which such Person or any
of its property is subject or (ii) having jurisdiction over all or any part of
any Service provided or the Services to be performed pursuant to the terms of
this MSOWMS to the extent applicable to Provider as the provider of Services.

 

2.8.                            “Approved Pass-Through Charges” has the meaning
set forth in Schedule C.

 

2.9.                            “Approved Subcontractors” means the entities
listed in Appendix E.

 

2.10.                     “Assumption Directive” has the meaning set forth in
Section 5.4 of Schedule A to the MSOWMS.

 

2.11.                     “At-Risk Amount” has the meaning set forth in Schedule
B.

 

2.12.                     “Billing Analysis” means the function that supports
Revenue Assurance and billing management teams in conducting timely and accurate
issue analytics.

 

2.13.                     “Billing Operations” means the function that supports
and manages production of timely and accurate bills for USCC’s customers in
multiple formats.

 

2.14.                     “BPT” means Business Parameter Tables.

 

2.15.                     “Business Day” means any weekday other than a day
designated as a holiday under the applicable USCC holiday schedule.

 

2.16.                     “B/OSS Solution” or “TOPS” means (a) the Core Product;
(b) capabilities of the Core Product achieved through configuration of
parameters or functionality based on capabilities inherent in the code of the
Core Product; (c) capabilities achieved by adding customized code on top of the
Core Product or performing changes to such customized code using standard
product toolkits, and (d) the interfaces to and from the aforementioned
components, including, but not limited to, integrations with USCC’s legacy
systems and third-party providers (such as USCC’s print vendor, payment
processors, commissions, collections and financial systems) in accordance with
interface design documents agreed upon by the parties.

 

2.17.                     “Change Analysis” has the meaning set forth in
Appendix F.

 

2.18.                     “Change Control Procedures” has the meaning set forth
in Appendix F.

 

2.19.                     “Change Order” has the meaning set forth in Appendix
F.

 

2.20.                     “Change in Control” of a Person means any change
(resulting from a single transaction or series of related transactions) in the
legal, beneficial, or equitable ownership, direct or indirect, such that control
of that Person is no longer with the same Person or Persons as on the Effective
Date, or the transfer of all or any substantial portion of that Person’s
business and assets.

 

2.21.                     “Commencement Date” means start date that Services for
any Managed Services Statement of Work begin.

 

2.22.                     “Confidential Information” has the meaning set forth
in Section 1.2 of the Agreement.

 

2.23.                     “Contract Year” means one of the consecutive 12-month
periods during the Term of a relevant Managed Services Statement of Work,
starting on the Commencement Date of such Managed Services Statement of Work or
on any of the anniversaries of such Managed Services Statement of Work.

 

2

--------------------------------------------------------------------------------


 

Information marked with “[***]” has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

2.24.                     “Core Product” means (a) the object code form of
Amdocs’ proprietary generic software products and modules that are licensed by
Amdocs to USCC pursuant to and as specifically listed in License Orders; (b) the
software products from third parties for which Amdocs obtained the license for
and/or on behalf of USCC including, without limitation, MicroTelecom proprietary
software products licensed by Amdocs to USCC in accordance with License Order
No. 1 dated August 17, 2010; and (c) any modifications to the foregoing made by
Amdocs pursuant to the Maintenance Orders.

 

2.25.                     “Daily Maintenance Window” means the time period
commencing at 1:00 am U.S. Central time and ending at 5:00 am U.S. Central time.

 

2.26.                     “Data Security Incident” has the meaning set forth in
Section 1.9 of the Agreement.

 

2.27.                     “Data Source” has the meaning set forth in Schedule B.

 

2.28.                     “Defect Management” means the function that triages,
tracks and manages defects, and oversees defect management.

 

2.29.                     “Deliverable” has the meaning set forth in the
Agreement.

 

2.30.                     “Disaster Recovery Plan” or “DRP” has the meaning set
forth in Schedule E.

 

2.31.                     “Displaced Personnel Activities” has the meaning set
forth in Section 2.1(b) of the MSOWMS.

 

2.32.                     “Dispute” has the meaning set forth in Schedule D.

 

2.33.                     “Documentation Standards” has the meaning set forth in
Section 2.7(c) of the MSOWMS.

 

2.34.                     “Early Termination Fees” has the meaning set forth in
Schedule C.

 

2.35.                     “Emergency Change” has the meaning set forth in
Appendix F.

 

2.36.                     “EPC” means Enterprise Product Catalog.

 

2.37.                     “Escalations” means the function that handles
escalations and manages appropriate resolutions of escalated incidents.

 

2.38.                     “Equipment” means the computer, telecommunications
equipment, and Facility-related hardware, equipment, and peripherals (including
without limitation cables, wiring, conduit, fixtures, etc.) (a) owned or leased
by USCC or Provider or (b) used by either USCC or Provider in conjunction with
the Services.

 

2.39.                     “Equipment Leases” means all leasing arrangements
whereby USCC or its Affiliates leases Equipment as of the Commencement Date,
which will be used by Provider to perform the Services after the Commencement
Date.

 

2.40.                     “Exit Criteria” has the meaning set forth Section 3.3
of Schedule A to the MSOWMS.

 

2.41.                     “Expiring Services” means Services  that Provider
ceases to provide in connection with any expiration or termination of a Managed
Services Statement of Work.

 

2.42.                     “Expiring Services Termination Date” means the date on
which Provider ceases to perform the Expiring Services.

 

2.43.                     “Facilities” has the meaning specified in Section 5.3
of MSOWMS.

 

3

--------------------------------------------------------------------------------


 

Information marked with “[***]” has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

2.44.                     “Fees” means collectively the Service Fees and
Approved Pass-Through Charges as more fully specified in Schedule C.

 

2.45.                     “Formula” has the meaning set forth in Schedule B.

 

2.46.                     “Freeze Requirements” means the requirements that may
not be changed unless written permission for any requested change is obtained
from USCC.

 

2.47.                     “FTE” means Full Time Equivalent.

 

2.48.                     “General Support Services” has the meaning set forth
in an applicable Managed Services Statement of Work.

 

2.49.                     “Hot Fix” means source code and/or data/configuration
change(s) in the B/OSS Solution applied to an environment.

 

2.50.                     “Industry Standard” has the meaning set forth in
Section 4 of Exhibit G to the Agreement.

 

2.51.                     “Inflight Documentation Request” has the meaning set
forth in Section 8.2(e)(i) of the MSOWMS.

 

2.52.                     “Internal Purposes” means all internal purposes
including testing, development, and processing on multiple workstations and at
multiple sites. Internal Purposes of USCC also includes the provisions of data
processing services to current and future USCC Affiliates.

 

2.53.                     “Issue Management” means the function that tracks and
manages production issues with oversight of the issue management process.

 

2.54.                     “Key Performance Indicator” or “KPI” has the meaning
set forth in Schedule B.

 

2.55.                     “Key Persons” has the meaning set forth in Section 3.1
of the MSOWMS.

 

2.56.                     “Level 1 Dispute” has the meaning set forth in
Schedule D.

 

2.57.                     “Level 2 Dispute” has the meaning set forth in
Schedule D.

 

2.58.                     “Level 3 Dispute” has the meaning set forth in
Schedule D.

 

2.59.                     “Level 4 Dispute” has the meaning set forth in
Schedule D.

 

2.60.                     “License Orders” are the License Orders entered into
between Provider and USCC under and pursuant to the terms of the SLMA, as such
License Orders may be amended from time to time.

 

2.61.                    “Maintenance Orders” means the Maintenance Orders
entered into between Provider and USCC under and pursuant to the terms of the
SLMA, as such Maintenance Orders may be amended from time to time.

 

2.62.                     “Managed Services” means those Services provided by
Provider under the terms of the MSOWMS or any Managed Services Statement of Work
entered into by the parties pursuant to the terms of the MSOWMS. For the
avoidance of doubt, all Managed Services shall be Services under the terms of
the Agreement. For further avoidance of doubt, any reference to “Services” in
the MSOWMS or any Managed Services Statement of Work shall be a reference to
“Managed Services” and not to other Services that may be provided by Provider
pursuant to any Statement of Work under the Agreement other than the MSOWMS or a
Managed Services Statement of Work under the MSOWMS.

 

4

--------------------------------------------------------------------------------


 

Information marked with “[***]” has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

2.63.                     “Managed Services Statement of Work” or “MSSOW” has
the meaning set forth in Section 1.1 of the MSOWMS.

 

2.64.                     “Mass Order” means two or more orders submitted
together to execute generally similar requests.

 

2.65.                     “Master Statement of Work for Managed Services” or
“MSOWMS” means the document to which this Appendix A is attached, including all
attachments, Appendices, Exhibits, and Schedules thereto.

 

2.66.                     “Measurement Period” has the meaning set forth in
Schedule B.

 

2.67.                     “MSOWMS Effective Date” has the meaning specified in
the introduction to the MSOWMS.

 

2.68.                     “Non-Satisfied Exit Criteria” has the meaning set
forth in Section 5.2 of Schedule A to the MSOWMS.

 

2.69.                     “Non-Satisfied Notice” has the meaning set forth in
Section 5.2 of Schedule A to the MSOWMS.

 

2.70.                     “Notice of Non-Receipt” has the meaning set forth in
Section 5.3 of Schedule A to the MSOWMS.

 

2.71.                     “Ongoing Tools” has the meaning set forth in
Section 8.2(a) of the MSOWMS.

 

2.72.                     “Order Management System” or “OMS” means, as the
context requires:  (a) the module of Amdocs Customer Management previously known
as “Amdocs Ordering” that is licensed by Amdocs to USCC in accordance with the
License Orders (as may be modified by Amdocs pursuant to the Maintenance
Orders); (b) the interconnected grouping of manual and electronic processes
within the B/OSS Solution that utilize and/or are built around such module;
and/or (c) the functional area (including personnel resources) that manages the
service order lifecycle and helps fulfill complex and bundled orders by ensuring
that the proper sequence of related interdependent tasks is successfully
completed.

 

2.73.                     “Pass-Through Charges” has the meaning set forth in
Section 1.4 of Schedule C.

 

2.74.                     “Pending Exit Criteria” has the meaning set forth in
Section 5.4 of Schedule A to the MSOWMS.

 

2.75.                     “Performance Requirements” has the meaning set forth
in Schedule B.

 

2.76.                     “Person” means any natural person, corporation,
limited liability company, limited liability partnership, general partnership,
limited partnership, trust, association, governmental organization or agency, or
other legal person or legally constituted entity of any kind.

 

2.77.                    “Post-Assumption Plan” has the meaning set forth in
Section 5.4 of Schedule A to the MSOWMS.

 

2.78.                     “Product Tools” are those Ongoing Tools identified as
“Product Tools” in an attachment to an MSSOW.

 

2.79.                     “Production Environment” means the hardware,
middleware and operating system software that USCC utilizes in order to make
commercial use of the B/OSS Solution in connection with the provision of
services, billing for such services and customer care and relationship
management for USCC’s customers.

 

2.80.                     “Proposal” has the meaning set forth in Appendix F.

 

2.81.                     “Provider Personnel” means employees, representatives,
contractors, Subcontractors, and agents of Provider and its Subcontractors.

 

5

--------------------------------------------------------------------------------


 

Information marked with “[***]” has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

2.82.                     “Provider Service Locations” are those Service
Locations of Provider identified as “Provider Service Locations” in Schedule F
of the MSOWMS or an attachment to an MSSOW.

 

2.83.                     “Remedy” means the BMC software incident management
tool implemented and used by USCC to create, log, route and escalate support
tickets.

 

2.84.                     “Remedy Ticket” means an incident ticket within
Remedy.

 

2.85.                     “Resource Unit” means the unit of Services which is
attributable to a specified Resource Unit Rate. For example, if a Resource Unit
Rate exists and is defined as being charged “per FTE hour” the Resource Unit
applicable to such Resource Unit Rate will be one (1) FTE hour.

 

2.86.                     “Resource Unit Rate” means the Service Fees chargeable
by Provider to USCC for one Resource Unit.

 

2.87.                     “Request” has the meaning set forth in Appendix F.

 

2.88.                     “Required Consents” means the consents (if any)
required to be obtained: (i) to assign or transfer to Provider USCC licensed
Third Party Software, Third Party Contracts or Equipment Leases (including
related warranties); (ii) to grant Provider the right to use and/or access the
USCC licensed Third Party Software in connection with providing the Services;
(iii) to grant USCC and its Affiliates the right to use and/or access the
software owned b Provider, Third Party Software and Equipment acquired,
operated, supported, used, or required to be used by Provider in connection with
providing the Services; (iv) to assign or transfer to USCC, its Affiliates or
their designee(s) any Covered Work Product, (v) to assign or transfer to USCC,
its Affiliates or their designee(s) Provider owned software, Third Party
Software, Third Party Contracts, Equipment Leases or other rights following the
Term to the extent provided in this MSOWMS; and (vi) all other consents required
from third parties in connection with Provider’s provision of the Services or
performance of its obligations hereunder.

 

2.89.                     “Revenue Assurance” means the function that is
responsible for issues related to billing and revenue collection.

 

2.90.                     “RTO” means Recovery Time Objective.

 

2.91.                     “RVR” means Revenue Variance Report.

 

2.92.                     “Satisfied Notice” has the meaning set forth in
Section 5.2 of Schedule A to the MSOWMS.

 

2.93.                     “Service Fees” has the meaning set forth in Schedule
C.

 

2.94.                     “Service Level”  or “SLA” means the specific
performance metrics measuring the quality, efficiency or other metric regarding
Provider’s performance of the Services, as set forth in Schedule B to the
MSOWMS.

 

2.95.                     “Service Level Components” has the meaning set forth
in Schedule B.

 

2.96.                     “Service Level Credit” has the meaning set forth in
Schedule B.

 

2.97.                     “Service Level Default” has the meaning set forth in
Schedule B.

 

2.98.                     “Service Level Measurement” has the meaning set forth
in Schedule B.

 

2.99.                     “Service Level Target” has the meaning set forth in
Schedule B.

 

6

--------------------------------------------------------------------------------


 

Information marked with “[***]” has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

2.100.              “Service Location” shall mean an approved location from
which Provider may provide Services as identified in a Schedule to the MSOWMS or
in an applicable MSSOW.

 

2.101.              “Service Tools” are those Ongoing Tools identified as
“Service Tools” in an attachment to an MSSOW.

 

2.102.              “Services” means all the services to be provided by Provider
hereunder.

 

2.103.              “SLMA” or “Software License and Maintenance Agreement” means
the August 17, 2010 Software License and Maintenance Agreement by and between
USCC Services, LLC (successor-in-interest to United States Cellular Corporation)
and Amdocs Software Systems Limited.

 

2.104.              “SME Change” has the meaning set forth in Section 3.1(g) of
the MSOWMS.

 

2.105.              “Subcontractor” means each Affiliate of Provider and each
third party with which Provider or another subcontractor of Provider (of any
tier) has entered into a contract to perform for Provider in connection with
Provider’s delivery of Services under the MSOWMS or any Managed Services
Statement of Work.

 

2.106.              “System” means an interconnected grouping of manual or
electronic processes, including Equipment, software and associated attachments,
features, accessories, peripherals and cabling, and all additions,
modifications, substitutions, upgrades or enhancements to such System, to the
extent a Party has financial or operational responsibility for such System or
System components hereunder.  System shall include all Systems in use or
required to be used as of the Commencement Date, all additions, modifications,
substitutions, upgrades or enhancements to such Systems and all Systems
installed or developed by or for USCC, its Affiliates or Provider following the
Commencement Date.

 

2.107.              “Termination Assistance Commencement Date” has the meaning
set forth in Section 11.5(b) of the MSOWMS.

 

2.108.              “Termination Assistance Period” has the meaning set forth in
Section 11.5(b) of the MSOWMS.

 

2.109.              “Termination Assistance Services” has the meaning set forth
in Section 11.5(a) of the MSOWMS.

 

2.110.              “Third-Party Contractor” means a third party engaged on an
outsourcing or similar basis to provide services to the engaging party.

 

2.111.              “Third-Party Contracts” means all agreements between third
parties and USCC that are relevant to the Services.

 

2.112.             “Third-Party Materials” has the meaning specified in
Section 8.1 of the MSOWMS.

 

2.113.              “Third-Party Software” means all computer software licensed
by either USCC or Provider in connection with the Services and Deliverables from
parties not affiliated with USCC or Provider.

 

2.114.              “Transition Fees” has the meaning set forth in Schedule C.

 

2.115.              “Transition Milestone” means any activity or Deliverable
required to be completed pursuant to the Transition Plan for which a date or
time for completion is specified.

 

2.116.              “Transition Plan” has the meaning set forth in Schedule A to
the MSOWMS.

 

2.117.              “Transition Services” has the meaning set forth in
Section 2.3 of the MSOWMS.

 

7

--------------------------------------------------------------------------------


 

Information marked with “[***]” has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

2.118.              “Transitioned Employees” means USCC employees whose roles
with USCC are eliminated as a result of USCC entering into this MSOWMS or a
Managed Services Statement of Work thereunder and who are hired by or
transitioned to Provider pursuant to the terms of an applicable MSSOW.

 

2.119.              “Usage Acquisition” means the function of acquiring,
formatting and rating/rerating usage records.

 

2.120.              “USCC Competitor” means those Persons listed on Appendix B.

 

2.121.              “USCC Data” shall mean, in or on any media or form of any
kind: (a) all data or summarized data related to USCC, and all data indexing
such data, including data that is in USCC’s databases or otherwise in USCC’s
possession on the Commencement Date or at any time from such date through the
last day of the Term; and (b) all other USCC records, data, files, input
materials, processed data, reports and forms that may be received, computed,
developed, used, or stored by Provider, or by any of Provider’s Subcontractors,
for USCC in the performance of the Services.

 

2.122.              “USCC Facilities” has the meaning specified in Section 5.3
of MSOWMS.

 

2.123.              “USCC Functions” has the meaning specified in Section 5.1 of
MSOWMS.

 

2.124.              “USCC Personnel” means employees, representatives,
subcontractors, and agents of USCC and its subcontractors.

 

2.125.              “USCC Service Locations” are those Service Locations of USCC
identified as “USCC Service Locations” in Schedule F of the MSOWMS or an
attachment to an MSSOW.

 

2.126.              “USCC Termination for Cause” has the meaning set forth in
Section 11.2(a) of the MSOWMS.

 

2.127.              “WARN Act” has the meaning set forth in Section 3.2 of the
MSOWMS.

 

2.128.              “Weighting Factor” has the meaning set forth in Schedule B.

 

2.129.              “Work Product” means tangible and intangible work product,
ideas, concepts, know-how and information and the writings in which any of the
same are fixed (including, without limitation, all reports, computer software
systems, routines, data models, technical data, processes, designs, code and
documentation and systems, concepts and business information) and all
proprietary rights (including, without limitation, rights under patent,
copyright, trade secret and other similar laws) therein.

 

8

--------------------------------------------------------------------------------


 

Information marked with “[***]” has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

APPENDIX B

USCC Competitors

 

For purposes of this MSOWMS, “USCC Competitors” are the following companies
(including their operating affiliates, successors and assigns):

 

1.                                      AT&T Mobility LLC

 

2.                                      Cellco Partnership (Verizon Wireless)

 

3.                                      Sprint Communications, Inc.

 

4.                                      T-Mobile International AG

 

On an annual basis, USCC may submit to Amdocs in writing updates to the
foregoing list which shall be deemed to be incorporated herein upon Amdocs’
written approval, which will not be unreasonably withheld.

 

Appendix B (MSOWMS)

 

1

--------------------------------------------------------------------------------


 

Information marked with “[***]” has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

APPENDIX C

USCC Policies

 

1.                                      Information Security

 

Information is a vital asset, and its loss or compromise may severely impact
USCC’s ability to conduct business. Amdocs must protect the confidentiality,
integrity, and availability of USCC’s information assets to ensure USCC’s secure
business operations as well as to comply with applicable regulatory and
contractual requirements. USCC information assets include information resources
in any form, whether stored on media (e.g., paper, tape or CD) or computing
equipment or transmitted electronically. USCC information assets also include
information resources under contract or license.

 

1.1.                            Unattended Equipment/Lock Out.  Unattended
equipment requires protection from unauthorized access when left for any period
of time. Amdocs associates are responsible for securing unattended equipment.
The Unattended User Equipment portion of this policy creates the following
requirements:  (a) Users must terminate active sessions (log out) when work is
complete; and (b) Users must secure sessions by locking systems, workstations
and other computing resources when not in use and/or before leaving the area.
Systems and workstations that cannot be locked must be logged out.

 

1.2.                            User Accounts and Credentials.  Amdocs
associates are personally responsible for the use of all user IDs and passwords
assigned to them.  It is essential to protect these credentials from being
compromised as part of this Policy. Security Operations shall implement and
administer User IDs and passwords. Users must not share their passwords with
anyone, including administrative assistants and Leaders. Users must change their
password immediately if they suspect their password has been disclosed to others
and report the event to their Leader. If appropriate, the user’s Leader must
report the event through USCC’s Incident Response process. Accounts shall be
assigned to an individual. Shared and generic accounts are prohibited and any
exceptions must be approved by the Security Working Group and include business
justification and compensating controls.

 

2.                                      Access Control

 

2.1.                            General.  This policy specifies a common set of
requirements to provide associates and other users’ access to the computing
resources and information they need in order to carry-out their job
responsibilities.  Access to USCC computing resources and information assets
computing resources is given through the establishment of a unique account and
password in accordance with account request procedures.  Access to confidential
information is limited to authorized persons whose job responsibilities require
it, as determined by an appropriate approval process, and to those authorized to
have access by state or federal law.  Amdocs users are expected to become
familiar with and abide by USCC policies, standards and guidelines for
appropriate and acceptable use of networks and systems; all users will have
access to expectations, knowledge, and skills related to information security. 
Every user must maintain the confidentiality of information assets even if
technical security mechanisms fail or are absent.

 

2.2.                            Terminated Users.

 

(a)                                 Access rights for Amdocs associates that
have access to USCC systems need to be managed appropriately at the end of
employment or assignment. The access rights to be managed include the following
but are not limited to:  (i) access to USCC systems and information; (ii) access
keys and cards (such as building cards, physical cabinet keys, etc.); and
(iii) items that identify the user as a contractor of USCC.

 

Appendix C (MSOWMS)

 

1

--------------------------------------------------------------------------------


 

Information marked with “[***]” has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

(b)                                 The Amdocs’ user’s immediate leader or
manager must manage the removal of access rights, and must follow these
requirements:  (i) contact the IS Support Center upon an involuntary separation
of employment action; (ii) notify the IS Support Center of the separation to
initiate the revocation of a user’s access rights to USCC systems and
information; (iii) revoke the user’s access rights to USCC systems and
information upon the resignation of an employee, contractor or third-party user
of USCC information processing systems; (iv) remove remote access capabilities
upon actual separation; (v) revoke the user access rights including the
modification of any active passwords known by the user.

 

3.                                      Change Management

 

3.1.                            General.  Change Management is the process
responsible for ensuring that:  (a) standardized methods and procedures are used
for efficient and prompt handling of all Changes; (b) all changes to service
assets and configuration items are recorded in the Configuration Management
System; and (c) overall business risk is minimized.

 

3.2.                            Applicability.

 

(a)                                 This policy sets out USCC’s procedures for
the governance of the proper handling of all changes (infrastructure and
application) applied against local, network, remote hardware, application,
production environments, facilities and operating procedures, including but not
limited to security patches and any software modifications and enforce the
proper handling of all changes according to ITIL best practices and the IS
Change Management process. It provides the high level procedures used to
facilitate, manage and track production changes while minimizing the risk of
disruption to business operations, customer service and frontline associates.

 

(b)                                 Amdocs must follow USCC’s Change Management
process when implementing changes to USCC’s systems.  All Amdocs staff,
including contractors and third-party Managed Service Providers (each an “MSP”),
who are involved in the initiation, review, approval, or execution of changes
must comply with the guidelines stated in this policy.  All Amdocs management,
having staff that is involved (or indirectly involved) in the Change Management
process, must enforce compliance with the process.

 

(c)                                  All changes that have a direct or indirect
impact on all or part of a service asset or configuration item are subject to
formal Change Management:

 

(i)                                     Introduction of a new system or process
including dependent documentation or procedures.

 

(ii)                                  Implementation of security patches and
software modifications.

 

(iii)                               Alteration to the functionality or
configuration of a service and/or configuration item including changes to
documentation or procedures.

 

(iv)                              Alteration to the standard sequence of events
in the production environment (e.g., modification of batch jobs that run in
sequence).

 

(v)                                 Modification of production data in an ad-hoc
fashion (e.g., sql scripts).

 

(vi)                              Removal of authorized and/or supported
services including any dependent service components.

 

(vii)                           Requires a service to be unavailable or degraded
during service hours.

 

2

--------------------------------------------------------------------------------


 

Information marked with “[***]” has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

(viii)                        Requires an update to the Configuration Management
System (CMS).

 

(ix)                              Facility changes related to Data Center,
Retail Stores, Business Offices and Call Centers.

 

(d)                                 All requests for changes
(application/infrastructure) must be entered into the SMART (Remedy) tool.

 

3.3.                            Roles and Responsibilities.  The descriptions
below are phrased as though there is a single individual responsible for and
executing each role. In practice, some individuals may carry out a number of
roles, and some roles may be carried out by more than one individual.

 

(a)                                 Change Advisory Board.  While the Change
Management team makes the process happen, the decision authority is the Change
Advisory Board. The CAB is the forum where changes are discussed, reviewed and
recommended for approval. The CAB will be comprised of representatives who
together have a clear understanding of the business needs as well as the
technical development and support requirements of the change.  The CAB will: 
(i) validate/verify impact of changes on the business, services and systems;
(ii) validate/verify impact and resource assessment of changes; (iii) finalize
scheduling of changes; (iv) evaluate quality of expedited/emergency changes;
(v) recommend the approval or rejection of changes; (vi) provide advice on
quality of completed changes; and (vii) determine communication needs.

 

(b)                                 Change Master.  The Change Master owns this
process and is the individual(s) responsible for authorizing all changes.  The
Change Master (i) oversees the proper execution of the Change Management
process; (ii) reviews the risk and impact analyses to ensure that these have
been performed thoroughly; (iii) ensures that appropriate actions have been
planned to minimize both the risk of failure and the impact on customers during
change implementation; (iv) ensures that the timing of implementations does not
conflict with other planned changes or event; (v) chairs all CAB and ECAB
meetings; (vi) determines CAB and ECAB agendas; (vii) confers with Release
Managers regarding release-related changes; (viii) acts as
single-point-of-contact for project-related changes; (ix) documents and reports
on unauthorized changes; (x) responds to questions regarding change management
policy and process; (xi) provides change management reporting; (xii) performs
periodic process audits; (xiii) assists in managing changes to configuration
items (CIs); (xiv) produces management information and communicates the benefits
of change management; (xv) ensures all concerned are aware of planned changes;
(xvi) ensures that impact analyses are carried out before authorization; and
(xvii) ensures the best use of change management tools and technology.

 

(c)                                  Change Coordinator.  The Change Coordinator
is the individual primarily responsible for documenting the request for change
and may also be the primary individual implementing the change.  The Change
Coordinator (i) creates change records as needed to handle change requests;
(ii) coordinates development of implementation, training, communication,
testing, and back-out plans; (iii) oversees changes involving tasks assigned to
multiple groups; (iv) create relationship with the CIs (Operational
Configuration Item); (v) coordinates with the change coordinator of each group
to ensure the group and assigned Specialists are meeting their obligations;
(vi) acts as the escalation point for all issues regarding the change;
(vii) assesses change requests that originated from Incident Management, Problem
Management, and other related processes; (viii) distributes work orders to
individual team members for impact, risk and priority assessment; (ix) validates
completeness of change requests; (x) routes change requests to appropriate
approval authorities; (xi) facilitates and tracks change requests through to
completion; (xii) reports on and communicates status of change requests;
(xiii) records decisions about change requests; (xiv) schedules changes;
(xv) validates

 

3

--------------------------------------------------------------------------------


 

Information marked with “[***]” has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

completeness of change record and documentation prior to closure; and
(xvi) closes changes.

 

(d)                                 Change Manager.  The Change Manager is the
individual who is responsible for the technical integrity of the change and
ensuring that all changes are processed in a timely manner and deadlines are
met.  The Change Manager (i) assists the Change Coordinator with the technical
details for the change; (ii) reviews and approves change requests; (iii) ensures
all change management requirements and supporting documentation are fulfilled
and accurate including, without limitation, the following:  (A) Priority,
Category, Impact, Risk, Cost, Benefit, and Quality of change; (B) Resource
Requirements; (C) Business Requirements; (D) Test Plans; (E) Training Plans;
(F) Communication Plans; (G) Implementation Plans; (H) Post-install Validation
Test Plans; and (I) Back-out Plans.

 

(e)                                  Change Approver.  The Change Approver is
the individual (Business/User) who is responsible for the change from a business
and/or support/resource perspective.  The Change Approver (i) reviews and
approves change requests for benefits, schedule, impact, and risk; (ii) ensures
that change activities are coordinated properly within groups to maximize
consolidation of related requests; (iii) ensures that the business justification
is clear and the change is meaningful; (iv) ensures that the proper technical
staff is assigned to the change; and (v) ensures all change management
requirements and supporting documentation are fulfilled.

 

(f)                                   Change Initiator/Requestor.  The Change
Initiator/Requestor is the individual requesting an amendment, enhancement,
upgrade, or repair to a production environment.  The Change Initiator/Requestor
(i) requests service and infrastructure changes on behalf of the business or
technology team; (ii) ensures change meets business and design requirements; and
(iii) shares responsibility with the change coordinator to monitor and
facilitate changes through the end.

 

3.4.                            Change Types.  Within the Change Management
process there are several change types:

 

(a)                                 Normal.  A normal change is a change that is
NOT an emergency. It can be planned, scheduled and approved through the full
Change Management lifecycle. All requirements must be met along with supporting
documentation (Install and Test Plan). They are normally in response to business
or user requests. Can be to fix faults from Incident or Problem, upgrade for
preventive maintenance or to introduce new applications/systems. This type of
change is reviewed by Change Management and approved by the CAB.

 

(b)                                 Emergency.  An emergency change is a change
that must be implemented immediately to restore services or to avert/mitigate a
service affecting incident and avoid an outage. This type of change cannot wait
to be reviewed/approved in the following CAB meeting. This type of change is
approved by the Change Manager and reviewed post mortem in the following CAB
meeting.

 

(c)                                  Standard.  A standard change is an approved
routine change. This type of change has pre-approval from Change Management and
follows a pre-defined set of requirements. It follows an established
implementation plan and has been successfully implemented several times through
the Normal change process. This type of change is approved by the Change Master
and not by the CAB in the meeting.

 

(d)                                 Operational.  An operational change is made
pursuant to a change request that needs to occur on a predefined basis to
support daily/monthly operations of our production systems, or to help trouble
shoot active production issue triage efforts.  These work efforts are isolated
to a single I/S functional team to complete, pose no impact to front

 

4

--------------------------------------------------------------------------------


 

Information marked with “[***]” has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

line associates or customers, and have very predictable results.  These types of
changes are not performed via a SMART Change ticket, nor require CAB or ECAB
visibility or approval.

 

3.5.                            Impact; Urgency; Priority; Risk Level.  By
determining the impact, urgency, priority and risk level that is being
introduced by the change, the Change Management team and the CAB have the needed
information to help assess the change.

 

Change Property Definitions

 

Impact

 

A measure of the effect a change will have on the business.
1 — Extensive 2 — Significant 3 — Moderate 4 - Minor

Urgency

 

A measure of how long it will be until there is significant impact to the
business if the change is not implemented.
1 — Critical 2 — High 3 — Medium 4 - Low

Priority

 

A property used to identify the relative importance of the change to the
organization based on urgency and impact.
Critical High Medium Low

Risk Level

 

A measure associated with the probability of change failure.
The range of risk runs from Risk Level 5 (the highest risk) to Risk Level 1 (the
lowest risk).

 

3.6.                            Approvals.  Depending on the change type will
determine the level of approvals required. All changes types except Standard
require Change Manager approval. Approvals are captured within the tool or if
unable to approve online approval can be emailed and pasted within the change
request as a work detail record.

 

(a)                                 Change Manager — review the change from a
technical perspective. Ensure that the change is technically sound and meets all
standards.

 

(b)                                 Business — review the change from a business
perspective.  Ensure the change meets the desired business requirements and that
end users are aware of and prepared for the change.

 

(c)                                  IS Owner — review the change when the work
is modifying a system/application that is supported by another team or when
performing a change in a Data Center. Can also be required when calling for
additional resources from other teams to implement and perform tasks.

 

3.7.                            CAB Meeting.  Daily meeting where the CAB
members, along with the Change Masters, SMEs, Change Coordinators, and business
partners come together to review and approve Normal changes and do a review of
all Emergency changes. Members are expected to have technical and/or business
knowledge which is needed in order to properly evaluate and assess change
requests. Outputs include the following:

 

(a)                                 Agenda — (CAB review report) list of normal
changes up for CAB review and emergency changes that have been implemented
following the previous CAB meeting.

 

(b)                                 FSC — (Forward schedule of change) list of
changes that have approved by the CAB and Change Master/Admin.

 

(c)                                  Third-Party Notification — email
communication for unavailability of the TOPS systems due to approved changes to
be deployed in USCC’s nightly maintenance window.

 

5

--------------------------------------------------------------------------------


 

Information marked with “[***]” has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

3.8.                            Normal Changes.

 

[g39961kg07i001.jpg]

 

(a)                                 Planning a Normal Change.  Depending on the
complexity and scope of the change, typical work products may include business
requirements (e.g., use case models, functional process models, conceptual data
models); design requirements (e.g., data flow models, logical data models,
high-level architectural diagrams); build plan; test plan; training plan;
communication plan; and an install plan comprising an implementation plan,
validation plan and back-out plan.  Attach all work details to the change
record. At a minimum, the install plan and test plan must be attached.  Attach
other plans as appropriate for the change.  The following plans can be refined
and updated until the change is approved:

 

(i)                                     The Build Plan.  The build plan should
include the steps required to build and configure the change. The plan should
conform to all business and design requirements.

 

(ii)                                  The Test Plan.  The Test Plan should
describe how the change will be verified in pre-production environments and/or
development environments. The plan can include the following types of testing
(if applicable):  (A) Unit testing, (B) Integration testing, (C) System testing,
(D) Regression testing, (E) Performance testing, (F) Stress testing,
(G) Security testing, and (H) User acceptance testing.  Testing information
should be as detailed as possible and if applicable. Details should include the
name of the development environments, name of tester and date of testing. When
applicable, test condition documents should be attached to the change record. It
should include expected results and actual results.  For any custom code changes
to our internally developed applications, testing shall be conducted for
regulatory requirements, as follows:  (I) testing environments shall be
separated from the development environments; (II) testing and development
functions shall be separated from production functions; (III) production data in
its original form shall not be used for testing, and in the case of PCI, no live
PAN data shall be used for testing at all; and (IV) test data and accounts shall
be removed prior to any porting to production.

 

6

--------------------------------------------------------------------------------


 

Information marked with “[***]” has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

(iii)                               The Training Plan.  The Training Plan, if
necessary, can include the following:  (A) course offerings, (B) course
schedule, and (C) course syllabuses.

 

(iv)                              The Communication Plan. The Communication Plan
should include the appropriate communications and key meetings that should take
place prior to, during, and after the change is implemented. For each
communication, determine the following: (A) message/purpose; (B) message
objectives; (C) vehicle (e.g., meeting, email, training, etc.); (D) method
(e.g., presentation, hands-on, forum, etc.); (E) audience; (F) timing/frequency;
(G) sender/messenger; and (H) author.

 

(v)                                 The Install Plan — Implementation Plan.  The
Implementation Plan should include the steps required to implement the change
within QA and/or production. If multiple implementers and/or groups are
involved, ensure each party knows and accepts their part of the plan and that
all dependencies are identified. The plan should also include the time required
to implement the change as well as the time required to validate and back-out
the change.

 

(vi)                              The Install Plan — Validation Plan.  The
Validation Plan should include the steps required to validate the change once it
is implemented. The plan can include any combination of systems and user
acceptance testing depending on the scope and complexity of the change.

 

(vii)                           The Install Plan — Back-Out Plan.  The Back-Out
Plan should include the steps required to back-out the change should it fail.
Steps should include list of tasks required for undoing the returning it back to
previous state. Scheduled end time should include the time needed to back out of
the change.

 

(b)                                 Submitting a Normal Change.  All changes to
production must be entered into the SMART (Remedy) tool. You can create a ticket
and enter it for visibility until it is completely ready to submit or completely
plan your change and submit. See the workflow process image above for more
details.  All required information must be entered before submitting; a detailed
description of the change is expected. Changes must have proper approvals and
meet the deadline for submitting in order to be reviewed in the CAB meeting. 
Once in the Change Management queue, changes are reviewed, verified and
assessed. If the change is minor, low risk and perhaps implemented successfully
in the past the Change Master may approve it. If so, the change is not reviewed
in the CAB meeting and CAB approval is not requested. All other Normal changes
will be in queue for the CAB Meeting. Change coordinators will receive a meeting
invite.

 

Meeting Day: Daily

 

Meeting Time: [***] (Subject to change, see the IS Change Administrator for
recent information)

 

Submission Deadline: [***]

 

Attendees: CAB, Change Masters, Change Coordinators, business partners (SMEs or
external resources may join as needed)

 

Agenda: Review of Normal Changes (TOPS and Legacy)

 

(c)                                  Completion/Closure of a Normal Change. 
Immediately upon completing the change, the change coordinator is responsible
for closing out the change to its final stage, CLOSED. The purpose of this is to
compare actual results with expected results.  Prior to closing

 

7

--------------------------------------------------------------------------------


 

Information marked with “[***]” has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

the change, any remaining workflow tasks that are still open will need their
status changed to “Completed” or “Cancelled.”  Select from the following
selection to close your change request:  (A) Cancelled, (B) Rejected,
(C) Implemented — Successfully, (D) Implemented — Partially, (E) Implemented —
with Issues, (F) Implemented — but Exceeded Window, (G) Implemented — Failed
(not backed- out), and (H) Backed-out — Failed.

 

3.9.                            Emergency Changes.

 

[g39961kg09i001.jpg]

 

(a)                                 General.  Emergency changes should only be
considered when it is impossible to schedule a Normal change or there is an
unavoidable risk to the production environment if the change is not performed. 
Questions to ask include:

 

·                                          Impact of change to business
operations? Impact to other systems, applications, and services? Impact of not
doing the change?

 

·                                          Have the implementation tasks been
accessed from a technical perspective? By a SME?

 

·                                          Ability to test prior to
implementation?

 

·                                          Was Incident Management informed?
Business partners?

 

·                                          Have workarounds been considered?.

 

Emergency changes can be driven and generated from different channels. It can be
from a Severity 1, a break and fix and an “about to break”.  Break/fixes can be
hardware and software failures which cause production servers to restart/reboot.
This type of change must be implemented immediately to restore productions
systems and minimize impact to customer service/frontline associates. If related
to a severity the Change Master/Admin is not available to handle emergency
changes, the Incident Manager on duty will act as Change Master/Admin. The
Incident Manager will communicate Emergency Changes via

 

8

--------------------------------------------------------------------------------


 

Information marked with “[***]” has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

the Incident escalation and notification procedure.  A change record does not
need to be created at this time, but an incident record should exist.  If time
allows submit a request prior to implementation.  The emergency change can be
verbally reviewed and authorized.  Follow-up with creation of the change record
along with Change Manager approval and any supporting documentation after
service has been restored.

 

(b)                                 Submitting an Emergency Change.  All
emergency changes to production must be entered into the SMART (Remedy) tool.
There are two types of emergency changes: (i) short-notice Emergency changes;
and (ii) post-review Emergency changes due to system restoration. The workflow
process image in this Section 3.9 of this Schedule C provides more details.  All
required information (including a detailed description of the Emergency change)
must be entered before submission of an Emergency change. Short-notice Emergency
changes must have proper approvals and meet the deadline for submission in order
to be reviewed in the CAB meeting and require full CAB support for
implementation approval.  Post-review Emergency changes must be fully-documented
and have proper approvals and meet the deadline for submission in order to be
reviewed in the CAB meeting on the day after the implementation.  All Emergency
changes are queued up for the first CAB meeting immediately following submission
of the applicable Emergency change.

 

Meeting Day: Daily

 

Meeting Time: [***] (Subject to change, see the IS Change Administrator for
recent information)

 

Submission Deadline: [***] (Short-notice Emergency changes that are not
submitted by this deadline will be treated as exceptions in the CAB meetings and
therefore will require complete business impact, risk and approval
justifications.)

 

Attendees: CAB, Change Masters, Change Coordinators, business partners (SMEs or
external resources may join as needed)

 

Agenda: Review of Emergency Changes (TOPS and Legacy)

 

(c)                                  On-Call Support.  Emergency change requests
originating after hours (i.e., after each daily CAB meeting) will adhere to an
exception process for governance.  Prior to commencing the work to implement any
such requested Emergency changes, Change Management will convene the required
resources for review and approval.

 

(d)                                 Completion/Closure of an Emergency Change. 
Immediately upon completing the change, the change coordinator is responsible
for closing out the change to its final stage, CLOSED. The purpose of this is to
compare actual results with expected results. Prior to closing the change, any
remaining workflow tasks that are still open will need their status changed to
“Completed” or “Cancelled.”  Select from the following selection to close your
change request:  (A) Cancelled, (B) Rejected, (C) Implemented — Successfully,
(D) Implemented — Partially, (E) Implemented — with Issues, (F) Implemented —
but Exceeded Window, (G) Implemented — Failed (not backed- out), and
(H) Backed-out — Failed.

 

9

--------------------------------------------------------------------------------


 

Information marked with “[***]” has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

3.10.                     Standard Changes.

 

[g39961kg09i002.jpg]

 

(a)                                 Submitting a Standard Change.  Standard
changes are an accepted and documented solution to a pre-defined set of
requirements, follow an established implementation path and have been deployed
successfully in the past. It is a recurring change that does not require the
coordination of complex activities from multiple teams for deployment. It is a
low impact and low risk change.  All standard changes (Infrastructure and
Application) must be entered into the SMART (Remedy) tool. Standard templates
have already been created by the Change Master and change coordinators just need
to select from the list of templates.  All required information must be entered
before submitting. Standard changes templates will populate most fields however
the change coordinator is still responsible for ensuring that all the
information is accurate and up to date.  A change must be submitted at least
[***] hours before scheduled start date/time.  A change request must first be
approved by the Change Master before deployment can begin.  No additional change
approvals are required.  Standard Change templates must be approved by the
Change Management team, or the CAB (local or enterprise) prior to utilizing. 
Any execution of a Standard Change resulting in Incidents will require the
Standard Change to be re-evaluated and re-approved by the CAB.

 

(b)                                 Completion/Closure of a Standard Change. 
Immediately upon completing the change, the change coordinator is responsible
for closing out the change to its final stage, CLOSED. The purpose of this is to
compare actual results with expected results. Prior to closing the change, any
remaining workflow tasks that are still open will need their status changed to
“Completed” or “Cancelled.”  Select from the following selection to close your
change request:  (A) Cancelled, (B) Rejected, (C) Implemented — Successfully,
(D) Implemented — Partially, (E) Implemented — with Issues, (F) Implemented —
but Exceeded Window, (G) Implemented — Failed (not backed- out), and
(H) Backed-out — Failed.

 

10

--------------------------------------------------------------------------------


 

Information marked with “[***]” has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

3.11.                     Operational Changes.  Change Management for
Operational Changes is being revised by USCC and is expected to be finalized
before October 31, 2014. Once finalized, USCC will provide an updated Change
Control Policy to Provider.

 

[g39961kg09i003.jpg]

 

4.                                      System Security

 

4.1.                            General.

 

(a)                                 Purpose.  The purpose of this policy is to
establish and communicate USCC’s policy with respect to securing all USCC
systems against malicious code.

 

(b)                                 Scope.  This policy applies to all USCC
system devices and operating systems.

 

(c)                                  Summary.  This policy specifies a common
set of controls required to secure all USCC systems against malicious code, such
as computer viruses, Trojan horses, worms, and spyware. This malicious code can
expose information, steal resources, impede operations, and in some cases, cause
massive system outages resulting in financial loss and customer confidence. The
threat can enter USCC information processing facilities through any channel that
allows information into the facilities. This includes email, web browsing,
third-party connections, and media used to install software or access data.
Prevention and detection of these threats is required to ensure that USCC
information assets are not improperly disclosed.

 

4.2.                            Controls Against Malicious Code.

 

(a)                                 Preventing damage from malicious software
requires a mix of controls. This includes technical controls like the use of
antivirus software and system configurations that prevent the access required to
cause infections. Other controls are operational or administrative. These
include user training, proper use and maintenance of the technical controls, and
change management procedures. The Controls Against Malicious Code portion of
this policy creates the following requirements:

 

11

--------------------------------------------------------------------------------


 

Information marked with “[***]” has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

(i)                                     Personnel must only use software
licensed for USCC. Software will be updated according to USCC’s Change
Management process.

 

(ii)                                  All machines used by USCC Personnel must
be loaded with USCC approved malicious code protection. All malicious code
protection products must update their signature files at least [***]. Personnel
must not modify or disable this software.  Amdocs shall ensure that all
Personnel Workstations (A) are loaded with malicious code protection programs
that update their signature files at least once per day, and (B) use standard
USCC VPN connections and jump servers prior to and during any connection to USCC
systems.

 

(iii)                               All email points of entry will be protected
by USCC standard malicious code protection software.  Email malicious code
protection software must update its signature files at minimum [***].

 

(iv)                              All email message stores will be protected by
USCC standard malicious code protection software. Email store malicious code
protection software must update its signature files at minimum [***].  Where
feasible, email store malicious code protection must rescan messages on access
if they have not been scanned by the most recent signatures.

 

(v)                                 All Wintel file servers must be protected by
USCC standard malicious code protection software. File server malicious code
protections software must update its signature files at a minimum [***]. File
server malicious code protection software must be configured to monitor for
malicious code in real-time and must perform periodic scans of its file systems.

 

(vi)                              All internal servers must be protected, where
technically feasible, with controls against malicious code. If deployed, server
malicious code protection software must update its signature files, as new
patterns are made available and after being tested to ensure business
continuity.

 

(vii)                           Any files on electronic media of uncertain or
unauthorized origin, or files received over untrusted networks, must be scanned
for malicious code before use .The build plan should include the steps required
to build and configure the change. The plan should conform to all business and
design requirements.

 

(b)                                 USCC will conduct regular reviews of the
software and data content of systems supporting critical business processes
including, without limitation, typical security assessments, audits and
penetration tests. The presence of any unapproved files must be formally
investigated following existing PIRT, IS Security, and NNEO Security practices
and procedures.

 

(c)                                  USCC must have procedures (e.g., PIRT) to
verify all information relating to malicious software, and ensure that warning
bulletins are accurate and informative. Managers must ensure that qualified
sources (e.g., reputable journals, reliable Internet sites or anti-virus
software suppliers) are used to differentiate between hoaxes and real viruses.
Staff must be made aware of the problem of hoaxes and what to do upon receipt of
same.  Amdocs shall participate in Incident response activities involving the
areas of the B/OSS Solution that are impacted by the Services.

 

(d)                                 Capabilities must be in place to protect
against end-user disabling of implemented malicious code protections.

 

12

--------------------------------------------------------------------------------


 

Information marked with “[***]” has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

(e)                                  The Controls against Malicious Code portion
of this policy places additional requirements on several parties:

 

(i)                                   The USCC Life Cycle Management team must
maintain a list of approved software.

 

(ii)                                The USCC Security Working Group must approve
the implementation of controls and policies to prevent the acquisition of files
from untrusted sources.

 

(iii)                             System Owners are responsible for deploying
malicious code protection software on their systems. This includes gateway,
message store, server, and end-user systems following establish standards.

 

(iv)                            All personnel are responsible for supporting
this policy by avoiding activities that undermine the protection of the
malicious code protection software.

 

4.3.                            Risk Levels for Malicious Code.

 

(a)                                 Malicious code is software that is
downloaded from a remote system and executed locally without the user’s
initiation. Malicious code is most commonly used in document files and on web
sites to perform required processing, but its capabilities can be abused. It is
important that malicious code is limited to protect USCC information processing
facilities.

 

(b)                                 Malicious code technologies vary in their
ability to perform damaging activities. For the purpose of the Risk-Levels for
Malicious Code portion of the policy, USCC assigns three risk levels to
malicious code technologies in order to assist in categorizing vulnerabilities
and threats.

 

(i)                                   High Risk.  These technologies possess the
most dangerous capabilities. They are generally able to fully access the local
system and to make outbound connections.

 

(ii)                                Medium Risk.  These technologies possess
similar capabilities to the High Risk technologies, but can often be controlled
by security settings that control what they can do, often based on where the
code originated.

 

(iii)                             Low Risk.  These technologies have limited
capability, and generally cannot access local or remote resources.

 

Many technologies can become more dangerous when they are used incorrectly. The
ability to protect against malicious code is significantly affected by the level
of vigilance used in keeping the execution environments properly patched.

 

(c)                                  Protections against malicious code must be
evaluated and implemented based on the criticality or sensitivity of the USCC
systems. Malicious code protections are to be deployed using the risk
categorizations listed previously.  Not all systems warrant or are capable of
implementing the same controls. The IS Security  and NNEO Security teams will
assist platform and application owners in evaluating and implementing the
required controls.

 

(d)                                 The Risk Levels for Malicious Code portion
of this policy places requirements on several parties:

 

13

--------------------------------------------------------------------------------


 

Information marked with “[***]” has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

(i)                                     System Owners will maintain a list of
trusted systems, trusted signing authorities, and USCC network boundaries with
the assistance of the respective platform and application owners.

 

(ii)                                  System Owners shall configure their
systems to operate in compliance with these policies. Where possible, System
Owners must configure their systems to prevent users from circumventing this
policy.

 

(iii)                               All personnel are responsible for behaving
in a way that supports this policy.

 

4.4.                            System Security Requirements.  The purpose of
the System Security Requirements portion of this policy is to establish common
criteria for the development of system-specific security requirements.

 

4.5.                            System Security Minimum Requirements. 
Configuration standards that are aligned with industry-accepted system hardening
standards (that address common security vulnerabilities) shall be developed and
maintained for all system components.

 

4.6.                            Roles and Responsibilities.  Functional teams
must develop and maintain required standards.  IS Security and NNEO Security
must approve all security standards.

 

4.7.                            Exceptions.  Exceptions to this policy must be
documented on a Policy Exception Form and approved by both the Policy
Owner(s) and Security Working Group. Completed Policy Exception Forms will be
stored by the IT Governance, Risk & Compliance team. Exceptions will be recorded
in the Policy Exception Log. Policy exceptions require annual review and
re-approval.

 

4.8.                            Workstation Security Requirements.  Amdocs shall
cause the Provider Personnel to comply with Provider’s then-current policy that
describes how Provider Personnel are required to secure their workstations
including physical access to such workstations.  Amdocs shall provide a copy of
such policy to USCC within [***] Business Days after USCC’s request.  USCC may
randomly inspect the laptops of Provider Personnel located at any USCC Facility
to verify that such machines are encrypted, protected with current antivirus
programs and up to date with the latest patch levels as required by such Amdocs
policy, provided that such inspection is conducted in the presence of, and
without unduly or materially interfering with the activities of, such Provider
Personnel.

 

5.                                      Production Support

 

5.1.                            General.

 

(a)                                 Purpose.  This Production Support policy
defines the controls and mechanisms for managing break-fix and support changes
to USCC’s production systems.  This policy specifically regulates the
modification of data and programs for break-fix, or operational issues, by
Information Systems and Engineering associates. It will ensure that USCC’s Data
Assets are protected, that data is always in a known state and that reference
table information is in a controlled state.  This policy is an extension of
USCC’s Information Security Policy by further defining the management of USCC
production systems.

 

(b)                                 Scope.  This policy applies to all USCC
associates, consultants, interns, and contractors and Amdocs associates who
develop and support applications on USCC systems.

 

(c)                                  Summary.  Amdocs, Information Services, and
Engineering associates must use approved methods and procedures to access
production system data. Ad-hoc access to Production Systems from workstations
and other unapproved systems is prohibited.  All changes to production system
data must follow the approved methods of access and

 

14

--------------------------------------------------------------------------------


 

Information marked with “[***]” has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

support: For example, TOAD cannot be used from the workstation to point at a
production database, only the Production Support CITRIX Server can be used to
point TOAD to a production database.

 

(d)                                 Notwithstanding any other provision herein
to the contrary:

 

(i)                                     Amdocs will not be in breach of its
obligations hereunder for failure to comply with Section 5.1(c), 5.2(g) or
5.2(h) of this Appendix C until the period commencing [***] days after USCC
notifies Amdocs of the first verifiable instance of any such failure to comply
by any Provider Personnel.

 

(ii)                                Amdocs will not be in breach of its
obligations hereunder for failure to comply with Section 5.2(d), 5.4(c) or
5.5(c) of this Appendix C until the period commencing [***] days after USCC
provides to Amdocs a Firecall ID process to be used by Provider Personnel for
the purposes described in such Sections.

 

(iii)                             Amdocs will not be in breach of its
obligations hereunder for failure to comply with Section 9.12(c) of this
Appendix C until the period commencing [***] days after USCC provides to Amdocs
a means to re-enable a disabled Amdocs account within one Business day after a
request therefor from Amdocs.

 

To the extent that Amdocs’ noncompliance is excused for some period of time
pursuant to this Section 5.1(d) of this Appendix C, Amdocs will nevertheless use
commercially reasonable efforts to comply with all of the requirements in this
Appendix C during such periods.  Thereafter, Amdocs shall be responsible
hereunder for any noncompliance occurring after such time

 

5.2.                            General Requirements.

 

(a)                                 All break-fix changes to production systems
require a Remedy or Request Central ticket. No exceptions are to be made for
this requirement. For the avoidance of doubt, a fix required to restore the
system in case of a Severity 1 incident, may be pushed to production based on a
verbal approval from USCC and Amdocs Change Manager and a Remedy or Request
Central ticket will be created once the system is restored.

 

(b)                                 Billing rejects, and the associated Billing
Production Procedures are not break-fix, but operational in nature. Billing
Operations do not require Remedy or Request Central tickets, however Change
Management processes must be followed.

 

(c)                                  An approved script required for production
data remediation may be used in a similar way in the future without the need for
additional approval.

 

(d)                                 All changes to production data require the
use of Firecall IDs, Change Management, specific Operations-analyst permissions
or DBA assistance. Connection to production Oracle systems via production system
application accounts (e.g., service accounts) is prohibited.

 

(e)                                  Only Information Services associates,
Engineering associates, and Amdocs associates that are responsible for
production support are issued an account on these systems.

 

(f)                                   All changes to production data require
accurate and timely documentation. Remedy will be the book of record for all
documentation of production system data changes resulting from break fix issues.

 

15

--------------------------------------------------------------------------------


 

Information marked with “[***]” has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

(g)                                  Information Services associates,
Engineering associates, and Amdocs associates must use approved methods and
procedures to access production system data. Ad-hoc access to Production Systems
from workstations and other non-approved systems is prohibited.

 

(h)                                 All changes to production system data must
follow these approved methods of access and support: For example, TOAD cannot be
used from the workstation to point at a production database. Only the Production
Support CITRIX Server can be used to point TOAD to a production database.

 

5.3.                            Approved Methods of Access.

 

(a)                                 Production Support Citrix Servers.  All
Information Services associates, Engineering associates, and Amdocs associates
are to use the Production Support Citrix Servers for day-to-day support. A
read-only Oracle tool is provided to IS and Engineering associates for access to
production system data.

 

(b)                                 Production Support UNIX Servers.  All
Information Services associates, Engineering associates, and Amdocs associates
are to use the Production Support Unix Servers for day-to-day support. A unique
read-only Unix account is provided to each IS associates for access to
production system Unix systems. The account is read-only for the production
systems.

 

(c)                                  Change Management Process.  All break-fix
data changes are to follow and adhere to the Patch-Control Process. This process
allows IS and Engineering associates to apply data patches to production via an
approval and implementation process.

 

(d)                                 Emergency DBA Changes.  Any production
system Database or data issue that cannot be satisfied via the Change Management
process requires the intervention and assistance of the Oracle DBA team.

 

(e)                                  Operations Analyst Privileged Access. 
Approved and documented changes to control files and billing rejects require the
use of associate accounts that have specific permissions to production system
tables that specifically relate to certain functions. In addition, there are
specific online production system IDs that are set up with production system
online profiles that allow update access to specific reference tables that are
maintained by IS and Engineering teams. These associates are issued read-write
access to select data tables in production system. Since these associates have
limited access to production system tables and production system on-line
screens, Remedy documentation is not required.

 

5.4.                            Approved Methods of Support.

 

(a)                                 Change  Management Process.  Production
system data changes must follow the Change Management Process. This process is
used to deploy, with approval, documentation and logging, changes to the
production system data stores.

 

(b)                                 Emergency DBA Changes.  For changes that
cannot follow the Change Management Process this process is used to implement
changes to data that of are of magnitude, complexity or risk that cannot be met
by the Change Management Process.

 

(c)                                  Firecall ID.  For changes to UNIX, control
files or through the production system On-lines, but excluding any Oracle data
changes, the Firecall ID is used by associates to gain temporary access to
Production Online or UNIX production systems.

 

16

--------------------------------------------------------------------------------


 

Information marked with “[***]” has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

(d)                                 Operations Analyst Privileged Access.  Only
individuals with specific read/write capable accounts will have access to update
with specific production tables or reference tables that are maintained within
IS and/or Engineering.

 

5.5.                            Prohibited Methods of Support.

 

(a)                                 Direct Oracle Access.  Information Services
associates, Engineering associates, and Amdocs associates are to connect
directly from a workstation to production system Oracle database services. The
only approved method is from the Unix and Citrix Production Support systems.
Access to production system Oracle is monitored. Associates circumventing the
approved methods of access will be subject to disciplinary action.

 

(b)                                 Direct Modification of Data.  No Information
Services associate, Engineering associate, or Amdocs associate is to directly
modify production system data (i.e. Code, Control Files, and Data) without the
use of a Firecall ID, Change Management or Emergency DBA assistance. The only
exception to this rule is the Operational Analyst Access method. Only associates
providing direct support for billing, switch control and reference table
maintenance have this access.

 

(c)                                  Firecall Use for Secondary Purposes.  All
Information Services associates, Engineering associates, and Amdocs associates
are to use the Firecall IDs for the purpose they were issued. Other issues,
problems or tasks are not to be resolved or undertaken with the initial Firecall
ID. All issues that are distinct require distinct Firecall IDs.

 

5.6.                            Compliance.

 

(a)                                 Violations of this policy are subject to,
and not limited to, training, disciplinary action, termination of employment or
business contracts, and prosecution.

 

(b)                                 Daily reports are utilized to ensure that
ALL access to production system databases occur though the Production Support
Unix and Citrix systems. Any associates and Provider Personnel found to be using
unapproved methods of access are in violation of this Policy.

 

(c)                                  Periodic audits of Remedy tickets and
Production Support servers’ logs will be used to verify associate and Provider
Personnel adherence to this Policy.

 

5.7.                            Definitions.

 

(a)                                 “Billing Production Bill Reject Handling”
means the process managed by the Billing Production Support team that deals with
the handling of overall control of billing rejects.

 

(b)                                 “Firecall ID” means an online or UNIX
account on production systems with READ-WRITE access. These accounts are managed
and issued by IS Security Technologies team. A valid and approved associate can
request a Firecall ID via the Remedy system after a valid Remedy or Request
Central ticket has been issued. The Firecall ID is issued to the requesting
associate for the sole and specific purpose documented in the Remedy ticket.

 

(c)                                  “Production Support Citrix Server” means a
Citrix (Microsoft Terminal Services) system that is used to support production
systems by providing Microsoft Windows compatible applications to Information
Services associates and Amdocs associates. These systems are to be used as the
sole conduit by development teams for access to Windows Applications that
provide support for production systems.

 

17

--------------------------------------------------------------------------------


 

Information marked with “[***]” has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

(d)                                 “Production Support UNIX Server” means a
UNIX system that is used to support production systems by providing UNIX shell
access and utilities to Information Services associates, Engineering associates,
and Amdocs associates. These systems are to be used as the sole conduit of Unix
access to production systems for development teams.

 

(e)                                  “Production System Citrix Server” means a
Citrix system that is used to provide production system application services to
USCC. Production system on-line GUI applications are provided on these servers.

 

(f)                                   “Production System UNIX Server” means a
UNIX system that is used to provide production system services to USCC.

 

(g)                                  “Remedy” means USCC’s standard incident
tracking system. Each production incident is tracked via a Remedy or a Request
Central ticket.

 

(h)                                 “Workstation” means a workstation is a
system that is intended to be utilized by a single operator. A workstation
generally supports a single user at any given time and provides access to the
network for that user. A workstation is defined by the role it plays on the
network, not by the operating system.

 

6.                                      Regulatory and Industry Compliance

 

The purpose of this policy is to establish and communicate USCC’s intention with
respect to ensuring that USCC is in compliance with all regulatory, contractual
and information security policy requirements.  USCC must comply with multiple
regulations and industry security standards, including but not limited to
Sarbanes Oxley (“SOX”) and the Payment Card Industry Data Security Standards
(“PCI-DSS”).  Amdocs will be responsible for the security and controls
applicable to the Services.  Therefore, Amdocs must support and follow all
applicable security procedures, controls, and compliance obligations to support
USCC’s compliance.

 

7.                                      Consultant Code of Business Conduct

 

This policy is set forth in Exhibit B to the Agreement and is incorporated
herein by this reference.

 

8.                                      Confidentiality, Privacy and Data
Security Practices for Vendor Personnel

 

This policy is reflected in the applicable terms and conditions of the Agreement
including Exhibit G thereto.

 

9.                                      Onboarding Requirements for Provider
Personnel Performing Managed Services at USCC Facilities

 

Provider’s Operations Manager shall comply with and shall cause the Provider
Personnel who provide Services at USCC Facilities (where the provision of such
Services at USCC Facilities is authorized pursuant to the applicable MS Bundle)
to comply with the following onboarding requirements, as applicable:

 

9.1.                            Provide to USCC’s Operations Manager and USCC IS
Planning and Administration the following information regarding Provider
Personnel commencing or recommencing performance of the Services (each such
individual, an “Onboarding Person”): (a) full name; (b) email address; (c) USCC
Facilities to which access is required; (d) anticipated start/end dates; (e) the
Service Tower(s) with which such individual is associated; and (f)
Infrastructure under USCC’s financial responsibility (as specified in the
applicable MSSOW) to which access is required (along with the reason why such
access is needed).

 

18

--------------------------------------------------------------------------------


 

Information marked with “[***]” has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

9.2.                            Upon initial arrival at a USCC Facility where
the Onboarding Person will perform the Services, the Onboarding Person will
report to the USCC IS associate at such USCC Facility and such USCC IS associate
will arrange for an electronic access badge for the Onboarding Person and an
escort to the appropriate work area.

 

9.3.                            Enter the main entrance of each building using
the assigned access badge. Report any loss of access badges to IS Planning and
Administration resource manager.

 

9.4.                            Not share assigned access badges with any other
individuals.

 

9.5.                            Display assigned access badge where it can be
seen at all times while in the USCC Facilities.

 

9.6.                            Accept a USCC-provided copy of the following:
(a) Information Security Policy; and (b) Dynamic Organization Business Model and
Competencies.

 

9.7.                            Submit requests to evaluate and authorize
non-USCC equipment and/or software for use in connection with the USCC LAN/WAN
environment and with USCC Systems (e.g., Consultant- owned laptops.) to USCC IS
Planning and Administration who will submit such requests via USCC’s IT support
ticketing system.  No access to the USCC LAN/WAN environment and/or connection
with USCC Systems from any non-USCC equipment and or software shall occur
without prior USCC authorization including without limitation a USCC issued LAN
ID (user name, password) and, if applicable USCC certification of the non-USCC
Equipment or software.

 

9.8.                            If any Provider Personnel are issued a USCC
laptop, take the necessary precautions to protect such equipment.  Laptops are
to be locked in the Provider Personnel’s workstation or taken with such
individual at the end of each work day.

 

9.9.                            Within [***] days after reading the policies
listed herein and receiving any assigned equipment, sign the onboarding
acknowledgement that the policies have been read and understood and that the
equipment has been received.  Present the signed acknowledgement to the
Provider’s Operation Manager who will forward the acknowledgement to the IS
Planning and Administration resource manager.

 

9.10.                     Complete the following online courses within the
30-day period commencing upon access to any USCC Facility, provided that such
online courses are made available by USCC to the Onboarding Person.

 

o    AD-45220web - Information Security Awareness

 

o    AD-45230web - PCI Data Security Awareness

o    AD-20350web - CPNI Awareness

 

o    AD-20340web - Information Privacy Awareness

 

9.11.                     Each of the Provider Personnel who perform the
Services for more than [***] shall complete the online refresher course for the
foregoing during the [***]-day period commencing upon each anniversary of such
Provider Personnel commencing performance of the Services at any USCC Facility
(i.e., [***]), provided that such online refresher course is made available by
USCC to the Provider Personnel

 

9.12.                     Limit physical access to the work areas and conference
rooms identified by Provider’s Operation Manager at the direction of the USCC’s
Operations Manager and the cafeteria and rest rooms within the USCC Facilities
to which access to Provider Personnel is authorized by USCC.

 

19

--------------------------------------------------------------------------------


 

Information marked with “[***]” has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

9.13.                     In order to avoid automatic termination of system
access due to inactivity:  (a) log onto the system during the thirty day period
commencing upon credentials being granted by USCC; and (b) log onto the system
at least once every [***] days after initial log in.  Although Provider uses an
email system separate from the USCC email system, Provider acknowledges that
certain email communications between USCC and Provider Personnel (including,
without limitation, the transmittal of system access information such as LAN IDs
and announcements related to the USCC Facility) will be through the USCC email
system.

 

9.14.                     Provide information in a timely manner as may be
requested regarding system access audits.

 

9.15.                     Provide immediate notification to USCC of the date
when any Provider Personnel cease to provide the Services.

 

9.16.                     No later than [***] Business Days after any Provider
personnel ceases to provide the Services, return to the USCC IS Planning and
Administration manager all of USCC’s property including, without limitation, any
equipment and access badges assigned to such Provider Personnel.

 

10.                               Additional Policies

 

Additional USCC policies, procedures and processes (including, without
limitation, Incident Management, Problem and Defect Management, Change
Management, Configuration Management and Release Management) are located at the
following CellConnect URL:  [***].  Such on-line documents are subject to change
by USCC from time to time, and USCC will provide written notice to Provider of
such changes.  If any such change causes a material impact on the Services, then
Provider will notify USCC in writing within [***] days after Provider’s receipt
of USCC’s notice of such change, and (a) USCC and Provider will cooperate in
good faith to reconcile such impact as soon as reasonably practicable, and (b) 
until USCC and Amdocs are able to cooperatively reconcile such impacts, Amdocs
shall be required to comply with the applicable USCC policies, procedures and
processes as they existed prior to such change.  Such on-line documents
supplement several of the Operational Processes listed in Appendix 5 to the
MSSOW.  Provider shall consider the Operational Processes prior to such on-line
documents.  In case of any inconsistence between the Operational Processes and
the applicable on-line documents, the Operational Processes shall control.

 

20

--------------------------------------------------------------------------------


 

Information marked with “[***]” has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

APPENDIX D

 

[RESERVED]

 

Appendix D (MSOWMS)

 

1

--------------------------------------------------------------------------------


 

Information marked with “[***]” has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

APPENDIX E

Approved Subcontractors

 

“Approved Subcontractor” means each of the subcontractors set forth in the
following table when performing the respective type(s) of Services at the
respective location(s) set forth in such table.

 

Subcontractor Name

 

Location

 

Type of Services

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

[***]

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

[***]

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

[***]

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

[***]

 

[***]

[***]

[***]

[***]

[***]

[***]

 

Appendix E (MSOWMS)

 

1

--------------------------------------------------------------------------------


 

Information marked with “[***]” has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

APPENDIX F

Change Control

 

1.                                      Introduction

 

This Appendix F to the MSOWMS sets forth the processes and procedures for
considering, analyzing, approving (or rejecting) and carrying out changes to the
applicable MS Bundle requested or proposed by either USCC or Provider. No Change
will be made except in accordance with the change control procedures described
herein (the “Change Control Procedures”). The principal objectives of the Change
Control Procedures are to ensure that only changes agreed upon by USCC and
Provider are made and that changes are carried out by Provider in a controlled
manner with minimal disruption to Provider’s and USCC’s business operations.

 

2.                                      Change Requests

 

2.1.                            Either party may request or propose a change to
the Services or an addition of a new service by submitting a request (“Request”)
in the appropriate form to the other party.

 

2.2.                            The Request will describe in reasonable detail
or indicate, to the extent known: (a) the nature of the proposed Request;
(b) the objectives or purposes of the Request; (c) the requested prioritization
and timeline for implementing the Request; and (d) whether the requesting party
considers the services to carry out the Request to constitute a change to the
Services or an addition of a new service.

 

3.                                      Change Proposals

 

3.1.                            As part of Provider’s Request, or in response to
USCC’s Request, but subject to the terms of Section 7 of this Appendix F,
Provider will deliver to USCC a written proposal for addressing the Request (a
“Proposal”) within [***] days after receiving the Request, unless Provider has
questions and/or clarifications related to the Request, in which case Provider
shall provide to USCC such questions and clarifications within [***] Business
Days after receiving the Request and shall deliver the Proposal to USCC within
[***] calendar days after receiving the required responses from USCC.

 

3.2.                            The Proposal will describe the following in
reasonable detail to the extent known and relevant to the Proposal:

 

(a)                                 The nature and objectives or purposes of the
Proposal;

 

(b)                                 If the Proposal is in response to a Request,
the manner in which the Proposal addresses the Request, a description of the
services, and the proposed timeframes (including any applicable time
constraints);

 

(c)                                  The estimated resources (including human
resources for time-and-material services, hardware, software and other
equipment) required to carry out the Proposal;

 

(d)                                 The anticipated effect of the Proposal, if
any, on the Services being provided under any of the existing MS Bundles;

 

(e)                                  The required changes to the Services’
delivery processes;

 

(f)                                   An estimate of the change in Fees, if any,
that will be payable to Provider for, and as a result of, carrying out the
Proposal, determined in accordance with the MS Bundle;

 

Appendix F (MSOWMS)

 

1

--------------------------------------------------------------------------------


 

Information marked with “[***]” has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

(g)                                  In case of Proposals that are initiated by
Provider, the preliminary business case for the Proposal, any changes,
additions, or deviations from policies, standards and procedures of USCC or
Provider that would be required to implement the Proposal;

 

(h)                                 A summary of the potential risks (if any) to
USCC or Provider if the Proposal is or is not implemented; and

 

(i)                                     Any other information reasonably
necessary for USCC to make an informed decision regarding the Proposal.

 

4.                                      Change Analyses

 

If USCC reasonably determines that additional information is required for it to
make an informed decision regarding a Proposal, USCC may direct Provider to
provide additional details to the degree required to clarify the effects of the
proposed Change (each, a “Change Analysis”), subject to the provisions of
Section 7 of this Appendix F. If so directed, Provider will prepare and deliver
to USCC a Change Analysis as soon as reasonably possible, containing the
additional information requested by USCC.

 

5.                                      Approval or Rejection

 

5.1.                            All Proposals submitted by Provider to USCC will
constitute offers by Provider to provide the products and services described
therein on the terms proposed. Unless otherwise agreed upon by the parties in
writing, Proposals will remain open for acceptance by USCC for [***] days. 
Following USCC’s review of a Proposal, USCC will accept or reject the Proposal
or engage in additional discussion or negotiation of the Proposal with
Provider.  Upon USCC notifying Provider that USCC agrees to a Proposal, either:

 

(a)                                 Provider will prepare and submit for USCC’s
review a change order (“Change Order”) documenting the agreed upon terms of the
Proposal; or

 

(b)                                 Within [***] Business Days after Provider’s
receipt of such notification, Provider shall prepare and submit to USCC a
proposed MSSOW.  Alternatively, USCC may, in USCC’s sole discretion, prepare a
proposed MSSOW and submit it to Provider, and within [***] Business Days after
Provider’s receipt of such proposed MSSOW, Provider will respond to such
proposed MSSOW. Each proposed MSSOW shall contain the following information, if
applicable:

 

(i)                                     Start and end dates and schedule for the
Services to be performed.

 

(ii)                                  A high-level description of the scope and
objectives of the Services to be performed.

 

(iii)                               A detail-level description of the Services
to be performed.

 

(iv)                              The desired outcomes of the Services.

 

(v)                                 A list of Deliverables.

 

(vi)                              Acceptance Criteria.

 

(vii)                           Location(s) for performance of the Services.

 

(viii)                        Any USCC obligations.

 

2

--------------------------------------------------------------------------------


 

Information marked with “[***]” has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

(ix)                              A knowledge transfer plan.

 

(x)                                 Any additional terms and conditions;

 

(xi)                              Time entry procedures (for time-and-materials
engagements)

 

(xii)                           The Service Levels (which shall be in accordance
with Schedule B).

 

(xiii)                        A list of Key Persons who will be required in
connection with the Services.

 

(xiv)                       A financial responsibility matrix that lists all
Equipment and/or software allocated according to financial responsibility.

 

(xv)                          A pricing template with USCC pricing units,
expected volumes applicable to the proposed MSSOW, Pass-Through Charges and any
other charges as applicable.

 

(xvi)                       Estimated Service Fees and the associated estimating
process utilized by Provider, including:  (a) detailed calculations of Service
Fees for each service, and if applicable Deliverable and/or Milestone;
(b) expected baseline volume and Resource Unit Rate by function, if applicable;
and (c) any expected Pass-Through Charges, if applicable.

 

5.2.                            USCC will not be obligated to approve any
Request or Proposal made by Provider, and Provider will not implement any
Proposal rejected by USCC.

 

5.3.                            Provider will provide to USCC as part of its
[***] status reporting to USCC a summary specifying the status of all pending
Requests and Proposals.

 

6.                                      Change Execution Requirements

 

All changes made by Provider Personnel, whether made pursuant to a Change Order
or otherwise, must be carried out in compliance with the USCC Policies set forth
in Appendix C to the MSOWMS and/or made known to Provider by USCC as part of the
Request associated with such Change Order.

 

7.                                      Fees

 

7.1.                            Provider will prepare and deliver Proposals and
Change Analyses to USCC [***] to USCC solely with respect to Proposals (and
their associated Change Analyses) that are: (a) initiated by Provider other than
in response to a Request from USCC; (b) related to incremental adjustments to
Services being provided under a then-current MSSOW; (c) related to Provider’s
managed services for the purposes of expanding existing Services or creating new
service towers under an MSSOW; or (d) prepared by Provider utilizing only
Provider Personnel who are then already engaged in performing Services under a
then-current MSSOW during the majority of each of such Provider Personnel’s
working hours.

 

7.2.                            Provider shall be entitled to charge USCC a fee
for Provider’s services in preparing any Proposals and/or Change Analyses made
under any circumstances other than those described in Section 7.1 of this
Appendix F including, without limitation, Proposals (and related Change
Analyses) in response to Requests by USCC for changes or new services that are
transformational in nature, subject to agreement between Provider and USCC with
respect to such fee. For purposes of clarification, unless and until such
agreement is reached, Provider shall not be obligated to prepare or deliver, and
USCC shall not be obligated to pay a fee for preparation of, any such Proposals
and/or Change Analyses.

 

3

--------------------------------------------------------------------------------


 

Information marked with “[***]” has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

7.3.                            Except as set forth in Sections 7.1 and 7.2 of
this Appendix F, each party will be responsible for all costs and expenses
incurred by its employees, agents and subcontractors with respect to its
participation in, and responsibilities and obligations under, the Change Control
Procedures.

 

4

--------------------------------------------------------------------------------


 

Information marked with “[***]” has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

APPENDIX G

Form of Acknowledgement of Nondisclosure Obligations

 

ACKNOWLEDGEMENT OF NONDISCLOSURE OBLIGATIONS

 

I acknowledge my existing confidentiality obligations, as an Amdocs employee,
both during my employment with Amdocs and thereafter, to hold in confidence at
all times all confidential business and technical information and materials of
USCC Services, LLC, and its affiliates (collectively, “USCC”) to which I may be
exposed or have access in the course of my employment with Amdocs including,
without limitation, all personally identifiable information and other data of
USCC subscribers. I acknowledge that, as part of such obligations: (a) I may not
use or disclose to any third party any of such confidential information except
as reasonably necessary or appropriate to perform my obligations as an employee
of Amdocs in connection with or related to Amdocs’ provision of services to USCC
and on a need-to-know basis or with the prior written consent of USCC, and (b) I
am obligated to protect such confidential information with the same level of
care I use to protect the confidential information of Amdocs, but in no event
less than reasonable care.

 

I have been informed by Amdocs that unauthorized use or disclosure of the
confidential information of USCC may cause Amdocs extensive and irreparable harm
and may subject me to disciplinary action by Amdocs, including potential
termination of employment.

 

 

 

 

Signature

 

 

 

 

 

Name

 

 

 

 

 

Amdocs Employee Number

 

 

 

 

 

Date

 

 

Please sign, scan and email this acknowledgement to [***] at [***]@amdocs.com

 

1

--------------------------------------------------------------------------------


 

Information marked with “[***]” has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

SCHEDULE A

Transition Services

 

1.                                      General

 

1.1                               For each MSSOW, Provider shall develop a
detailed Transition Plan (as defined below) subject to review and acceptance by
USCC. The Transition Plan is a general description of the Transition Services,
is subject to change and refinement by agreement of the parties, and does not
supersede or override the detailed description of any of the Services in the MS
Bundle.

 

1.2                               Provider shall manage the Transition Services.

 

1.3                               Provider shall solely be responsible for
executing all Transition Services, except that USCC personnel shall assist in
the Transition Services to the extent that the Transition Plan identifies the
nature and scope of activities required to be performed by USCC, including
activities, deliverables, and estimated headcount of required USCC personnel.

 

1.4                               Provider shall manage issues and risks during
the period of any Services transition and escalate any issues and risks to USCC
as appropriate.

 

1.5                               Throughout the period of transition, and
without limiting Provider’s obligations under the Agreement, Provider shall
comply with all relevant USCC policies and standards that are specified in the
Agreement and/or the applicable MS Bundle (including any Appendices and Annexes
thereto as well as any Exhibits, Schedules or other attachments or documents
referenced therein) including network and data security requirements.

 

1.6                               The Transition Plan will be documented in a
Managed Services Statement of Work which will include:

 

(a)                                 A description of the scope of Transition
Services to be performed by Provider; the estimated Full Time Equivalents
(“FTEs”) (designated by function) to be transitioned from USCC to Provider (if
any); and any aspects of the Services that are not included in the Fees
(including Provider’s assumptions regarding USCC’s retained functions).

 

(b)                                 A description of all Deliverables to be
provided pursuant to Transition Services; description will include the date each
such Deliverable (including incorporated Consultant Tools (as defined in the
Agreement)) is expected to be completed and production ready to perform
Services.

 

(c)                                  The specific methods to be employed to
perform the Transition Services and the number of resources (both Provider
Personnel and USCC Personnel) required by Service Tower and location.

 

(d)                                 A description of the “current state” of
USCC’s operations and the anticipated “steady-state” of USCC’s operations after
the completion of Transition Services, and all significant changes anticipated
to achieve such steady-state operations, including:

 

(i)                                     Changes to the locations in which the
Services are performed;

 

(ii)                                  Changes to delivery methods, processes,
standards, or approaches;

 

Schedule A (MSOWMS)

 

1

--------------------------------------------------------------------------------


 

Information marked with “[***]” has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

(iii)                               Changes to applications used to provide
Services (e.g., service request systems, project request systems, incident
management systems, monitoring tools and systems, programming tools and
interfaces, etc.);

 

(iv)                              A description of the efficiency levers (i.e.,
Provider’s effect on USCC FTEs, tools, and assets;

 

(v)                                 The process, tools, and timing required to
achieve the Service Levels to be met by Provider; and

 

(vi)                              A description of all proposed projects to be
completed as part of any transformational initiatives.

 

(e)                                  A detailed Transition Plan as is further
described in Section 3 below.

 

2.                                      Transition Team

 

2.1                               Provider shall assign a Transition Services
team headed by an experienced transition manager who shall be a member of the
program team until the Transition Services are complete.

 

2.2                               The Transition Services team shall perform all
functions, tasks and responsibilities to execute a successful and smooth
transition including, without limitation:

 

(a)                                 Program administration and management for
all Transition Services for Provider and USCC.

 

(b)                                 Establishing and documenting Provider’s
procedures for change management, communications, escalation, and problem
management. All such procedures will be subject to USCC’s review and approval.
After USCC approves such procedures, Provider will incorporate such procedures
into the Operational Manual Deliverable described in Annex H to an applicable
MSSOW.

 

(c)                                  Developing the Transition Plan which will
be subject to review and approval by USCC.

 

(d)                                 Executing the Transition Plan.

 

(e)                                  Managing the Transition Plan through
successful transition of the Services, including reporting to USCC on status,
issues, and risks.

 

3.                                      Transition Plan, Transition Milestones
and Transition Exit Criteria

 

3.1                               Transition Plan.  The transition plan shall be
attached to each MSSOW as Exhibit A-1 to Annex A to the MSSOW (the “Transition
Plan”) and include, without limitation:

 

(a)                                 A description of various items required for
transition, including items related to Equipment, software, Third Party
Contracts, human resources transition, in-flight and pending projects, service
request systems, and related applications, processes and technology.

 

(b)                                 Detailed transition schedule for all
Transition Services.

 

(c)                                  Details of all expected knowledge transfer
activities.

 

(d)                                 Any hardware or application assessments,
remediation and transformational activities.

 

2

--------------------------------------------------------------------------------


 

Information marked with “[***]” has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

(e)                                  Details of any transition testing to be
performed.

 

(f)                                   Detailed issues and risk assessments and
contingency planning activities.

 

(g)                                  Detailed planning to minimize downtime
during transition.

 

(h)                                 A plan to minimize and close open
Issues, Incidents and Problem backlogs and to transition such Issues, Incidents
and backlogs in a manner that does not degrade the service provided to USCC’s
customers, subject to the provisions of each MSSOW.

 

3.2                               Critical Transition Milestones.  A description
of all major Transition Milestones, together with the dates for the completion
of such Transition Milestones, shall be attached to each MSSOW as Exhibit A-2 to
Annex A to the MSSOW.

 

3.3                               Transition Exit Criteria. A description of the
exit criteria that must be satisfied prior to the completion of the Transition
Services (“Exit Criteria”), which Exit Criteria shall include USCC’s Acceptance
of the transition Deliverables and the completion of the Transition Milestones,
all in accordance with the Transition Plan, shall be attached to each MSSOW as
Exhibit A-3 to Annex A to the MSSOW.

 

4.                                      Transition Services

 

The Transition Services shall include the activities necessary to complete the
transition as detailed in the Transition Plan including:

 

4.1                               Executing the Transition Plan and meeting all
Transition Milestones.

 

4.2                               Performing required site readiness activities.

 

4.3                               Coordinating and executing any Freeze
Requirements with USCC, if any.

 

4.4                               Identifying and managing interdependencies of
executing tasks during transition.

 

4.5                               Identifying resources required for Transition
Services (both Provider’s and USCC’s resources). Provider will be responsible to
attain Provider’s resources and USCC will be responsible to attain USCC’s
resources.

 

4.6                               Completing any steps necessary to develop any
interfaces required to exchange data (e.g., e-bonding USCC systems to Provider
systems), including manually supporting any systems which are not fully
interfaced and/or automated (if such integration or automation is anticipated)
prior to the conclusion of the transition of Services. USCC shall be responsible
for the USCC systems side of such agreed-upon interface, and Provider will be
responsible for the Provider systems side of such interface with respect to the
Remedy/UTS system integration and any other agreed-upon system integration.

 

4.7                               Verification and testing of transition
changes, subject to USCC review and consideration for approval based on the Exit
Criteria specified in Exhibit A-3 to Annex A to each MSSOW.

 

4.8                               Set-up of post go-live and ongoing production
support processes and organizations.

 

4.9                               Providing information and data to USCC, and
coordinating with and participating in (as requested by USCC) the completion of
the Exit Criteria.

 

4.10                        Monitoring and tracking against the various tasks
which need to be completed by all teams.

 

3

--------------------------------------------------------------------------------


 

Information marked with “[***]” has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

5.                                      Completion of Transition Services

 

5.1                               Provider shall notify USCC in writing when
Provider believes that Provider has satisfied the Exit Criteria. For the
avoidance doubt, the Exit Criteria shall be agreed upon by the parties in
writing prior to the commencement of the Transition Services.

 

5.2                               As soon as possible thereafter, but no later
than [***] calendar days after USCC’s receipt of such notice, USCC shall either
confirm in writing that Provider has satisfied the Exit Criteria (a “Satisfied
Notice”) or provide written notice to Provider specifying which Exit Criteria
USCC determined have not been satisfied by Provider and the basis for such
determination including sufficient detail to enable Provider to understand why
USCC believes such Exit Criteria have not been satisfied (a “Non-Satisfied
Notice”). If USCC delivers a Non-Satisfied Notice, Provider shall then take the
actions necessary for Provider to satisfy the Exit Criteria identified in the
Non-Satisfied Notice as having not been satisfied (the “Non-Satisfied Exit
Criteria”), and Provider shall notify USCC when Provider has satisfied such
Non-Satisfied Exit Criteria.  Within [***] calendar days after USCC’s receipt of
such notice, USCC shall deliver to Provider either a Satisfied Notice or a
Non-Satisfied Notice in accordance with this Section 5.2.  If USCC delivers
another Non-Satisfied Notice, the parties shall continue the process set forth
in this Section 5.2 until USCC delivers a Satisfied Notice; provided, however,
if at the end of the [***] calendar day-period commencing upon Provider’s
receipt of USCC’s initial Non-Satisfied Notice, USCC determines that any of the
Non-Satisfied Criteria remain unsatisfied, then USCC may terminate the
applicable MSSOW by delivering written notice thereof to Provider within [***]
calendar days after the end of such [***] calendar day-period, which termination
will be effective upon receipt by Amdocs of such written notice.  For the
purpose of clarification, no terms in this Section 5.2 shall be deemed to
prevent either party from disputing (in accordance with the dispute resolution
terms of the Agreement and the MSOWMS) any assertions made by the other party
under this Section 5.

 

5.3                               If neither a Satisfied Notice nor a
Non-Satisfied Notice is delivered by USCC within the required [***] calendar
day-period therefor, Provider shall provide written notice thereof to USCC (a
“Notice of Non-Receipt”).  If USCC fails to deliver to Provider a Satisfied
Notice or a Non-Satisfied Notice within [***] Business Days after USCC’s receipt
of a Notice of Non-Receipt, USCC shall be deemed to have delivered a Satisfied
Notice as of the end of such [***] Business Day-period.

 

5.4                               Upon the delivery or deemed delivery of a
Satisfied Notice, Provider shall assume full accountability for the Services in
accordance with the terms and conditions of the applicable MSSOW, and the
Transition Services shall be complete.  At any time prior to the delivery or
deemed delivery of a Satisfied Notice, if USCC directs Provider to assume full
accountability for the Services in accordance with the terms and conditions of
the applicable MSSOW (other than the terms and conditions related to the
Transition Services) (an “Assumption Directive”), the parties may, in connection
with the Assumption Directive but prior to the delivery thereof, agree upon a
plan (a “Post-Assumption Plan”) for satisfaction of any Exit Criteria that have
not been satisfied and/or any other agreed-upon criteria (collectively referred
to herein as the “Pending Exit Criteria”)); which Post-Assumption Plan shall
include a specific date by which Provider will satisfy such Pending Exit
Criteria and the amount of Fees, if any, that USCC will hold back until such
Pending Exit Criteria are satisfied or deemed satisfied) and, except to the
extent otherwise specifically provided for in such a Post-Assumption Plan, as of
the date of delivery of the Assumption Directive:  (a) Provider shall assume
full accountability for the Services in accordance with the terms and conditions
of the applicable MSSOW (other than the terms and conditions related to the
Transition Services); (b) USCC will be deemed to have delivered a Satisfied
Notice with respect to all Exit Criteria (other than the Pending Exit Criteria);
and (c) the Transition Services will be deemed to have been completed with
respect to all Exit Criteria (other than the Pending Exit Criteria). For the
purpose of clarification, if no Post-Assumption Plan has been agreed upon by the
parties prior to the delivery of an Assumption Directive by USCC, then the
delivery of such an Assumption Directive in the absence of an agreed-upon
Post-Assumption

 

4

--------------------------------------------------------------------------------


 

Information marked with “[***]” has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

Plan shall be deemed an acknowledgement by USCC that all Exit Criteria have been
satisfied and all Transition Services completed and there shall be no
Post-Assumption Plan applicable with respect thereto.

 

5

--------------------------------------------------------------------------------


 

Information marked with “[***]” has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

SCHEDULE B

Performance Requirements (SLAs and KPIs)

 

1.                                      Introduction

 

This is Schedule B (“Performance Requirements”) to the October 1, 2014, Master
Statement of Work for Managed Services (“MSOWMS”) between USCC and Provider. 
Unless defined in this Schedule B, capitalized terms have the meanings set forth
in the Agreement (including Appendix A to the MSOWMS).

 

2.                                      Service Levels and KPIs

 

Each Manage Services Statement of Work will set forth the Service Levels and the
non-credit-bearing metrics (each a “Key Performance Indicator” or “KPI”) that
will be associated with the applicable Managed Services Statement of Work and
subject to the MSOWMS.  Except to the extent provided otherwise in a Managed
Services Statement of Work, this Schedule B shall be applicable to the Service
Levels and KPIs under each MSSOW.

 

3.                                      Considerations

 

3.1.                            This Schedule B describes the methodology for
measuring Provider’s performance against the Service Levels (each such
measurement a “Service Level Measurement”) and Key Performance Indicators set
forth in Exhibit B-1 to Annex B of an applicable Managed Services Statement of
Work and for calculating credits (the “Service Level Credits”) and incentives
(the “Service Level Bonuses”) with respect to the Service Levels.

 

3.2.                            Where used in this Schedule B, “Service Fees”
means the actual Service Fees (for the avoidance of doubt excluding Pass-Through
Charges) detailed in an applicable Managed Services Statement of Work and billed
by Provider to USCC without regard to Service Level Credits.

 

4.                                      Service Levels

 

4.1.                            Each Service Level shall have some or all of the
following components (collectively the “Service Level Components”) and have the
meanings indicated:

 

(b)                                 “Service Level Target” means the metric
identified in Exhibit B-1 to Annex B of an applicable Managed Services Statement
of Work used to determine whether Provider has met or failed to achieve a
Service Level (the latter, a “Service Level Default”) as further described in
this Schedule B.  All Service Level Targets shall have the following three
ranges:

 

(i)                                     “Red” represents a “Full Service Level
Default”;

 

(ii)                                  “Yellow” represents a “Partial Service
Level Default”; and

 

(iii)                               “Green” represents acceptable performance
levels.

 

Service Level Targets may have a fourth range, “Blue,” which represents a
“Service Level Over-Achievement” and/or a fifth range, “Black,” which represents
a “Catastrophic Miss.”  For clarity, the only Service Levels eligible for a
Catastrophic Miss are the Service Levels indicated in Exhibit B-1 to Annex B of
an applicable Managed Services Statement of Work as including a Black range in
its Service Level Targets.

 

Schedule B (MSOWMS)

 

1

--------------------------------------------------------------------------------


 

Information marked with “[***]” has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

(c)                                  “Formula” means the algorithm used to
calculate Provider’s performance relative to a Service Level Target.

 

(d)                                 “Data Source” means the system of record
used to extract the measurements required by the Formula.

 

(e)                                  “Measurement Period” means the time period
over which the measurements required by the Formula will be measured and the
performance against a Service Level Target will be reported by Provider to USCC.

 

(f)                                   “Exceptions” means conditions upon which
certain measurements shall be excluded from the calculation in the Formula.

 

(g)                                  “Post-Release Adjustments” means certain
adjustments to the Service Level Targets that apply during a certain period of
time immediately following the deployment to production of a Major Release. For
the purpose of this Section 4.1(f), a “Major Release” means a new code release
that encompasses more than [***] person-months, inclusive of the person-months
required to perform the changes identified in the Get Well Plan, of development
effort.

 

(h)                                 “Weighting Factor” means the percentage used
to calculate (i) the Service Level Credit when a Full Service Level Default or a
Partial Service Level Default has occurred, or (ii) the Service Level Bonus when
a Service Level Over-Achievement has occurred.

 

(i)                                     “Service Level Term” means the period
indicated in Exhibit B-1 to Annex B of an applicable Managed Services Statement
of Work for a particular Service Level, during which such Service Level is in
effect, (A) measured, (B) reported and (C) used to assess Service Level Credits,
Service Level Bonuses and/or cause for termination pursuant to Section 10.1 of
this Schedule B.

 

4.2.                            In addition to the aforementioned Service Level
Components, a Service Level may have additional Service Level Components such as
Category, Service Level Description and others. For the avoidance of doubt, such
additional Service Level Components and the aforementioned Service Level
Components shall be read as a whole when interpreting and applying the Service
Levels to Provider’s performance.

 

4.3.                            Service Level performance shall be calculated by
Provider at the end of each month for the Service Levels that apply to the
Services in each applicable Managed Services Statement of Work using the
relevant Formulas in Exhibit B-1 to Annex B of an applicable Managed Services
Statement of Work. For each Service Level, if Service Level performance is less
than the Green range of its Service Level Target set forth in an MSSOW, a
Service Level Default shall be deemed to have occurred with respect to such
Service Level. For example, [***].

 

5.                                      Service Level Measuring and Reporting

 

5.1.                            Provider shall measure its performance of the
Services against the Service Levels (which are then-current, as determined by
the Service Level Term) and Key Performance Indicators set forth an MSSOW and
shall report to USCC the results of such measurements on a monthly basis. A
preliminary version of each such monthly report and a final version of each such
report shall be delivered by Provider to USCC no later than the [***] day and
the [***] day, respectively, of the calendar month following the completion of
the applicable Measurement Period.

 

5.2.                            Each such monthly report shall include the
Service Level performance for each of the Service Levels and the twelve-month
rolling history for each such Service Level. In addition, each such report shall
include analyses of any degradation in Service Level performance relative to the

 

2

--------------------------------------------------------------------------------


 

Information marked with “[***]” has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

preceding Measurement Period and mitigation steps taken for any Service Level
for which the Service Level performance resulted in a Full Service Level Default
or a Partial Service Level Default.  Finally, each such report shall specify the
applicable Service Level Credit, if any, for the applicable Measurement Period
for each Full Service Level Default and Partial Service Level Default and the
applicable Service Level Bonus, if any, for the applicable Measurement Period
for each Service Level Over-Achievement.

 

5.3.                            USCC and/or Provider shall, as the case may be,
provide, implement, maintain and support tools required or appropriate to
measure and report on its performance of the Services against the Service Levels
and shall make such tools available to the other Party on the Commencement Date
of an applicable Managed Services Statement of Work in accordance with its
terms.

 

5.4.                            Provider shall provide detailed supporting
information for each report as reasonably requested by USCC.

 

5.5.                            The raw data and detailed supporting information
related to each Service Level report shall be a Category [***] Deliverable and
be deemed the Confidential Information of USCC.

 

5.6.                            Regardless of the Data Source, Provider shall be
solely responsible for the underlying collection, measurement and analysis of
data pertaining to the Services and related Service Levels as reflected in any
Service Level reports.

 

5.7.                            Provider will keep true and accurate records and
files containing all data reasonably required for demonstrating Provider’s
performance of the Services against applicable Service Levels and the
determination of related Service Level Credits and Service Level Bonuses. 
Provider will maintain such records and files, together with the supporting or
underlying documents and materials (including, without limitation, data,
reports, and calculations) (collectively, the “Service Level Information”) for
at least [***] from its creation and/or generation, including following the
expiration or termination of the applicable MS Bundle.  Within [***] days after
USCC’s request, Provider will (a) provide requested Service Level Information to
USCC (provided that such Service Level Information was not previously provided
to USCC by Provider); and (b) confer with USCC (at the facility of USCC or
Provider or by teleconference, at the election of USCC) to the extent USCC deems
necessary to understand and verify the underlying collection, measurement and
analysis of the data pertaining to the Services and related Service Levels as
reflected in any Service Level reports provided by Provider to USCC under this
Section 5 of this Schedule B to the MSOWMS. To the extent that USCC and Provider
agree that any such examination discloses that net Service Level Credits
credited to USCC have been under-reported or that Service Level Bonuses paid to
Provider have been over-reported (the net total of such amounts in any such
examination being the “Over-Billed Amount”), the Over-Billed Amount shall be
owed by Provider to USCC and handled in accordance with Section 9.1 of this
Schedule B to the MSOWMS.  To the extent that USCC and Provider agree that any
such examination discloses that Service Level Credits credited to USCC have been
over-reported or that Service Level Bonuses paid to Provider have been
under-reported (the net total of such amounts in any such examination being the
“Under-Billed Amount”), the Under-Billed Amount shall be billed by Provider to
USCC in accordance with Section 9.2 of this Schedule B to the MSOWMS. In the
event of a disagreement between USCC and Provider as to the results of any
examination under this Section 5.7, the terms of Section 2 of Schedule D to the
MSOWMS shall be applicable thereto.

 

6.                                      Service Level Credits and Service Level
Bonuses

 

6.1.                            The Service Level Credit for each Service Level
for which the Service Level Measurement for the applicable Measurement Period
results in a Full Service Level Default or a Partial Service Level Default shall
be the applicable Weighting Factor multiplied by the At-Risk Amount (as defined
herein).

 

3

--------------------------------------------------------------------------------


 

Information marked with “[***]” has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

6.2.                            Notwithstanding the aforementioned, in no event
shall the aggregate Service Level Credits payable by Provider for any month
exceed an applicable percentage set forth in an applicable Managed Services
Statement of Work of the then-current monthly Service Fees under such MSSOW (the
“At-Risk Amount”).

 

6.3.                            The Service Level Bonus for each Service Level
for which the Service Level Measurement for the applicable Measurement Period
results in a Service Level Over-Achievement shall be the applicable Weighting
Factor multiplied by the At-Risk Amount.

 

7.                                      Changes To Service Levels

 

Any additions, deletions or modifications to the Service Levels and their
associated Service Level Components shall be subject to the Change Control
Procedures set forth in Appendix F of the MSOWMS.

 

8.                                      Exceptions

 

8.1.                            Measurement of Provider’s performance of the
Services against the Service Levels and KPIs shall exclude exceptions identified
in an applicable Managed Services Statement of Work.

 

8.2.                            In addition to the circumstances set out in
Section 8.1, Provider’s failure to achieve any Service Level Target will not
constitute a Full Service Level Default or a Partial Service Level Default for
the purpose of Service Level Credits calculation and will not accrue toward a
termination for cause in accordance with the terms of the MSOWMS to the extent
such failure is excused as described in Section 7.2(b) of the MSOWMS or
Section 11.4 of the Agreement.

 

8.3.                            In addition to the foregoing provisions of this
Section 8, if multiple Service Levels are adversely impacted by the same root
cause in any calendar month, and:

 

(a)                                 if Provider corrects the root cause within
the first [***] consecutive days following the first occurrence of the root
cause, and there is a failure to achieve more than one Service Level for any
calendar month during such [***]-day period, then for such month(s): [***]; and

 

(b)                                 if Provider requires more than [***]
consecutive days to correct the root cause following the first occurrence of the
root cause, then: [***].

 

8.4.                            With respect to the foregoing clause (ii) of
Section 8.3(a) and clause (i)(B) of Section 8.3(b), if more than [***], then at
the end of the [***], USCC shall notify Provider [***].

 

8.5.                           Further, with respect to Section 8.3(b) and for
the purpose of clarification, the recurrence of similar incidents over a period
extending beyond [***] days [***].  For example, [***].  In such a circumstance,
[***].

 

9.                                      Payment of Service Level Credits

 

9.1.                            Any Service Level Credits owed by Provider to
USCC shall be handled in accordance with Section 6.2(b) of the MSOWMS.

 

9.2.                            Any Service Level Bonuses owed by USCC to
Provider shall be billed by Provider to USCC, and USCC shall pay such invoices
in accordance with the Agreement.

 

4

--------------------------------------------------------------------------------


 

Information marked with “[***]” has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

10.                               Cause for Termination

 

10.1.                     Any of the following conditions shall qualify as a
cause for termination in accordance with Section 11.2(a)(i) of the MSOWMS:

 

(a)                                 The occurrence of a Catastrophic Event.

 

(b)                                 The same Service Level is in Full Service
Level Default for any six months during any rolling twelve-month period.

 

(c)                                  The same Service Level is in Full Service
Level Default for three consecutive months.

 

(d)                                 During each of three consecutive months, at
least five Service Levels have been in Full Service Level Default.

 

10.2.                     In considering whether the conditions set forth in
Section 10.1 have occurred, only Service Levels identified as “Long Term” in an
applicable Managed Services Statement of Work shall be taken into account.
Provider’s performance against all other Service Levels and Provider’s
performance against Key Performance Indicators shall not qualify as, or in any
way contribute towards the basis for, a cause for termination.

 

10.3.                     For the purposes of this Section 10 “Catastrophic
Event” means (i) there has been a Catastrophic Miss in each of two consecutive
calendar months in connection with the same Service Level of the eligible
Service Levels identified in Exhibit B-1 to Annex B of an applicable Managed
Services Statement of Work; or (ii) there has been a Catastrophic Miss in each
of three consecutive months with respect to any combination of such eligible
Service Levels.

 

5

--------------------------------------------------------------------------------


 

Information marked with “[***]” has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

SCHEDULE C

Charges and Invoicing

 

1.                                      Introduction

 

This Schedule C describes the methodologies that will be used to (a) calculate
the charges set forth in Annex C to each MSSOW; and (b) measure and track the
Services described in each MSSOW in order to calculate accurate Fees that
comprise the fixed and variable charges.

 

1.1.                            The calculations of Service Fees and
Pass-Through Charges (as defined below) in this Schedule C represent all Fees
that may become payable by USCC to Provider under the relevant MSSOW.

 

1.2.                            Where used, unless stated otherwise, “period”
shall mean each of the periods specified in the financial calendar as provided
by USCC to Provider on an annual basis.

 

1.3.                            Where used in this Schedule C, “Service Fees”
shall mean the charges calculated as expressly provided in this Schedule C. For
the avoidance of doubt, Service Fees shall not include Pass-Through Charges or
Taxes.

 

1.4.                            Pass-Through Charges shall mean expenses
actually incurred by Provider and shall be billed to USCC at Provider’s actual
cost or as otherwise agreed by USCC and Provider.

 

2.                                      Exhibits

 

2.1.                            The following Exhibits will be attached to
Annex C to each MSSOW:

 

(a)                                 Exhibit C-1 to Annex C to each MSSOW will be
a Financial Responsibilities Matrix that sets forth the party responsible for
the current and future expenses associated with resources, software, Equipment,
and other expenditures related to the provision of the Services.

 

(b)                                 Exhibit C-2 to Annex C to each MSSOW will
set forth the Early Termination Fees, if any, that are additional charges that
USCC will be required to pay to Provider subject to the terms of the applicable
MS Bundle.

 

2.2.                            Exhibit I to the Agreement (as modified by the
following) sets forth Provider’s list of resources (by role) that can be engaged
for future projects on a time-and-materials basis and that are not already
performing the Services. For the avoidance of doubt, except as expressly
provided in Exhibit I to the Agreement (as modified by the following), there
shall be no increase in the Rates during the Term of the MSOWMS.  For the
purposes of the MSOWMS, Section 1.1 of Exhibit I to the Agreement is replaced in
its entirety with the following:

 

1.1          Manpower Rates Table (effective January 1, 2010 to December 31,
2020):

 

Job Classification

 

Blended Hourly Rate*

 

Senior Consulting Services Personnel (described in Section 1 of Attachment 1 to
this Exhibit I)

 

$

[***]

 

PMO and Consulting Personnel (described in Section 2 of Attachment 1 to this
Exhibit I)

 

$

[***]

 

 

Schedule C (MSOWMS)

 

1

--------------------------------------------------------------------------------


 

Information marked with “[***]” has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

Job Classification

 

Blended Hourly Rate*

 

Communications System Software Personnel (described in Section 3 of Attachment 1
to this Exhibit I) including Tier 3/Tier 4 Expert (see Programmer role described
in Section 3 of Attachment 1 to this Exhibit I)

 

$

[***]

 

Testing Personnel (described in Section 4 of Attachment 1 to this Exhibit I)

 

$

[***]

 

Development Personnel in India **

 

$

[***]

 

Tier 2 Expert (Tier 2 supporting roles include billing analysts, revenue
assurance analysts and accounts receivable analysts)

 

$

[***]

 

Infrastructure Expert (Infrastructure support roles include database
administrator, middleware expert and integration expert)

 

$

[***]

 

 

--------------------------------------------------------------------------------

* For purposes of this table, “blended” means that the rate applies to all
locations and personnel levels, except where otherwise indicated.

 

** If Consultant offers to provide to USCC Services to be performed by
Development Personnel located at applicable low-cost development centers other
than India, then (a) if the rates to be paid by Amdocs to such Development
Personnel are materially the same as the corresponding rates in India, the
Blended Hourly Rate for Development Personnel in India shall apply to the
Services performed by such Development Personnel; or (b) if the rates to be paid
by Amdocs to such Development Personnel are materially less than or greater than
the corresponding rates in India, respectively, the parties will negotiate in
good faith an amendment to this Manpower Rates Table to add a new Job
Classification category and corresponding Blended Hourly Rate for the Services
to be performed by Development Personnel located at such development center.

 

2.3.                            Notwithstanding the foregoing, the parties may
agree to engage on a fixed price basis in any type of Managed Services that are
not already included in the Services.

 

3.                                      Service Fee Exceptions

 

3.1.                            Annex C of each MSSOW shall apply to the full
scope of Services described in the applicable MSSOW.

 

3.2.                            Except as expressly provided otherwise in the
MSOWMS, travel and associated living expenses that Provider expects to incur in
performing the Services are not included in the fixed fees set forth in Annex C
to each MSSOW or the rates set forth in this Schedule C. Accordingly, subject to
Provider’s adherence to the expense policy set forth in Section 3.4 of the
Agreement and Exhibit E to the Agreement, such Provider travel and associated
living expenses are considered Pass-Through Charges and are separately
reimbursable by USCC up to an aggregate amount equal to [***]% of the Service
Fees in Contract Year 1 and [***]% of the Service Fees for each of the
subsequent Contract Years payable by USCC under the MSOWMS, unless, on a
case-by-case basis for unusual expenses that exceed the aforementioned caps, and
at USCC’s sole discretion, USCC has agreed in advance and in writing to
reimburse Provider for such unusual expenses.

 

3.3.                            Provider shall maintain accurate and complete
records of all USCC approvals obtained hereunder. As and when requested by USCC
in writing, Provider shall promptly make such records available to USCC for its
review and inspection, as well as provide USCC with copies of any requested USCC
approvals.

 

2

--------------------------------------------------------------------------------


 

Information marked with “[***]” has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

3.4.                            Provider may not propose or invoice, and USCC
shall have no obligation to pay, any rates for roles not listed in Exhibit I to
the Agreement (as modified by Section 2.2 of this Schedule C). If a MSSOW
requires performance by Provider Personnel for a role that is not listed, then
Provider Personnel shall be assigned a permitted role listed in Exhibit I to the
Agreement (as modified by Section 2.2 of this Schedule C) that USCC and Provider
determine most closely matches the unlisted role, and such Provider Personnel
shall be charged to USCC at the rate that corresponds to such permitted role
(and without any supplemental rates or amounts).

 

4.                                      Fixed Service Fees

 

4.1.                            For fixed-price based Services, the amount of
Service Fees payable by USCC shall be an agreed-upon fixed price set forth in
the applicable MSSOW.

 

4.2.                            Certain baseline parameters upon which a
fixed-price is set shall be documented in Annex C to each applicable MSSOW
(“Envelope Parameters”). For fixed-price based Services, if such Envelope
Parameters exceed the applicable baseline value, USCC shall pay, in addition to
the Service Fees, any applicable Service Fee Adjustment, as specified in such
Annex C.

 

5.                                      Transition Fees

 

5.1.                            For Transition Services, as further described in
Schedule A to this MSOWMS and in Annex A to each MSSOW, the fees shall be fixed
and set forth in Annex C to the applicable MSSOW (the “Transition Fees”).

 

(a)                                 For the avoidance of doubt, the following
costs in connection with providing such Transition Services shall be Provider’s
responsibility:

 

(i)                                     Equipment costs for Equipment that is
under Provider’s financial responsibility,

 

(ii)                                  Training and on-boarding of Provider’s
Subcontractors and resources that shall become Provider Personnel, and

 

(iii)                               Software licenses for software that is under
Provider’s financial responsibility.

 

6.                                      Invoices and Payments

 

6.1.                            Service Level Credits shall be payable in
accordance with Section 6.2(b) of the MSOWMS.

 

6.2.                            USCC shall pay Service Fees and Approved
Pass-Through Charges in accordance with the Agreement (including Section 3 of
the Agreement).

 

6.3.                            Invoiced Entity. USCC shall designate whether
USCC Services, LLC, or another USCC Affiliate shall receive invoices under this
Agreement for a given portion of the Services, and the entity to be invoiced
shall be specified in this Schedule C (e.g., USCC Services, LLC, may receive the
invoices for Services provided for the benefit of USCC Affiliates, entities or
business units located in the United States, and a USCC Affiliate may receive
invoices for Services provided for the benefit of USCC Affiliates, entities or
business units located outside of the United States); provided that USCC may in
its discretion and without additional cost change the USCC entity to be invoiced
and that will pay such invoice to another entity within the same tax
jurisdiction upon [***] days’ notice if such change does not cause the tax
treatment of the Fees to be paid under such invoices to change. Any such change
shall be documented through the Change Control Procedures. After such
designation, Provider shall invoice in accordance with requirements of the
Affiliate, entity or business unit designated by USCC for the applicable portion
of the Services designated by USCC.

 

3

--------------------------------------------------------------------------------


 

Information marked with “[***]” has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

6.4.                            Form of Invoices.  Provider’s invoices shall be
in a form and format set forth in Attachment C-1 to this Schedule C, and shall
contain detailed information regarding the Fees and other relevant items as
reasonably required to substantiate the invoiced amounts, to comply with local
tax requirements (including requirements regarding information to be stated in
the invoices), to determine the accuracy of the charges or reimbursable expenses
on each such invoice, applicable taxes charged in accordance with Section 3.7 of
the Agreement and other information reasonably requested by USCC. USCC shall not
be required to pay any Fees that are not invoiced within [***] days after the
month in which the Services associated with such Fees were performed.

 

6.5.                            No Other Charges. Except as expressly set forth
in the MSOWMS, including in an Exhibit or MSSOWs, all costs and expenses
relating to Provider’s performance of the Services (including all costs and
expenses related to the acquisition, maintenance and enhancement of software and
equipment, under Provider’s responsibility set forth in Exhibit C-1 to Annex C
to each MSSOW (Financial Responsibility Matrix), document reproduction and
shipping, computers and office equipment used by Provider Personnel, and
telephone and connectivity charges) are included in the Fees and shall not be
charged to or reimbursed by USCC.

 

7.                                      Approved Pass-Through Charges

 

7.1.                            USCC shall only be obligated to reimburse
Provider for Pass-Through Charges that meet all of the following criteria (the
“Approved Pass-Through Charges”):

 

(a)                                 The expense is specified in the applicable
MSSOW as an approved, reimbursable expense. For the avoidance of doubt, in
accordance with Section 3.2 of this Schedule C and subject to the terms thereof,
travel and associated living expenses are Approved Pass-Through Charges.

 

(b)                                 The expense is a necessary (as determined by
USCC) part of satisfying a requirement of an agreed-upon MSSOW. For the
avoidance of doubt, in accordance with Section 3.2 of this Schedule C and
subject to the terms thereof, USCC hereby acknowledges that travel and
associated living expenses are necessary expenses.

 

(c)                                  Provider has obtained explicit
authorization for the expense per Section 3.4 of the Agreement. If expenses are
not identified in the associated MSSOW, they must be approved in writing by USCC
per Section 3.4 of the Agreement.  Once approved, new Approved Pass-Through
Charges shall be deemed acceptable for the duration of the term of the
applicable MSSOW.

 

(d)                                 The amount charged to USCC is no greater
than the actual documented cost incurred by Provider.

 

(e)                                  The amount charged is supported by an
original proof of purchase.

 

7.2.                            Any charge for any expense that does not meet
all of the above criteria shall not be an Approved Pass-Through Charge and shall
be rejected.

 

8.                                      Financial Responsibility for Non-Service
Expenses

 

8.1.                            Exhibit C-1 of Annex C to each MSSOW indicates
whether Provider or USCC is financially responsible for Personnel, software,
Equipment, and Facilities.

 

8.2.                            Where responsibility is indicated as being
Provider’s, the Service Fees include all costs related to the provision of such
service, software, Equipment or other item.

 

4

--------------------------------------------------------------------------------


 

Information marked with “[***]” has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

8.3.                            As used in Exhibit C-1 of Annex C to each MSSOW,
the following terms shall mean:

 

(a)                                 With regard to financial responsibility for
Provider Personnel (including Transitioned Employees):

 

(i)                                     “Salary & Benefits” shall indicate which
party is responsible for the payment of all salary, payroll, and other related
expenses.

 

(ii)                                  “Travel” shall indicate which party is
responsible for the payment of all incidental expenses related to travel which
may be incurred related to performance of the Services.

 

(iii)                               “Training” shall indicate which party is
responsible for paying for any training related expenses related to performance
of the Services.

 

(iv)                              “Relocation” shall indicate which party is
responsible for paying for any expenses incurred (as part of the party’s normal
relocation policies) to move Personnel to a new location as may be required to
perform the Services.

 

(v)                                 “Severance” shall indicate which party is
responsible for paying severance related to the displacement of employees.

 

(vi)                              “Retention Payments” shall indicate which
party is responsible for paying retention payments related to the displacement
of employees.

 

(b)                                 With regard to financial responsibility for
certain types of Equipment:

 

(i)                                     “Current Assets” shall indicate which
party is financially responsible for the payment of expenses to procure and
otherwise maintain existing Equipment (including procuring existing Equipment
from USCC as may be required) related to the Services.

 

(ii)                                  “Refresh” shall indicate which party is
financially responsible for the payment of expenses to procure and otherwise
maintain replacement Equipment related to the Services.

 

(iii)                               “Cycle” shall indicate the maximum amount of
time Equipment is permitted to be operational prior to being replaced with a new
or enhanced version compliant with USCC technical specifications. For the
avoidance of doubt, this shall not apply to Equipment for which USCC is
financially responsible for procuring a replacement.

 

(iv)                              “Upgrade / Enhance” shall indicate which party
is financially responsible for the payment of expenses to procure and otherwise
maintain upgrades or enhancements to Equipment related to the Services.

 

(v)                                 “Growth” shall indicate which party is
financially responsible for the payment of expenses to procure and otherwise
maintain additional Equipment required to support an increased volume of
Services.

 

(vi)                              “Maintenance” shall indicate which party is
financially responsible for the payment of expenses to procure and otherwise
maintain standard third party maintenance agreements required or recommended for
the proper operation of Equipment related to the Services.

 

5

--------------------------------------------------------------------------------


 

Information marked with “[***]” has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

(c)                                  With regard to financial responsibility for
certain types of software:

 

(i)                                     “Current License” shall indicate which
party is financially responsible for the payment of expenses to procure and
otherwise maintain existing software licenses (including procuring existing
software licenses from USCC as may be required) related to the Services.

 

(ii)                                  “Replacement SW” shall indicate which
party is financially responsible for the payment of expenses to procure and
otherwise maintain replacement software licenses related to the Services.

 

(iii)                               “SW Currency” shall indicate the oldest
version of supported software permitted to be operational prior to being
replaced with a new or enhanced version compliant with USCC technical
specifications. For the avoidance of doubt, this shall not apply to software for
which USCC is financially responsible for procuring a replacement.

 

(iv)                              “Release/Upgrade” shall indicate which party
is financially responsible for the payment of expenses to procure and otherwise
maintain upgrades or new releases of software related to the Services.

 

(v)                                 “Growth” shall indicate which party is
financially responsible for the payment of expenses to procure and otherwise
maintain additional software licenses required to support an increased volume of
Services.

 

(vi)                              “Maintenance” shall indicate which party is
financially responsible for the payment of expenses to procure and otherwise
maintain standard third party maintenance agreements required or recommended for
the proper operation of software related to the Services.

 

(d)                                 With regard to financial responsibility for
certain types of Facilities:

 

(i)                                     “Current Assets” shall indicate which
party is financially responsible for the payment of expenses for the procurement
and upkeep of existing Facilities used to perform Services.

 

(ii)                                  “Refresh” shall indicate which party is
financially responsible for the payment of expenses for the procurement and
upkeep of replacement Facilities used to perform Services.

 

(iii)                               “Upgrade / Enhance” shall indicate which
party is financially responsible for the payment of expenses for the procurement
and upkeep of upgrades and enhancements to Facilities required for the proper
performance of Services.

 

(iv)                              “Growth” shall indicate which party is
financially responsible for the payment of expenses for the procurement and
upkeep of additional Facilities required to support an increased volume of
Services.

 

9.                                      Early Termination Fees

 

9.1.                            If USCC terminates a Statement of Work under
Section 11.2(b) of the MSOWMS, the total Early Termination Fee for the specific
MSSOW shall be calculated in accordance with Exhibit C-2 to Annex C to such
MSSOW.

 

6

--------------------------------------------------------------------------------


 

Information marked with “[***]” has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

9.2.                            For the purpose of clarification, the foregoing
Section 9.1 is not to be interpreted as providing USCC a right to terminate any
Statement of Work without cause (unless the Statement of Work explicitly permits
it).

 

7

--------------------------------------------------------------------------------


 

Information marked with “[***]” has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

ATTACHMENT C-1 TO SCHEDULE C

FORM OF PROVIDER’S INVOICES

 

[***]

 

Date:

01-APR-13

VAT Reg.:

IE 8297997N

 

To:

 

Invoice                                              130173

 

Number:                                      128526

 

Reference:

 

In accordance with

PO No. 166253

 

Managed Services Fees the month of April 2013

 

Amount:

 

USD

 

Notes:

 

 

For VAT accounting purposes, the amount invoiced is equivalent to: EUR

 

EUR.The exchange rate used is: 1 USD = .7801

 

Vat has not been charged as this invoice is outside the scope of VAT

 

Please remit payment within NET 30 days to:

 

[***]

 

Name: [***]

Authorized Signature: [***]

 

 

Title: Accounts Receivable

 

 

Registered Office First Floor Block S, Eastpoint Business Park. Dublin
3, Ire!and. Registered Number 297997

 

Attachment C-1 to Schedule C (MSOWMS)

 

1

--------------------------------------------------------------------------------


 

Information marked with “[***]” has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

SCHEDULE D

Governance

 

1.                                      General

 

The objective of operational governance is for the parties to jointly manage,
monitor and ensure operational results.  The parties’ respective representatives
at various organizational levels will meet on a regular basis and on an ad hoc
basis as necessary to ensure smooth operations and issue management.

 

1.1.                            Daily Operations Meeting.  The Daily Operations
Meeting shall occur on every Business Day and will be attended via conference
call by Provider’s key stakeholders from each of the Service Towers, respective
USCC stakeholders, and optionally, Provider’s Service Partner and Client
Business Executive (“CBE”).  Provider will provide to USCC the USCC TOPS
Production Report Deliverable described in Annex H to an applicable MSSOW.  USCC
will aggregate such data and content and will coordinate and lead each such
meeting.

 

1.2.                            Weekly Operations Continuous Improvement
Meeting.  The Weekly Operations Continuous Improvement Meeting shall occur once
a week and will be attended via conference call by key stakeholders from each of
the Service Towers, respective USCC stakeholders, Provider’s Service Partner and
the CBE.  Provider will provide to USCC agreed-upon data (including the status
of continuous improvement initiatives) for each such meeting.  USCC will
aggregate such data and will coordinate and lead each such meeting.

 

1.3.                            Monthly Operations Review.  The Monthly
Operations Review shall occur once a month at a USCC Facility or otherwise
agreed-upon location and will be attended (a) in person by USCC’s Senior
Director of IS Operations, Provider’s Customer Operations Manager, Provider’s
Service Partner and Provider’s CBE; and (b) in person or via conference call, by
USCC’s Vice President of Information Technology, Provider’s General Manager of
Services to whom Provider’s Service Partner reports, Provider’s Division
President responsible for the overall USCC relationship (the “Division
President”), other key Provider stakeholders from each of the Service Towers and
their respective counterparts from USCC. At least [***] Business Days prior to
each such meeting, Provider will provide to USCC agreed-upon data.  USCC will
aggregate such data and will coordinate and lead each such meeting.

 

1.4.                            Quarterly Operations Review and Annual
Operations Review.  The Quarterly Operations Review shall occur once every three
months at a time coordinated between USCC and Provider. One of every four such
Quarterly Operations Review meetings shall be designated as an Annual Operations
Review meeting. The attendees of the Monthly Operations Reviews (as well as
USCC’s CTO) will attend the Quarterly Operations Review and Annual Operations
Review, and will review aggregated performance results as well as
forward-looking content.  At least [***] Business Days prior to each such
meeting, Provider will provide to USCC agreed-upon data.  USCC will aggregate
such data and content and will coordinate and lead each such meeting.

 

1.5.                            Ad Hoc Meetings.  The parties’ key stakeholders
and the relevant Key Persons will attend and participate in ad hoc meetings
related to operational issues or governance on an as-needed basis.

 

2.                                      Informal Dispute Resolution

 

2.1.                            Guiding Principles.

 

(a)                                 Except as otherwise provided in an MS
Bundle, all disagreements between the parties shall be considered “Disputes” for
resolution through the process described in this Section. Disputes include:

 

Schedule D (MSOWMS)

 

1

--------------------------------------------------------------------------------


 

Information marked with “[***]” has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

(i)                                     Failure to agree on topics specified in
the Agreement or MS Bundle;

 

(ii)                                  Controversy regarding the scope of any
particular MSSOW or the Services in general;

 

(iii)                               Any disputed payments; or

 

(iv)                              Any other disagreement between the parties.

 

(b)                                 The parties shall first attempt to resolve a
Dispute by submitting it to their counterparts at the lowest level of their
respective organizations that is appropriate based upon the nature and severity
of the Dispute.

 

(i)                                     The formal dispute resolution process
described in the Agreement shall be invoked only after completing the Informal
Dispute Resolution Process described in this Section and for which the outcome
of such process is unsatisfactory to one or both of the parties.

 

(ii)                                  No Dispute resolved at a level below
Level 3 (as defined in Section 3.2 of this Schedule D to the MSOWMS) shall have
any impact on the terms and conditions of the Agreement or any MS Bundle.

 

2.2.                            Informal Dispute Resolution Process.  The
Informal Dispute Resolution process shall proceed as follows:

 

(a)                                 The party identifying a Dispute shall notify
the other party in writing of the details of such Dispute and the identity of
the individual initiating the Dispute.

 

(b)                                 The categories for classifying Dispute
resolution levels shall be as follows:

 

(i)                                     Level 1 Disputes. The appropriate USCC
Operations and/or Infrastructure leader(s) (at a Manager and/or Senior Manager
level) and Provider’s Customer Operations Manager shall attempt to resolve each
Level 1 Dispute. If a Level 1 Dispute is not resolved within [***] Business Days
after a party received notification of such Dispute, either party may elect to
escalate and recategorize the Dispute as a Level 2 Dispute by providing written
notice thereof to the other party.

 

(ii)                                  Level 2 Disputes. The appropriate USCC
Operations and/or Infrastructure leader(s) (at a Director level) and Provider’s
Service Partner shall attempt to resolve each Level 2 Dispute. If a Level 2
Dispute is not resolved within [***] Business Days after a party received
notification of such Dispute (or if the Dispute was recategorized as a Level 2
Dispute, [***] Business Days after the date of such recategorization), either
party may elect to escalate and recategorize the Dispute as a Level 3 Dispute by
providing written notice thereof to the other party.

 

(iii)                               Level 3 Disputes. The appropriate USCC
Operations and/or Infrastructure leader(s) (at a Senior Director level) and
Provider’s CBE shall attempt to resolve each Level 3 Dispute. If a Level 3
Dispute is not resolved within [***] Business Days after a party received
notification of such Dispute (or if the Dispute was recategorized as a Level 2
Dispute, [***] Business Days after the date of such recategorization), either
party may elect to escalate and recategorize the Dispute as a Level 4 Dispute by
providing written notice thereof to the other party.

 

2

--------------------------------------------------------------------------------


 

Information marked with “[***]” has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

(iv)                              Level 4 Disputes. USCC’s Vice President of
Information Technology shall consult with Provider’s Division President
regarding each Level 4 Dispute. After such consultation, USCC’s Vice President
of Information Technology shall determine the appropriate resolution. Such
resolution shall be considered the final resolution of such Level 4 Dispute for
purposes of this Informal Dispute Resolution process. If, after any such
resolution of a Level 4 Dispute by USCC’s Vice President of Information
Technology, Provider notifies USCC that the Dispute is not resolved to
Provider’s satisfaction, such Dispute will be resolved pursuant to Section 11.17
of the Agreement.

 

(c)                                  Each Dispute shall be categorized as
follows:

 

(i)                                     If the Dispute is initiated by a USCC
Operations and/or Infrastructure Senior Director or higher organizational level
or by Provider’s CBE or higher organizational level, then such Dispute shall be
considered a “Level 3 Dispute.”

 

(ii)                                  If the Dispute is initiated by a USCC
Operations and/or Infrastructure Director or Provider’s Service Partner, then
such Dispute shall be considered a “Level 2 Dispute.”

 

(iii)                               If the Dispute is initiated by anyone other
than those specified in Section 2.2(c)(i) or 2.2(c)(ii), then such Dispute shall
be considered a “Level 1 Dispute.”

 

3.                                      Defect Dispute Resolution Process

 

3.1.                            This Section 3 sets forth the process to be
followed for resolving Disputes regarding whether a Defect exists.

 

3.2.                            If the parties disagree about whether a ticket
relates to a Defect as opposed to some other issue or problem (if any), the
resolution of which is not included in the scope of Services, then the ticket
will be deemed to relate to a “Disputed Defect.”

 

3.3.                            Provider will identify each ticket relating to a
Disputed Defect and shall describe the rationale for not accepting it as a
Defect and/or why the resolution of the ticket is not already included in the
scope of the Services.

 

3.4.                            [***], the Disputed Defect Resolution Board will
meet to review Disputed Defects. The Disputed Defect Resolution Board will
consist of Provider’s Customer Operations Manager and USCC’s Production Defect
Manager.

 

3.5.                            For each Disputed Defect, the Disputed Defect
Resolution Board will use the definition of a Defect to try and resolve the
Disputed Defect by determining which of the following actions will be taken with
respect to such Disputed Defect:

 

(a)                                 Approve as a Defect, in which case the
ticket will (i) no longer be deemed a Disputed Defect and (ii) be handled in
accordance with the Defect Resolution process.

 

(b)                                 Approve as a Request (as defined in Appendix
F to the MSOWMS), in which case the ticket will (i) no longer be deemed a
Disputed Defect and (ii) be handled in accordance with the Change Control
Procedures set for in Appendix F to the MSOWMS.

 

(c)                                  Cancel the Disputed Defect, in which case
the ticket will no longer be deemed a Disputed Defect and no further actions
will be taken with regard to such ticket.

 

(d)                                 Confirm as a Disputed Defect and escalate to
the Informal Dispute Resolution process as a Level 2 Dispute, as described in
Section 2.2(b)(ii) of this Schedule D to the MSOWMS.

 

3.6.                            At any point during the Informal Dispute
Resolution process in Section 2 herein, the parties can follow the process in
Section 3.7 herein.

 

3

--------------------------------------------------------------------------------


 

Information marked with “[***]” has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

3.7.                            If the parties are unable to agree upon the
disposition of such Disputed Defect within a period of [***] Business Days after
the escalation set forth in Section 3.5(d) of this Schedule D to the MSOWMS (the
“First Escalation Period”), then at any time after the First Escalation Period,
either party may escalate the disposition of such Disputed Defect to the
supervisors of the parties’ USCC Operations and/or Infrastructure
Director(s) and appropriate Provider’s Service Partner (the “Supervisors”). If
the Disputed Defect is escalated to the Supervisors, and the Supervisors are
unable to agree upon the disposition of such Disputed Defect within a period of
[***] Business Days thereafter (the “Second Escalation Period”), then at any
time after the Second Escalation Period, either party may notify the other party
in writing that the Supervisors are unable to resolve the matter. Within [***]
Business Days after such written notice, such Disputed Defect shall be submitted
to arbitration in accordance with the terms and conditions set forth in
Section 11.17(b) of the Agreement, except that (a) such arbitration shall be
conducted by one arbitrator [***] unless [***] refuses or the parties are
otherwise unable to reach an agreement with him, in which case the parties shall
agree upon the arbitrator on or before January 31, 2015), (b) the arbitrator
shall render a decision regarding the disposition of such Disputed Defect within
[***] Business Days after such Disputed Defect is submitted to arbitration,
during which time the parties shall have the opportunity to present their
positions to the arbitrator, and (c) the arbitrator shall also determine whether
the losing party failed to act reasonably in contesting such Disputed Defect. 
If the arbitrator determines that the losing party failed to act reasonably in
contesting such Disputed Defect, then the losing party shall bear the entire
cost of the arbitration including, without limitation, the other party’s
reasonable attorneys’ fees and expenses.

 

3.8.                            As soon as the disposition of the Disputed
Defect is agreed upon and authorized, Provider will reflect any required updates
to the ticket.

 

4

--------------------------------------------------------------------------------


 

Information marked with “[***]” has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

SCHEDULE E

Disaster Recovery and Business Continuity

 

1.                                      Introduction

 

This Schedule E outlines (i) the Services Provider will perform with respect to
the USCC Disaster Recovery Plan, and (ii) Provider’s responsibilities for
developing and implementing plans to respond to Provider Disastrous Incidents
(as those terms are hereafter defined).

 

1.1.                            Definitions.  For the purposes of this Schedule
E and the MSOWMS, the following terms shall have the meanings indicated.

 

In the tables in this Schedule E, “Perform” or “P” means that the party
identified as “Perform” for an activity is responsible for the successful and
appropriate completion of such activity.

 

In the tables in this Schedule E,  “Approve” or “A” means that the applicable
activity performed by the “Perform” party will be subject to the approval of the
“Approve” party.

 

“Provider Combination Disastrous Incident” means an event that: (i) is outside
the control of Provider; (ii) physically affects or impacts both a Provider
Facility and the Provider Personnel working at the Provider Facility;
(iii) prevents or materially degrades Provider’s ability to use the Provider
Facility to deliver Services under the applicable MSSOW; and (iv) prevents or
materially degrades Provider Personnel’s ability to report for work at a
Provider Facility or to work remotely from another location; e.g., a major
tornado in the area where a Provider Facility is located that severely injures
several Provider Personnel and destroys the homes of other Provider Personnel
and causes damage to the Provider Facility so that temporarily it cannot be used
to provide Services.

 

“Provider Disaster Recovery Plan” or “P/DRP” means the comprehensive plan
developed, periodically revised, maintained, tested, and where necessary
implemented by Provider to recover from and provide business continuity
following one or more Provider Disastrous Incidents.

 

“Provider Facility” means those Provider Service Locations identified in
Section 3 of this Schedule E.

 

“Provider Disastrous Incident” means individually a Provider Facilities
Disastrous Incident, Provider Personnel Disastrous Incident or Combination
Provider Disastrous Incident and “Provider Disastrous Incidents” means
collectively any combination of the foregoing.

 

“Provider Facility Disastrous Incident” means an event that: (i) is outside the
control of Provider; (ii) physically affects or impacts a Provider Facility or
the network connectivity of such Provider Facility; (iii) prevents or materially
degrades Provider’s ability to use the Provider Facility or such facility’s
network connectivity to deliver Services under an MSSOW; but (iv) does not
otherwise affect Provider Personnel; e.g., a fire or explosion at a Provider
Facility that prevents Provider Personnel assigned to work at the Provider
Facility from performing Services.

 

“Provider Personnel Disastrous Incident” means an event that: (i) is outside the
control of Provider; (ii) prevents or materially degrades Provider Personnel’s
ability to report for work to provide Services at a Provider Service Location or
to provide Services remotely from another location, and (iii) is not a Provider
Facility Disastrous Incident, e.g. a major snow storm in the area where a
Provider Service Location is located that prevents Provider Personnel from
reporting for work to provide Services at the Provider Service Location or
providing Services from home or another location where the Provider Personnel
may report for work.

 

Schedule E (MSOWMS)

 

1

--------------------------------------------------------------------------------


 

Information marked with “[***]” has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

“USCC Disaster Recovery Plan” or “U/DRP” means the comprehensive plan developed,
periodically revised, maintained, tested and where necessary implemented by USCC
to recover from a disaster declared by USCC in accordance with the terms
thereof.

 

1.2.                            Testing.  A test in accordance with the
applicable P/DRPs and U/DRP will be carried out successfully by Provider [***]. 
Additional tests including disaster recovery planning/analysis may be requested
by USCC up to [***]in the event of significant changes which affect the recovery
capability.

 

1.3.                            Standards.  Provider shall follow the ISO 22301
standard, or such similar standard in accordance with Amdocs’ policy (which may
change from time to time, at Provider’s sole discretion), to the extent it
applies to Provider’s responsibilities under this Schedule E.

 

2.                                      USCC Processing Locations

 

This Section 2 details Amdocs’ support for the U/DRP. USCC is accountable and
responsible for the technical disaster recovery solution, replicating the
Production Environment and its associated databases from the primary production
data processing center to the disaster recovery data processing center. The
Provider will perform Services for the Production Environment at the primary
production data processing center and for Production Environment at the disaster
recovery data processing center after USCC’s technical disaster recovery
solution has been successfully executed following a disaster.

 

2.1               General Obligations

 

#

 

Descriptions

 

Provider

 

USCC

2.1.1

 

Provide management of the overall U/DRP

 

 

 

[***]

2.1.2

 

Communicate to Provider changes in the business requirements affecting the U/DRP
and request necessary changes thereto.

 

 

 

[***]

2.1.3

 

Review the U/DRP with Provider no less than [***]. Update the U/DRP as necessary
due to U/DRP review and recommendations or address changes in the Production
Environment or disaster recovery strategy.

 

[***]

 

[***]

2.1.4

 

Provide USCC with changes to the U/DRP related to the Services per the
applicable MSSOW.

 

[***]

 

[***]

2.1.5

 

Provide input to [***] assessment and risk analysis to provide industry best
practice disaster management and recovery plans appropriate to the Services.

 

[***]

 

[***]

2.1.6

 

Develop detailed roles and responsibilities matrix for all parties involved in
Provider’s disaster recovery planning, maintenance and execution of plans for
the Services. Review and update [***] or as otherwise required.

 

[***]

 

[***]

 

2.2               Disaster Recovery Planning (Development/Document)

 

#

 

Descriptions

 

Provider

 

USCC

2.2.1

 

Perform [***] assessment and risk analysis for Services. Prioritize recovery of
the Services. Recommend improvements in recovery time objectives (“RTOs”) and
recovery point objectives (“RPOs”).

 

[***]

 

[***]

2.2.2

 

Create and maintain the Provider portion of the U/DRP for all Services

 

[***]

 

[***]

 

2

--------------------------------------------------------------------------------


 

Information marked with “[***]” has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

#

 

Descriptions

 

Provider

 

USCC

2.2.3

 

Develop the Provider portion of a U/DRP for the Services provided at USCC
Service Locations.

 

[***]

 

[***]

2.2.4

 

Coordinate and manage planning meetings with USCC staff to align and communicate
all tasks, timelines, dependencies and goals.

 

[***]

 

[***]

 

2.3               Disaster Recovery Testing (Evidence and Engagement)

 

#

 

Descriptions

 

Provider

 

USCC

2.3.1

 

After an update to an existing U/DRP, or the creation of a new U/DRP,
participate in a table top disaster recovery simulation exercise to test
workability.

 

[***]

 

[***]

2.3.2

 

Participate with USCC and USCC business unit personnel in U/DRP planning.

 

[***]

 

 

2.3.3

 

Participate in scheduled testing of the Provider portion of the U/DRP testing.
Update the Provider portion of existing U/DRP as necessary to address changes
required as a result of the U/DRP tests.

 

[***]

 

[***]

2.3.4

 

Perform application recovery activities, including restoring applications,
checking data validity, executing test scripts, and testing functionality.

 

[***]

 

[***]

2.3.5

 

Should the Provider portion of any existing or new U/DRP fail to meet any test
criteria within [***] days, provide a remediation plan and include a schedule to
revalidate and test the remediation. Update the Provider portion of the U/DRP as
necessary to address the remediation and store the updated U/DRP in the central
repository.

 

[***]

 

[***]

2.3.6

 

Make reasonable efforts to resolve issues encountered during the Provider
portion of U/DRP tests.

 

[***]

 

 

2.3.7

 

In accordance with the U/DRP provide support to meet all RPO and RTO objectives
related to application recovery. Provide and configure the Services and Systems
such that a disaster will only interrupt such Services and Systems for a time no
greater than the USCC defined RTOs and loss of data not to exceed USCC defined
RPOs.

 

[***]

 

[***]

2.3.8

 

Participate in meetings relating to disaster recovery test /retest /exercise,
and follow up on any related disaster recovery test /retest /exercise activity
as applicable.

 

[***]

 

[***]

 

2.4          Execution (Actual Disaster)

 

#

 

Descriptions

 

Provider

 

USCC

2.4.1

 

Execute the Provider portion of the U/DRP in the event of a USCC declared
disaster in accordance with USCC’s disaster recovery process and meet the
specified RTOs and RPOs.

 

[***]

 

 

 

3

--------------------------------------------------------------------------------


 

Information marked with “[***]” has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

3                 Provider Disastrous Incidents

 

(a)   Provider Facilities

 

This Section 3 refers to the P/DRPs with respect to the Services provided at the
following Provider Service Locations (“Provider Facilities”):  (i) Pune, India,
and (ii) Champaign, Illinois.  Provider will provide the P/DRP for the Provider
Facilities and supporting documentation within [***] days following the
applicable MSSOW Commencement Date and make future modified copies available
upon USCC’s request.

 

(b)   Provider Personnel Disastrous Incidents

 

The P/DRPs shall include target times for restoration of Services following the
occurrence of a Provider Personnel Disastrous Incident to the performance levels
of such Services prior to the occurrence of such Provider Personnel Disastrous
Incident, depending on (i) the duration of the Provider Personnel Disastrous
Incident and (ii) the scale of such incident, measured by the percentage of
Provider Personnel providing Services being impacted by such incident.  Such
restoration target times are specified in the following matrix and exclude the
time that USCC may require to complete the on-boarding process for new Provider
Personnel (if any), including, but not limited to, the provision of credentials
to allow such new Provider Personnel to access the USCC network.

 

[g39961kg19i001.jpg]

 

Notwithstanding the aforementioned, Provider shall recover the following subset
of the Services no later than [***] following the occurrence of a Provider
Personnel Disastrous Incident: (i) restoration of Severity 1 Incidents and
Severity 2 Incidents; (ii) billing operations; and (iii) Service-impacting Stuck
Order management.  Further, so long as less than [***]% of Provider Personnel
providing Services are affected by a Provider Personnel Disastrous Incident,
Provider shall

 

4

--------------------------------------------------------------------------------


 

Information marked with “[***]” has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

continue to provide restoration for Severity 1 Incidents and Severity 2
Incidents at the same level as prior to the Provider Personnel Disastrous
Incident.

 

If requested by USCC, Provider shall share with USCC the names of Provider
Personnel affected by a Provider Personnel Disastrous Incident.

 

(c)   Provider Facility Disastrous Incidents

 

The P/DRPs shall provide that, starting on July 1, 2015, upon the occurrence of
a Provider Facility Disastrous Incident, Services shall be restored within [***]
following the occurrence of such incident.

 

(d)   Provider Combination Disastrous Incidents

 

Upon the occurrence of a Provider Combination Disastrous Incident, Provider
shall recover the Services within the longer of: (i) the applicable recovery
target time set forth in section 3(b) for a Provider Personnel Disastrous
Incident having the percentage of Provider Personnel affected by the Provider
Combination Disastrous Incident; and (ii) [***].

 

(e)   Other

 

Without limiting Provider’s obligations under this Schedule E, whenever a
Provider Disastrous Incident causes Provider to allocate limited resources
between or among Provider’s customers, USCC shall receive at least the same
treatment as all other Provider’s customers.

 

For the avoidance of doubt, the recovery target times herein shall not alter or
otherwise modify any of the exceptions set forth in Schedule B or Exhibit B-1 to
Annex B of an applicable Managed Services Statement of Work.

 

3.1                               General Obligations

 

#

 

Descriptions

 

Provider

 

USCC

3.1.1

 

Provide coordination and management of the P/DRPs for all Provider Service
Locations.

 

[***]

 

 

3.1.2

 

Communicate to Provider, changes in the business requirements affecting the
P/DRPs and request necessary changes thereto.

 

 

 

[***]

3.1.3

 

Review the P/DRPs no less than [***]. Update P/DRPs as necessary due to P/DRP
review and recommendations or address changes in the Production Environment or
strategies for recovering from Provider Disastrous Incidents.

 

[***]

 

[***]

3.1.4

 

Maintain and keep track of all changes to the P/DRPs, no less than [***]
versions.

 

[***]

 

 

3.1.5

 

Develop detailed roles and responsibilities matrix for all Provider Personnel
involved in performing Services affected by the P/DRPs, and the maintenance and
execution thereof. Review and update roles and responsibilities matrix [***] or
as required.

 

[***]

 

 

3.1.6

 

For each Provider Facility, document and deliver a process to be used in keeping
the applicable P/DRPs current and viable following standards set forth in
Section 1.3 of this Schedule E to the MSOWMS.

 

[***]

 

[***]

 

5

--------------------------------------------------------------------------------


 

Information marked with “[***]” has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

3.2                               Recovery Planning (Development/Document)

 

#

 

Descriptions

 

Provider

 

USCC

3.2.1

 

Document recovery requirements based upon the Services.  Provide recovery time
objectives (“RTOs”) and recovery point objectives (“RPOs”).

 

[***]

 

[***]

3.2.2

 

Document and deliver a P/DRP for each Provider Facility.

 

[***]

 

[***]

3.2.3

 

Develop a P/DRP for the Services at each Provider Facility; obtain USCC approval
for each P/DRP. P/DRPs are to be stored in a repository accessible by Amdocs
during a Provider Disastrous Incident.  The P/DRP for each Provider Facility
will follow the standards set forth in Section 1.3 of this Schedule E to the
MSOWMS.

 

[***]

 

[***]

3.2.4

 

Coordinate and manage planning meetings with USCC staff to align and communicate
all tasks, timelines, dependencies and goals.

 

[***]

 

[***]

3.2.5

 

Create, maintain, and update a document which provides an overview of the P/DRP
testing program for the Services at each Provider Facility and obtain USCC’s
approval the document.

 

[***]

 

[***]

 

3.3                               Recovery Testing (Evidence and Engagement)

 

#

 

Descriptions

 

Provider

 

USCC

3.3.1

 

Perform scheduled P/DRP tests and provide results in a USCC-approved format
within [***] days of test completion that includes

(i)            Identified deficiencies,

(ii)           Recovery Time Objective / Recovery Point Objective (RTO / RPO)
successes and failures

(iii)          Timeline of recovery activities;

Develop plans within [***] days of test completion for mitigating any
deficiencies identified during the testing of the P/DRPs for USCC’s review and
approval. Update existing P/DRPs as necessary after USCC’s approval of the
Provider’s mitigation plan, to address material changes in P/DRP tests.

 

[***]

 

[***]

3.3.2

 

Coordinate with USCC to oversee or perform testing during P/DRP tests.

 

[***]

 

[***]

3.3.3

 

Create, maintain, and update an approved document which provides an overview of
the P/DRP testing program at the Provider Facilities.

 

[***]

 

[***]

3.3.4

 

Should any existing or new P/DRP fail to meet any test criteria, within [***]
days, provide a remediation plan and include a schedule to revalidate and test
the remediation. Update the P/DRP as necessary to address the remediation and
store the updated P/DRP in the central repository.

 

[***]

 

[***]

 

6

--------------------------------------------------------------------------------


 

Information marked with “[***]” has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

#

 

Descriptions

 

Provider

 

USCC

3.3.5

 

In accordance with P/DRP, provide support to meet all RPO and RTO objectives
related to application recovery. Provide and configure the Services and Systems
such that a Provider Disastrous Incident will only interrupt such Services and
Systems for a time no greater than the USCC defined RTOs and loss of data not to
exceed USCC defined RPOs.

 

[***]

 

[***]

3.3.6

 

Participate in meetings relating to recovery test /retest /exercise, and follow
up on any related recovery test /retest /exercise activity if applicable.

 

[***]

 

[***]

3.3.7

 

Perform tests as defined in the approved P/DRP for the in-scope services at the
Provider Facilities, annually.

 

[***]

 

[***]

 

3.4          Execution (Actual Provider Disastrous Incident)

 

#

 

Descriptions

 

Provider

 

USCC

3.4.1

 

Advise USCC of incidents or events that may impact USCC’s business.

 

[***]

 

[***]

3.4.2

 

In accordance with the P/DRPs, provide and coordinate with USCC regarding all
stages of Provider Disastrous Incident reporting (e.g. executing call trees,
communication protocols, etc.), from notification or knowledge of the Provider
Disastrous Incident through and including resuming normal operations

 

[***]

 

[***]

3.4.3

 

Provide resources who will perform the Provider-required P/DRP activities
throughout the period of time that the Provider Disastrous Incident affects the
delivery of Services until normal activities are restored.

 

[***]

 

[***]

3.4.4

 

Communicate appropriate messages regarding the Provider Disastrous Incident to
authorized users according to USCC defined process and audience.

 

[***]

 

[***]

3.4.5

 

In accordance with P/DRPs, provide support to meet all agreed RPO and RTO
objectives. Provide and configure in scope Services and Systems to ensure a
Provider Disastrous Incident will only interrupt these Services and Systems for
a time no greater than the USCC defined RTOs and loss of data not exceed USCC
defined RPOs.

 

[***]

 

 

3.4.6

 

Participate in meetings relating to actual Provider Disastrous Incidents, and
follow up on any required actions, as applicable.

 

[***]

 

[***]

 

7

--------------------------------------------------------------------------------


 

Information marked with “[***]” has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

SCHEDULE F

Service Locations

 

1.              Service Language

 

All Services performed by Provider will be in the English language.

 

2.              Service Locations

 

2.1 The table below specifies the addresses of USCC offices where Provider will
perform Services for the Service Towers indicated:

 

Location

 

Address

 

Service Tower

USCC, Bensenville,
Illinois

 

USCC
1101 Tower Lane,
Bensenville, IL 60106
United States of America

 

[***]
[***]
[***]
[***]
[***]

USCC, Wood Dale,
Illinois

 

USCC
120 E. Irving Park Road
Wood Dale, IL 60191
United States of America

 

[***]
[***]
[***]
[***]


USCC, Madison,
Wisconsin

 

USCC
5117 W. Terrace Drive,
Madison, WI 53718
United States of America

 

[***]
[***]
[***]

 

2.2 The table below specifies the addresses of Provider offices where the
Provider may perform Services for the Service Towers indicated:

 

Location

 

Address

 

Service Tower

Amdocs, Champaign,

Illinois

 

2109 Fox Drive
Champaign, IL 61820

United States of America

 

[***]

[***]

[***]

[***]

[***]

Amdocs, Montreal,

Quebec

 

2351 Alfred Nobel, 2nd Floor
Montreal, Quebec H4S 2A9
Canada

 

[***]

[***]

[***]

[***]

[***]

Amdocs, Raanana,

Israel

 

8 Hapnina St.
Ra’anana, 43000

 

[***]

[***]

 

Schedule F (MSOWMS)

 

1

--------------------------------------------------------------------------------


 

Information marked with “[***]” has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

Location

 

Address

 

Service Tower

 

 

Israel

 

 

Amdocs, Sderot,

Israel

 

Sha’ar Hanegev Industrial Zone,

Sderot

Israel

 

[***]

[***]

Amdocs, Nazareth,

Israel

 

Hakfitza St.

Nazareth 16000
Israel

 

[***]

[***]

[***]

[***]

Amdocs, Pune,

India

 

CyberCity Tower 2,
Magarpatta City, Hadapsar
Pune, 411013
India

 

[***]

[***]

[***]

[***]

Amdocs, Gurgaon,

India

 

Tower C, Building No.3, Unitech Infospace,
Sector-21, Old Delhi-Gurgaon Road,
Dundahera, Gurgaon (Haryana), 122001 
India

 

[***]

[***]

[***]

[***]

[***]

Amdocs, Hanoi

Vietnam

 

Suite 1004, 10th floor, Pacific Place Building
83B Ly Thuong Kiet Str. Hoan Kiem Dist.
Hanoi, Vietnam

 

 

Amdocs Sao Paulo,

Sao Paulo

Brazil

 

Amdocs São Paulo
Rua Bandeira Paulista, 702 - Jardim Paulista
São Paulo 04532-010
Brazil

 

 

Amdocs, Mexico City,

Mexico

 

Ejército Nacional 904, 5o. Piso
Col. Palmas Polanco
Mexico, D.F. 11560
Mexico

 

 

Amdocs, Manila,

Phillipines

 

12F Net One Center Bldg.
Bonifacio Global City
Taguig 1634, Metro Manila
Phillipines

 

 

Amdocs,

Chile

 

Avenida del condor 720, 4th floor, Ciudad Empresarial, Santiago

 

 

 

2

--------------------------------------------------------------------------------


 

Information marked with “[***]” has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for Confidential
Treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

Location

 

Address

 

Service Tower

 

 

Chile

 

 

 

3

--------------------------------------------------------------------------------